


110 HR 3014 IH: Health Equity and Accountability Act

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3014
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Ms. Solis (for
			 herself, Mr. Abercrombie,
			 Mr. Baca, Mr. Becerra, Mr.
			 Bishop of Georgia, Ms.
			 Bordallo, Ms. Corrine Brown of
			 Florida, Mr. Butterfield,
			 Mr. Cardoza,
			 Ms. Carson,
			 Ms. Castor,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Clyburn, Mr. Conyers,
			 Mr. Costa,
			 Mr. Crowley,
			 Mr. Cuellar,
			 Mr. Cummings,
			 Mr. Davis of Alabama,
			 Mr. Davis of Illinois,
			 Mr. Ellison,
			 Mr. Johnson of Georgia,
			 Mrs. Jones of Ohio,
			 Mr. Kildee,
			 Ms. Kilpatrick,
			 Ms. Lee, Ms. Jackson-Lee of Texas,
			 Mr. Lewis of Georgia,
			 Ms. Matsui,
			 Mr. Meek of Florida,
			 Mr. Meeks of New York,
			 Ms. Moore of Wisconsin,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Ortiz,
			 Mr. Pastor,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Reyes,
			 Mr. Rush, Mr. Rodriguez, Ms.
			 Ros-Lehtinen, Ms.
			 Roybal-Allard, Mr.
			 Salazar, Mr. Fattah,
			 Mr. Fortuño,
			 Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Hinojosa,
			 Mr. Honda,
			 Mr. Hoyer,
			 Mr. Jackson of Illinois,
			 Mr. Jefferson,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Scott of Georgia,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Sires,
			 Mr. Thompson of Mississippi,
			 Mr. Towns,
			 Ms. Velázquez,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Watt, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor,
			 Natural Resources, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the health of minority individuals, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Equity and Accountability Act
			 of 2007.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Culturally and linguistically appropriate health
				care
				Sec. 101. Amendment to the Public Health Service Act.
				Sec. 102. Standards for language access services.
				Sec. 103. Federal reimbursement for culturally and
				linguistically appropriate services under the Medicare, Medicaid and State
				Children’s Health Insurance Program.
				Sec. 104. Increasing understanding of and improving health
				literacy.
				Sec. 105. Report on Federal efforts to provide culturally and
				linguistically appropriate health care services.
				Sec. 106. Definitions.
				Sec. 107. Treatment of the Medicare part B program under title
				VI of the Civil Rights Act of 1964.
				Title II—Health Workforce Diversity
				Sec. 201. Amendment to the Public Health Service Act.
				Sec. 202. Health Careers Opportunity Program.
				Sec. 203. Program of Excellence in Health Professions Education
				for Underrepresented Minorities.
				Sec. 204. Minority-Serving Institutions and Hispanic-serving
				health professions schools.
				Sec. 205. Health Professions Student Loan fund; authorizations
				of appropriations regarding students from underrepresented minority
				communities.
				Sec. 206. National Health Service Corps; training
				programs.
				Sec. 207. Loan Repayment Program of the Centers for Disease
				Control and Prevention.
				Sec. 208. Strengthening and expanding rural health provider
				networks.
				Sec. 209. McNair Postbaccalaureate Achievement
				program.
				Sec. 210. Ensuring proportional representation of interests of
				rural areas on MedPAC.
				Title III—Data collection and reporting
				Sec. 301. Amendment to the Public Health Service Act.
				Sec. 302. Collection of race and ethnicity data by the Social
				Security Administration.
				Sec. 303. Revision of HIPAA claims standards.
				Sec. 304. National Center for Health Statistics.
				Sec. 305. Geo-access study.
				Sec. 306. Racial, ethnic, and linguistic data collected by the
				Federal Government.
				Sec. 307. Health information technology grants.
				Sec. 308. Study of health information technology in medically
				underserved communities.
				Sec. 309. Health information technology in medically
				underserved communities.
				Sec. 310. Data collection and analysis grants to
				minority-serving institutions.
				Sec. 311. Health information technology grants for rural health
				care providers.
				Title IV—Accountability and Evaluation
				Subtitle A—General provisions
				Sec. 401. Federal agency plan to eliminate disparities and
				improve the health of minority populations.
				Sec. 402. Accountability within the Department of Health and
				Human Services.
				Sec. 403. Office of Minority Health.
				Sec. 404. Establishment of the Indian Health Service as an
				agency of the Public Health Service.
				Sec. 405. Establishment of individual offices of minority
				health within agencies of the Public Health Service.
				Sec. 406. Office of Minority Health at the Centers for Medicare
				& Medicaid Services.
				Sec. 407. Office of Minority Affairs at the Food and Drug
				Administration.
				Sec. 408. Safety and effectiveness of drugs with respect to
				racial and ethnic background.
				Sec. 409. United States Commission on Civil Rights.
				Sec. 410. Sense of Congress concerning full funding of
				activities to eliminate racial and ethnic health disparities.
				Sec. 411. Guidelines for disease screening for minority
				patients.
				Sec. 412. National center for minority health and health
				disparities reauthorization.
				Subtitle B—Improving environmental justice
				Sec. 421. Codification of executive order 12898.
				Sec. 422. Implementation of recommendations by environmental
				protection agency.
				Sec. 423. Grant program.
				Sec. 424. Additional research on the relationship between the
				built environment and the health of community residents.
				Title V—Improvement of Health Care Services
				Sec. 501. Health empowerment zones.
				Sec. 502. Amendment to the Public Health Service Act.
				Sec. 503. Optional coverage of legal immigrants under the
				Medicaid program and SCHIP.
				Sec. 504. Border health grants.
				Sec. 505. Cancer prevention and treatment demonstration for
				ethnic and racial minorities.
				Sec. 506. Grants to promote positive health behaviors in women
				and children.
				Sec. 507. Exception for citizens of freely associated
				States.
				Sec. 508. Medicare graduate medical education.
				Sec. 509. HIV/AIDS reduction in racial and ethnic minority
				communities.
				Sec. 510. Grants for racial and ethnic approaches to community
				health.
				Sec. 511. Critical access hospital improvements.
				Sec. 512. Coverage of marriage and family therapist services
				and mental health counselor services under part
				B of the Medicare program.
				Sec. 513. Establishment of rural community hospital (RCH)
				program.
				Sec. 514. Medicare remote monitoring pilot
				projects.
				Sec. 515. Rural health quality advisory commission and
				demonstration projects.
				Sec. 516. Rural health care services.
				Sec. 517. Community health center collaborative access
				expansion.
				Sec. 518. Facilitating the provision of telehealth services
				across State lines.
			
		ICulturally and
			 linguistically appropriate health care
			101.Amendment to
			 the Public Health Service
			 ActThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following:
				
					XXXCulturally and
				linguistically appropriate health care
						3000.DefinitionsIn this title:
							(1)Appropriate
				health care servicesThe term appropriate health care
				services includes services or treatments to address prevention and care
				of physical, mental, oral, and behavioral disorders or syndromes.
							(2)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaska
				Native village or group or regional or village corporation as defined in or
				established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688)
				(43 U.S.C. 1601 et seq.), which is recognized as eligible for the special
				programs and services provided by the United States to Indians because of their
				status as Indians.
							(3)Limited English
				proficientThe term limited English proficient with
				respect to an individual means an individual who speaks a primary language
				other than English and cannot speak, read, write, or understand the English
				language at a level that permits them to effectively communicate with clinical
				or nonclinical staff at a health care organization.
							(4)Minority
								(A)In
				generalThe terms minority and
				minorities refer to individuals from a minority group.
								(B)PopulationsThe
				term minority, with respect to populations, refers to racial and
				ethnic minority groups.
								(5)Minority
				GroupThe term minority group has the meaning given
				the term racial and ethnic minority group.
							(6)Racial and
				ethnic minority GroupThe term racial and ethnic minority
				group means American Indians and Alaska Natives, African Americans
				(including Caribbean Blacks, Africans and other Blacks), Asian Americans,
				Hispanics (including Latinos), and Native Hawaiians and other Pacific
				Islanders.
							(7)StateThe
				term State means each of the several states, the District of
				Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
							3001.Improving
				access to services for individuals with Limited English proficiency
							(a)PurposeAs
				provided in Executive Order 13166, it is the purpose of this section—
								(1)to improve access
				to federally conducted and federally assisted programs and activities for
				individuals who are limited in their English proficiency;
								(2)to require each
				Federal agency to examine the services it provides and develop and implement a
				system by which limited English proficient individuals can obtain meaningful
				access to those services consistent with, and without substantially burdening,
				the fundamental mission of the agency;
								(3)to require each
				Federal agency to ensure that recipients of Federal financial assistance
				provide meaningful access to their limited English proficient applicants and
				beneficiaries;
								(4)to ensure that
				recipients of Federal financial assistance take reasonable steps, consistent
				with the guidelines set forth in the Limited English Proficient Guidance of the
				Department of Justice (as issued on June 12, 2002), to ensure meaningful access
				to their programs and activities by limited English proficient individuals;
				and
								(5)to ensure
				compliance with title VI of the Civil Rights
				Act of 1964 and that health care providers and organizations do not
				discriminate in the provision of services.
								(b)Federally
				conducted programs and activities
								(1)In
				generalNot later than 120 days after the date of enactment of
				this title, each Federal agency that carries out health care-related activities
				shall prepare a plan to improve access to the federally conducted health
				care-related programs and activities of the agency by limited English
				proficient individuals.
								(2)Plan
				requirementEach plan under paragraph (1) shall be consistent
				with the standards set forth in section 102 of the Health Equity and
				Accountability Act of 2007, and shall include the steps the agency will take to
				ensure that limited English proficient individuals have access to the agency’s
				health care-related programs and activities. Each agency shall send a copy of
				such plan to the Department of Justice, which shall serve as the central
				repository of the agencies’ plans.
								(c)Federally
				assisted programs and activities
								(1)In
				generalNot later than 120 days after the date of enactment of
				this title, each Federal agency providing health care-related Federal financial
				assistance shall ensure that the guidance for recipients of Federal financial
				assistance developed by the agency to ensure compliance with title VI of the
				Civil Rights Act of 1964 (42 U.S.C.
				2000d et seq.) is specifically tailored to the recipients of such assistance
				and is consistent with the standards described in section 102 of the Health
				Equity and Accountability Act of 2007. Each agency shall send a copy of such
				guidance to the Department of Justice which shall serve as the central
				repository of the agencies’ plans. After approval by the Department of Justice,
				each agency shall publish its guidance document in the Federal Register for
				public comment.
								(2)RequirementsThe
				agency-specific guidance developed under paragraph (1) shall—
									(A)detail how the
				general standards established under section 102 of the Health Equity and
				Accountability Act of 2007 will be applied to the agency’s recipients;
				and
									(B)take into account
				the types of health care services provided by the recipients, the individuals
				served by the recipients, and other factors set out in such standards.
									(3)Existing
				guidancesA Federal agency that has developed a guidance for
				purposes of title VI of the Civil Rights Act of
				1964 that the Department of Justice determines is consistent with
				the standards described in section 102 of the Health Equity and Accountability
				Act of 2007 shall examine such existing guidance, as well as the programs and
				activities to which such guidance applies, to determine if modification of such
				guidance is necessary to comply with this subsection.
								(4)ConsultationEach
				Federal agency shall consult with the Department of Justice in establishing the
				guidances under this subsection.
								(d)Consultations
								(1)In
				generalIn carrying out this section, each Federal agency that
				carriers out health care-related activities shall ensure that stakeholders,
				such as limited English proficient individuals and their representative
				organizations, recipients of Federal assistance, and other appropriate
				individuals or entities, have an adequate and comparable opportunity to provide
				input with respect to the actions of the agency.
								(2)EvaluationEach
				Federal agency described in paragraph (1) shall evaluate the—
									(A)particular needs
				of the limited English proficient individuals served by the agency, and by a
				recipient of assistance provided by the agency;
									(B)burdens of
				compliance with the agency guidance and its recipients of the requirements of
				this section; and
									(C)outcomes or
				effectiveness of services.
									3002.National
				Standards for culturally and linguistically appropriate services in health
				careRecipients of Federal
				financial assistance from the Secretary shall, to the extent reasonable and
				practicable after applying the 4-factor analysis described in title V of the
				Guidance to Federal Financial Assistance Recipients Regarding Title VI
				Prohibition Against National Origin Discrimination Affecting Limited-English
				Proficient Persons (June 12, 2002)—
							(1)implement
				strategies to recruit, retain, and promote individuals at all levels of the
				organization to maintain a diverse staff and leadership that can provide
				culturally and linguistically appropriate health care to patient populations of
				the service area of the organization;
							(2)ensure that staff
				at all levels and across all disciplines of the organization receive ongoing
				education and training in culturally and linguistically appropriate service
				delivery;
							(3)offer and provide
				language assistance services, including trained bilingual staff and interpreter
				services, at no cost to each patient with limited English proficiency at all
				points of contact, in a timely manner during all hours of operation;
							(4)notify patients of
				their right to receive language assistance services in their primary
				language;
							(5)ensure the
				competence of language assistance provided to limited English proficient
				patients by interpreters and bilingual staff, and ensure that family,
				particularly minor children, and friends are not used to provide interpretation
				services—
								(A)except in case of
				emergency; or
								(B)except on request
				of the patient, who has been informed in his or her preferred language of the
				availability of free interpretation services;
								(6)make available
				easily understood patient-related materials, if such materials exist for
				non-limited English proficient patients, including information or notices about
				termination of benefits and post signage in the languages of the commonly
				encountered groups or groups represented in the service area of the
				organization;
							(7)develop and
				implement clear goals, policies, operational plans, and management
				accountability and oversight mechanisms to provide culturally and
				linguistically appropriate services;
							(8)conduct initial
				and ongoing organizational assessments of culturally and linguistically
				appropriate services-related activities and integrate valid linguistic
				competence-related measures into the internal audits, performance improvement
				programs, patient satisfaction assessments, and outcomes-based evaluations of
				the organization;
							(9)ensure that,
				consistent with the privacy protections provided for under the regulations
				promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C.
				1320d–2 note)—
								(A)data on the
				individual patient’s race, ethnicity, and primary language are collected in
				health records, integrated into the organization’s management information
				systems, and periodically updated; and
								(B)if the patient is a
				minor or is incapacitated, the primary language of the parent or legal guardian
				is collected;
								(10)maintain a
				current demographic, cultural, and epidemiological profile of the community as
				well as a needs assessment to accurately plan for and implement services that
				respond to the cultural and linguistic characteristics of the service area of
				the organization;
							(11)develop
				participatory, collaborative partnerships with communities and utilize a
				variety of formal and informal mechanisms to facilitate community and patient
				involvement in designing and implementing culturally and linguistically
				appropriate services-related activities;
							(12)ensure that
				conflict and grievance resolution processes are culturally and linguistically
				sensitive and capable of identifying, preventing, and resolving cross-cultural
				conflicts or complaints by patients;
							(13)regularly make
				available to the public information about their progress and successful
				innovations in implementing the standards under this section and provide public
				notice in their communities about the availability of this information;
				and
							(14)if requested,
				regularly make available to the head of each Federal entity from which Federal
				funds are received, information about their progress and successful innovations
				in implementing the standards under this section as required by the head of
				such entity.
							3003.Robert T.
				Matsui Center for Cultural and Linguistic Competence in Health Care
							(a)EstablishmentThe
				Secretary, acting through the Director of the Office of Minority Health
				Disparity Elimination, shall establish and support a center to be known as the
				Robert T. Matsui Center for Cultural and Linguistic Competence in Health
				Care (referred to in this section as the Center) to
				carry out the following activities:
								(1)Remote medical
				interpretingThe Center shall provide remote medical
				interpreting, directly or through contracts, to health care providers who
				otherwise would be unable to provide language interpreting services, at
				reasonable or no cost as determined appropriate by the Director of the Center.
				Methods of interpretation may include remote, simultaneous or consecutive
				interpreting through telephonic systems, video conferencing, and other methods
				determined appropriate by the Secretary for patients with limited English
				proficiency. The quality of such interpreting shall be monitored and reported
				publicly. Nothing in this paragraph shall be construed to limit the ability of
				health care providers or organizations to provide medical interpreting services
				directly and obtain reimbursement for such services as provided for under the
				Medicare, Medicaid, or SCHIP programs under titles XVIII, XIX, or XXI of the
				Social Security Act.
								(2)Model language
				assistance programsThe Center shall provide for the collection
				and dissemination of information on current model language assistance programs
				and strategies to improve language access to health care for individuals with
				limited English proficiency, including case studies using de-identified patient
				information, program summaries, and program evaluations.
								(3)Internet Health
				ClearinghouseThe Center shall develop and maintain an Internet
				clearinghouse to reduce medical errors and improve medical outcomes and reduce
				health care costs caused by miscommunication with individuals with limited
				English proficiency or low functional health literacy and reduce or eliminate
				the duplication of effort to translate materials by—
									(A)developing and
				making available templates for standard documents that are necessary for
				patients and consumers to access and make educated decisions about their health
				care, including—
										(i)administrative and
				legal documents such as informed consent, advanced directives, and waivers of
				rights;
										(ii)clinical
				information such as how to take medications, how to prevent transmission of a
				contagious disease, and other prevention and treatment instructions;
										(iii)patient
				education and outreach materials such as immunization notices, health warnings,
				or screening notices; and
										(iv)additional health
				or health care-related materials as determined appropriate by the Director of
				the Center;
										(B)ensuring that the
				documents posted in English and non-English languages are culturally
				appropriate;
									(C)allowing public
				review of the documents before dissemination in order to ensure that the
				documents are understandable and culturally appropriate for the target
				populations;
									(D)allowing health
				care providers to customize the documents for their use;
									(E)facilitating access
				to these documents;
									(F)providing
				technical assistance with respect to the access and use of such information;
				and
									(G)carrying out any
				other activities the Secretary determines to be useful to fulfill the purposes
				of the Clearinghouse.
									(4)Provision of
				informationThe Center shall provide information relating to
				culturally and linguistically competent health care for minority populations
				residing in the United States to all health care providers and health care
				organizations at no cost. Such information shall include—
									(A)tenets of
				culturally and linguistically competent care;
									(B)cultural and
				linguistic competence self-assessment tools;
									(C)cultural and
				linguistic competence training tools;
									(D)strategic plans to
				increase cultural and linguistic competence in different types of health care
				organizations, including regional collaborations among health care
				organizations; and
									(E)resources for
				cultural and linguistic competence information for educators, practitioners and
				researchers.
									(b)DirectorThe Center shall be headed by a Director
				who shall be appointed by, and who shall report to, the Deputy Assistant
				Secretary for Minority Health.
							(c)Availability of
				language accessThe Director shall collaborate with all agencies
				within the Department of Health and Human Services to notify health care
				providers and health care organizations about the availability of language
				access services by the Center.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2008
				through 2012.
							3004.Innovations in
				cultural and linguistic competence grants
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Centers for Medicare & Medicaid Services, the Administrator of the Health
				Resources and Services Administration, the Secretary of Education, and the
				Deputy Assistant Secretary for Minority Health, shall award grants to eligible
				entities to enable such entities to design, implement, and evaluate innovative,
				cost-effective programs to improve cultural and linguistic competence in health
				care for individuals with limited English proficiency.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
								(1)be a city, county,
				Indian tribe, State, territory, community-based and other nonprofit
				organization, health center or community clinic, university, college, or other
				entity designated by the Secretary; and
								(2)prepare and submit
				to the Secretary an application, at such time, in such manner, and accompanied
				by such additional information as the Secretary may require.
								(c)Use of
				fundsAn entity shall use funds received under a grant under this
				section to—
								(1)develop,
				implement, and evaluate models of providing real-time cultural competence and
				interpretation services through in-person interpretation, communications, and
				computer technology, including the Internet, teleconferencing, or video
				conferencing;
								(2)develop short-term
				medical interpretation training courses and incentives for bilingual health
				care staff who are asked to interpret in the workplace;
								(3)develop formal
				training programs for individuals interested in becoming dedicated health care
				interpreters and culturally competent providers;
								(4)provide staff
				language training instruction which shall include information on the practical
				limitations of such instruction for non-native speakers; and
								(5)develop other
				language assistance services as determined appropriate by the Secretary.
								(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				entities that have developed partnerships with organizations or agencies with
				experience in culturally competent and language access services.
							(e)EvaluationAn
				entity that receives a grant under this section shall submit to the Secretary
				an evaluation that describes the activities carried out with funds received
				under the grant, and how such activities improved access to health care
				services and the quality of health care for individuals with limited English
				proficiency. Such evaluation shall be collected and disseminated through the
				Robert T. Matsui Center for Cultural and Linguistic Competence in Health Care
				established under section 3003.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2008 through 2012.
							3005.Research on
				cultural and language competence
							(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, in collaboration with the Deputy Assistant Secretary for Minority
				Health, shall expand research concerning—
								(1)the barriers to
				health care services including mental and behavioral services that are faced by
				limited English proficient individuals;
								(2)the impact of
				cultural and language barriers on the quality of health care and the health
				status of limited English proficient individuals and populations;
								(3)health care
				providers’ and health administrators’ attitudes, knowledge, and awareness of
				the barriers described in paragraphs (1) and (2);
								(4)the means by which
				language access services are provided to limited English proficient individuals
				and how such services are effective in improving the quality of care;
								(5)the
				cost-effectiveness of providing language access; and
								(6)optimal approaches
				for delivering language access.
								(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2012.
							3006.Information
				about Federal Health programs for Limited English proficient
				populationsThe Secretary
				shall provide for a means by which limited English proficient individuals who
				are seeking information about, or assistance with, Federal health care programs
				may obtain such information or
				assistance.
						.
			102.Standards for
			 language access servicesNot
			 later than 120 days after the date of enactment of this Act, the head of each
			 Federal agency that carries out health care-related activities shall develop
			 and adopt a guidance on language services for those with limited English
			 proficiency who attempt to have access to or participate in such activities
			 that provides at the minimum the factors and principles set forth in the
			 Department of Justice guidance published on June 12, 2002.
			103.Federal
			 reimbursement for culturally and linguistically appropriate services under the
			 Medicare, Medicaid and State Children’s Health Insurance Program
				(a)Demonstration
			 project promoting access for Medicare beneficiaries with Limited English
			 proficiency
					(1)In
			 generalThe Secretary shall conduct a demonstration project (in
			 this subsection referred to as the project) to demonstrate the
			 impact on costs and health outcomes of providing reimbursement for interpreter
			 services to certain Medicare beneficiaries who are limited English proficient
			 in urban and rural areas.
					(2)ScopeThe
			 Secretary shall carry out the project in not less than 30 States or territories
			 through contracts with—
						(A)MA plans (under
			 part C of title XVIII of the Social Security
			 Act);
						(B)small
			 providers;
						(C)hospitals;
			 and
						(D)community-based
			 clinics.
						(3)DurationEach
			 contract entered into under the project shall extend over a period of not
			 longer than 2 years.
					(4)ReportUpon
			 completion of the project, the Secretary shall submit a report to Congress on
			 the project which shall include recommendations regarding the extension of such
			 project to the entire Medicare program.
					(5)EvaluationThe Director of the Agency for Healthcare
			 Research and Quality, in consultation with the Office of Minority Health and
			 the National Center on Minority Health and Health Disparities, shall award
			 grants to public and private nonprofit entities that demonstrate experience and
			 capability with respect to cultural and linguistic competence, including
			 Historically Black Colleges and Universities, Hispanic-serving institutions,
			 and other entities directed by and serving representatives of racial and ethnic
			 minority groups, for the evaluation of the project. Such evaluations shall
			 focus on access, utilization, efficiency, cost-effectiveness, patient
			 satisfaction, and select health outcomes.
					(b)MedicaidSection
			 1903(a)(3) of the Social Security Act (42 U.S.C. 1396b(a)(3)) is
			 amended—
					(1)in subparagraph
			 (E), by striking plus at the end and inserting
			 and; and
					(2)by adding at the
			 end the following:
						
							(F)100 percent of the
				sums expended with respect to costs incurred during such quarter as are
				attributable to the provision of language services on behalf of individuals
				with limited English proficiency who apply for or receive medical assistance
				under the State plan under this title (including any provisions of the plan
				implemented pursuant to any waiver authority of the Secretary) or child health
				assistance under a State child health plan under title XXI;
				plus
							.
					(c)SCHIPSection
			 2105(c)(2)(A) of the Social Security Act (42 U.S.C. 1397ee(c)(2)(A)) is amended
			 by inserting before the period at the end the following: except that
			 expenditures described in, and reimbursable under, section 1903(a)(3)(F) shall
			 not count towards this total.
				(d)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007.
				104.Increasing
			 understanding of and improving health literacy
				(a)In
			 generalThe Secretary, acting through the Director of the Agency
			 for Healthcare Research and Quality and the Administrator of the Health
			 Resources and Services Administration, in consultation with the Office of
			 Minority Health, shall award grants to eligible entities to improve health care
			 for patient populations that have low functional health literacy.
				(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity shall—
					(1)be a hospital,
			 health center or clinic, health plan, or other health entity (including a
			 nonprofit minority health organization or association); and
					(2)prepare and submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
					(c)Use of
			 funds
					(1)Agency for
			 Healthcare Research and QualityGrants awarded under subsection
			 (a) through the Agency for Healthcare Research and Quality shall be
			 used—
						(A)to define and
			 increase the understanding of health literacy;
						(B)to investigate the
			 correlation between low health literacy and health and health care;
						(C)to clarify which
			 aspects of health literacy have an effect on health outcomes; and
						(D)for any other
			 activity determined appropriate by the Director of the Agency.
						(2)Health Resources
			 and Services AdministrationGrants awarded under subsection (a)
			 through the Health Resources and Services Administration shall be used to
			 conduct demonstration projects for interventions for patients with low health
			 literacy that may include—
						(A)the development of
			 new disease management programs for patients with low health literacy;
						(B)the tailoring of
			 existing disease management programs addressing mental, physical, oral, and
			 behavioral health conditions for patients with low health literacy;
						(C)the translation of
			 written health materials for patients with low health literacy;
						(D)the
			 identification, implementation, and testing of low health literacy screening
			 tools;
						(E)the conduct of
			 educational campaigns for patients and providers about low health literacy;
			 and
						(F)other activities
			 determined appropriate by the Administrator of the Health Resources and
			 Services Administration.
						(d)DefinitionsIn
			 this section, the term low health literacy means the inability of
			 an individual to obtain, process, and understand basic health information and
			 services needed to make appropriate health decisions.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section, such sums as may be necessary for each of fiscal years 2008
			 through 2012.
				105.Report on
			 Federal efforts to provide culturally and linguistically appropriate health
			 care servicesNot later than 1
			 year after the date of enactment of this Act and annually thereafter, the
			 Secretary of Health and Human Services shall enter into a contract with the
			 Institute of Medicine for the preparation and publication of a report that
			 describes Federal efforts to ensure that all individuals have meaningful access
			 to culturally and linguistically appropriate health care services. Such report
			 shall include—
				(1)a
			 description and evaluation of the activities carried out under this Act;
				(2)a
			 description of best practices, model programs, guidelines, and other effective
			 strategies for providing access to culturally and linguistically appropriate
			 health care services; and
				(3)an assessment of
			 the implementation of the Department of Health and Human Services National
			 Standards on Culturally and Linguistically Appropriate Services (CLAS) in
			 Health Care, in particular the implementation of CLAS mandates by recipients of
			 Federal funds.
				106.DefinitionsIn this title:
				(1)Incorporated
			 definitionsThe definitions contained in section 3000 of the
			 Public Health Service Act, as added
			 by section 101, shall apply.
				(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				107.Treatment of the
			 Medicare part B program under title VI of the Civil Rights Act of
			 1964A payment
			 provider of services or physician or other supplier under part B of title XVIII
			 of the Social Security Act shall be deemed a grant, and
			 not a contract of insurance or guaranty, for the purposes of title VI of the
			 Civil Rights Act of 1964.
			IIHealth Workforce
			 Diversity
			201.Amendment to
			 the Public Health Service
			 ActTitle XXX of
			 the Public Health Service Act, as
			 added by section 101, is amended by adding at the end the following:
				
					ADiversifying the
				health care workplace
						3011.Report on
				workforce Diversity
							(a)In
				generalNot later than July 1, 2008, and biannually thereafter,
				the Secretary, acting through the director of each entity within the Department
				of Health and Human Services, shall prepare and submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives a report on health
				workforce diversity.
							(b)RequirementThe
				report under subsection (a) shall contain the following information:
								(1)A description of
				any grant support that is provided by each entity for workforce diversity
				initiatives with the following information—
									(A)the number of
				grants made;
									(B)the purpose of the
				grants;
									(C)the populations
				served through the grants;
									(D)the organizations
				and institutions receiving the grants, including specification of the number of
				Hispanic health professions schools and minority-serving institutions;
				and
									(E)the tracking
				efforts that were used to follow the progress of participants.
									(2)A description of
				the entity’s plan to achieve workforce diversity goals that includes, to the
				extent relevant to such entity—
									(A)the number of
				underrepresented minority health professionals that will be needed in various
				disciplines over the next 10 years to achieve population parity;
									(B)the level of
				funding needed to fully expand and adequately support health professions
				pipeline programs;
									(C)the impact such
				programs have had on the admissions practices and policies of health
				professions schools;
									(D)the management
				strategy necessary to effectively administer and institutionalize health
				profession pipeline programs;
									(E)the impact that
				the Government Performance and Results Act (GPRA) has had on evaluating the
				performance of grantees and whether the GPRA is the best assessment tool for
				programs under titles VII and VIII; and
									(F)an examination of
				the role and support for minority-serving institutions and Hispanic health
				professions schools in training minority health professionals and in increasing
				their representation at all levels in the Department of Health and Human
				Services.
									(3)A description of
				measurable objectives of each entity relating to workforce diversity
				initiatives.
								(c)Public
				availabilityThe report under subsection (a) shall be made
				available for public review and comment.
							3012.Technical
				Clearinghouse for Health workforce Diversity
							(a)In
				generalThe Secretary, acting through the Office of Minority
				Health, and in collaboration with the Bureau of Health Professions within the
				Health Resources and Services Administration, shall establish a technical
				clearinghouse on health workforce diversity within the Office of Minority
				Health and coordinate current and future clearinghouses.
							(b)Information and
				servicesThe clearinghouse established under subsection (a) shall
				offer the following information and services:
								(1)Information on the
				importance of health workforce diversity.
								(2)Statistical
				information relating to underrepresented minority representation in health and
				allied health professions and occupations.
								(3)Model health
				workforce diversity practices and programs.
								(4)Admissions
				policies that promote health workforce diversity and are in compliance with
				Federal and State laws.
								(5)Lists of
				scholarship, loan repayment, and loan cancellation grants as well as fellowship
				information for underserved populations for health professions schools.
								(6)Foundation and
				other large organizational initiatives relating to health workforce
				diversity.
								(c)ConsultationIn
				carrying out this section, the Secretary shall consult with non-Federal
				entities, which shall include minority health professional associations to help
				ensure thoroughness and accuracy of information.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
							3013.Evaluation of
				workforce Diversity initiatives
							(a)In
				generalThe Secretary, acting through the Bureau of Health
				Professions within the Health Resources and Services Administration, shall
				award grants to eligible entities for the conduct of an evaluation of current
				health workforce diversity initiatives funded by the Department of Health and
				Human Services.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
								(1)be a city, county,
				Indian tribe, State, territory, community-based nonprofit organization, health
				center, university, college, or other entity determined appropriate by the
				Secretary;
								(2)with respect to an
				entity that is not an academic medical center, university, or private research
				institution, carry out activities under the grant in partnership with an
				academic medical center, university, or private research institution;
				and
								(3)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts awarded under a grant under subsection (a) shall be
				used to support the following evaluation activities:
								(1)Determinations of
				measures of health workforce diversity success.
								(2)Assessments of the
				effects of health workforce diversity on quality, including—
									(A)language
				access;
									(B)cultural
				competence;
									(C)patient
				satisfaction;
									(D)timeliness of
				care;
									(E)safety of
				care;
									(F)effectiveness of
				care;
									(G)efficiency of
				care;
									(H)patient
				outcomes;
									(I)community
				engagement;
									(J)resource
				allocation;
									(K)organizational
				structure; and
									(L)other topics
				determined appropriate by the Secretary.
									(3)The short- and
				long-term tracking of participants in health workforce diversity pipeline
				programs funded by the Department of Health and Human Services.
								(4)Assessments of
				partnerships formed through activities to increase health workforce
				diversity.
								(5)Assessments of
				barriers to health workforce diversity.
								(6)Assessments of
				policy changes at the Federal, State, and local levels.
								(7)Assessments of
				coordination within and between Federal agencies and other institutions.
								(8)Other activities
				determined appropriate by the Secretary.
								(d)ReportNot
				later than 1 year after the date of enactment of this title, the Bureau of
				Health Professions within the Health Resources and Services Administration
				shall prepare and make available for public comment a report that summarizes
				the findings made by entities under grants under this section.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
							3014.Data
				collection and reporting by Health professional schools
							(a)In
				generalThe Secretary, acting through the Bureau of Health
				Professions of the Health Resources and Services Administration and the Office
				of Minority Health, shall establish an aggregated database on health
				professional students.
							(b)Requirement To
				collect dataEach health professional school (including medical,
				dental, and nursing schools) and allied health profession school and program
				that receives Federal funds shall collect race, ethnicity, and language
				proficiency data concerning those students enrolled at such schools or in such
				programs. In collecting such data, a school or program shall—
								(1)at a minimum, use
				the categories for race and ethnicity described in the 1997 Office of
				Management and Budget Standards for Maintaining, Collecting, and Presenting
				Federal Data on Race and Ethnicity and available language standards; and
								(2)if practicable,
				collect data on additional population groups if such data can be aggregated
				into the minimum race and ethnicity data categories.
								(c)Use of
				dataData on race, ethnicity, and primary language collected
				under this section shall be reported to the database established under
				subsection (a) on an annual basis. Such data shall be available for public
				use.
							(d)PrivacyThe
				Secretary shall ensure that all data collected under this section is protected
				from inappropriate internal and external use by any entity that collects,
				stores, or receives the data and that such data is collected without personally
				identifiable information.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
							3015.Support for
				Institutions committed to workforce Diversity
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to eligible
				entities that demonstrate a commitment to health workforce diversity.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be an educational
				institution or entity that historically produces or trains meaningful numbers
				of underrepresented minority health professionals, including—
									(A)Historically Black
				Colleges and Universities;
									(B)Hispanic-serving
				health professions schools;
									(C)Hispanic-serving
				institutions;
									(D)Tribal Colleges
				and Universities;
									(E)Asian American and
				Pacific Islander-serving institutions;
									(F)institutions that
				have programs to recruit and retain underrepresented minority health
				professionals, in which a significant number of the enrolled participants are
				underrepresented minorities;
									(G)health
				professional associations, which may include underrepresented minority health
				professional associations; and
									(H)institutions—
										(i)located in
				communities with predominantly underrepresented minority populations;
										(ii)with whom
				partnerships have been formed for the purpose of increasing workforce
				diversity; and
										(iii)in which at
				least 20 percent of the enrolled participants are underrepresented minorities;
				and
										(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts received under a grant under subsection (a) shall
				be used to expand existing workforce diversity programs, implement new
				workforce diversity programs, or evaluate existing or new workforce diversity
				programs, including with respect to mental as well as oral health care
				professions. Such programs shall enhance diversity by considering minority
				status as part of an individualized consideration of qualifications. Possible
				activities may include—
								(1)educational
				outreach programs relating to opportunities in the health professions;
								(2)scholarship,
				fellowship, grant, and loan repayment programs;
								(3)post-baccalaureate
				programs;
								(4)academic
				enrichment programs, particularly targeting those who would not be competitive
				for health professions schools;
								(5)kindergarten
				through 12th grade and other health pipeline programs;
								(6)mentoring
				programs;
								(7)internship or
				rotation programs involving hospitals, health systems, health plans and other
				health entities;
								(8)community
				partnership development for purposes relating to workforce diversity; or
								(9)leadership
				training.
								(d)ReportsNot
				later than 1 year after receiving a grant under this section, and annually for
				the term of the grant, a grantee shall submit to the Secretary a report that
				summarizes and evaluates all activities conducted under the grant.
							(e)DefinitionIn
				this section, the term Asian American and Pacific Islander-serving
				institutions means institutions—
								(1)that are eligible
				institutions under section 312(b) of the Higher
				Education Act of 1965; and
								(2)that, at the time
				of their application, have an enrollment of undergraduate students that is made
				up of at least 10 percent Asian American and Pacific Islander students.
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $100,000,000 for each of fiscal years 2008 through
				2013.
							3016.Career
				development for scientists and researchers
							(a)In
				generalThe Secretary, acting through the Director of the
				National Institutes of Health, the Director of the Centers for Disease Control
				and Prevention, the Commissioner of Food and Drugs, and the Director of the
				Agency for Healthcare Research and Quality, shall award grants that expand
				existing opportunities for scientists and researchers and promote the inclusion
				of underrepresented minorities in the health professions.
							(b)Research
				fundingThe head of each entity within the Department of Health
				and Human Services shall establish or expand existing programs to provide
				research funding to scientists and researchers in-training. Under such
				programs, the head of each such entity shall give priority in allocating
				research funding to support health research in traditionally underserved
				communities, including underrepresented minority communities, and research
				classified as community or participatory.
							(c)Data
				collectionThe head of each entity within the Department of
				Health and Human Services shall collect data on the number (expressed as an
				absolute number and a percentage) of underrepresented minority and nonminority
				applicants who receive and are denied agency funding at every stage of review.
				Such data shall be reported annually to the Secretary and the appropriate
				committees of Congress.
							(d)Student loan
				reimbursementThe Secretary shall establish a student loan
				reimbursement program to provide student loan reimbursement assistance to
				researchers who focus on racial and ethnic disparities in health. The Secretary
				shall promulgate regulations to define the scope and procedures for the program
				under this subsection.
							3017.Career support
				for non-research Health professionals
							(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, the Administrator of the Substance Abuse
				and Mental Health Services Administration, the Administrator of the Health
				Resources and Services Administration, and the Administrator of the Centers for
				Medicare & Medicaid Services shall establish a program to award grants to
				eligible individuals for career support, including leadership training, in
				non-research-related health care.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an individual shall—
								(1)be a student in a
				health professions school, a graduate of such a school who is working in a
				health profession, or a faculty member of such a school; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAn individual shall use amounts received under a grant
				under this section to—
								(1)support the
				individual’s health activities or projects that involve underserved
				communities, including rural communities and racial and ethnic minority
				communities;
								(2)support
				health-related career advancement activities; and
								(3)to pay, or as
				reimbursement for payments of, student loans for individuals who are health
				professionals and are focused on health issues affecting underserved
				communities, including rural communities and racial and ethnic minority
				communities.
								(d)DefinitionIn
				this section, the term career in non-research-related health care
				means employment or intended employment in the field of public health, health
				policy, health management, health administration, medicine, nursing, pharmacy,
				allied health, community health, or other fields determined appropriate by the
				Secretary, other than in a position that involves research.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
							3018.Cultural
				competence training for health care professionals
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, the Deputy Assistant Secretary
				for Minority Health, and the Director of the National Center for Minority
				Health and Health Disparities, shall award grants to eligible entities to test,
				implement, and evaluate models of cultural competence training, including
				continuing education, for health care providers.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be an academic
				medical center, a health center or clinic, a hospital, a health plan, a health
				system, or a health care professional guild (including a mental health care
				professional guild);
								(2)partner with a
				minority-serving institution, minority health professional association, or
				community-based organization representing minority populations, in addition to
				a research institution to carry out activities under this grant; and
								(3)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
							3019.Regional
				Minority Centers of Excellence Programs
							(a)EstablishmentThe Office of Minority Health, in
				collaboration with the Health Resources and Services Administration and the
				National Center on Minority Health and Health Disparities, shall establish and
				jointly fund Regional Minority Centers of Excellence Programs in medically
				underserved regions through the award of major funded, long-term cooperative
				agreements to eligible minority community-based organizations, school
				districts, and health professions organizations.
							(b)Use of
				fundsThe Office of Minority Health shall not award a cooperative
				agreement to an entity for a Regional Minority Centers of Excellence Program
				under subsection (a) unless the entity agrees that its program will
				include—
								(1)recruitment of
				minority students and faculty; and
								(2)development of
				curriculum on minority health for health professions students, allied health
				students, and other health professionals.
								(c)EligibilityTo
				be eligible to receive a cooperative agreement under subsection (a), a minority
				community-based organization, school district, or profession organization must
				be recognized for its demonstrated ability to engage minority community
				involvement in health care programs.
							(d)PriorityIn
				awarding cooperative agreements under subsection (a), the Office of Minority
				Health shall give priority to entities that—
								(1)will use the
				agreement in a geographic area that has a large medically underserved minority
				population; and
								(2)will use a
				regional approach through partnerships with other health professions schools,
				private sector entities, school districts, and community-based organizations
				that serve the
				area.
								.
			202.Health Careers
			 Opportunity Program
				(a)PurposeIt
			 is the purpose of this section to diversify the health care workforce by
			 increasing the number of individuals from disadvantaged backgrounds in the
			 health and allied health professions by enhancing the academic skills of
			 students from disadvantaged backgrounds and supporting them in successfully
			 competing, entering, and graduating from health professions training
			 programs.
				(b)Authorization of
			 appropriationsSection 740(c) of the
			 Public Health Service Act (42 U.S.C.
			 293d(c)) is amended by striking $29,400,000 and all that follows
			 through 2002 and inserting $50,000,000 for fiscal year
			 2008, and such sums as may be necessary for each of fiscal years 2009 through
			 2013.
				203.Program of
			 Excellence in Health Professions Education for Underrepresented
			 Minorities
				(a)PurposeIt
			 is the purpose of this section to diversify the health care workforce by
			 supporting programs of excellence in designated health professions schools with
			 a demonstrated set of effective policies, criteria, programs, performance
			 standards, and measures that document commitment and capacity to
			 underrepresented minority populations with a focus on minority health issues,
			 cultural and linguistic competence, and eliminating racial and ethnic
			 disparities in health and health care.
				(b)Authorization of
			 appropriationSection 736(h)(1) of the
			 Public Health Service Act (42 U.S.C.
			 293(h)(1)) is amended to read as follows:
					
						(1)Authorization of
				appropriationsFor the purpose of making grants under subsection
				(a), there are authorized to be appropriated $50,000,000 for fiscal year 2008,
				and such sums as may be necessary for each of the fiscal years 2009 through
				2013.
						.
				204.Minority-Serving
			 Institutions and Hispanic-serving health professions schoolsPart B of title VII of the
			 Public Health Service Act (42 U.S.C.
			 293 et seq.) is amended by adding at the end the following:
				
					742.Minority-Serving
				Institutions and Hispanic-serving health professions schools
						(a)In
				generalThe Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall award grants to minority-serving institutions and Hispanic-serving health
				professions schools for the purpose of carrying out programs to recruit
				underrepresented individuals to enroll in and graduate from such schools, which
				may include providing scholarships and other financial assistance as
				appropriate.
						(b)DefinitionsIn
				this section:
							(1)The term
				Hispanic-serving health professions school means an entity
				that—
								(A)is a school or
				program under section 799B;
								(B)has an enrollment
				of full-time equivalent students that is made up of at least 9 percent Hispanic
				students;
								(C)has been effective
				in carrying out programs to recruit Hispanic individuals to enroll in and
				graduate from the school;
								(D)has been effective
				in recruiting and retaining Hispanic faculty members; and
								(E)has a significant
				number of graduates who are providing health services to medically underserved
				populations or to individuals in health professional shortage areas.
								(2)The term historically Black college
				or university means a part B institution (as defined in section 322(2)
				of the Higher Education Act of 1965).
							(3)The term
				minority-serving institution means an entity that is—
								(A)an historically
				Black college or university;
								(B)an
				Hispanic-serving institution (as defined in section 502(a)(5) of the Higher
				Education Act of 1965);
								(C)a tribally
				controlled college or university (as defined in section 2(a)(4) of the Tribally
				Controlled College or University Assistance Act of 1978);
								(D)an Alaska
				Native-serving institution (as defined in section 317(b)(2) of the Higher
				Education Act of 1965); or
								(E)a Native
				Hawaiian-serving institution (as defined in section 317(b)(4) of the Higher
				Education Act of
				1965).
								.
			205.Health
			 Professions Student Loan fund; authorizations of appropriations regarding
			 students from underrepresented minority communitiesSection 724(f) of the
			 Public Health Service Act (42 U.S.C.
			 292t(f)) is amended by inserting before paragraph (2) the following:
				
					(1)In
				generalWith respect to
				making Federal capital contributions to student loan funds for purposes of
				subsection (a), there is authorized to be appropriated $50,000,000 for fiscal
				year 2008, and such sums as may be necessary for each of the fiscal years 2009
				through
				2013.
					.
			206.National Health
			 Service Corps; training programs
				(a)In
			 generalSection 331(b) of the Public Health Service Act (42 U.S.C. 254d(b))
			 is amended by adding at the end the following:
					
						(3)The Secretary shall ensure that the
				individuals with respect to whom activities under paragraphs (1) and (2) are
				carried out include individuals from disadvantaged backgrounds, including
				activities carried out to provide health professions students with information
				on the Scholarship and Repayment
				Programs.
						.
				(b)Assignment of
			 Corps personnel
					(1)In
			 generalSection 333(a)(3) of the Public Health Service Corps (42
			 U.S.C. 254f(a)(3)) is amended to read as follows:
						
							(3)(A)In approving
				applications for assignment of members of the Corps the Secretary shall not
				discriminate against application from entities which are not receiving Federal
				financial assistance under this Act.
								(B)In approving such applications, the
				Secretary shall—
									(i)give preference to applications in
				which a nonprofit entity or public entity shall provide a site to which Corps
				members may be assigned; and
									(ii)give highest preference to
				applications—
										(I)from entities described in clause (i)
				that are federally qualified health centers as defined in section 1905(l)(2)(B)
				of the Social Security Act; and
										(II)from entities described in clause (i)
				that primarily serve rural communities, racial and ethnic minorities, and other
				health disparity populations with annual incomes at or below twice those set
				forth in the most recent poverty guidelines issued by the Secretary pursuant to
				section 673(2) of the Community Services Block Grant Act (42 U.S.C.
				9902(2)).
										.
					(2)Priorities in
			 assignment of corps personnelSection 333A of the Public Health
			 Service Act (42 U.S.C. 254f-1) is amended—
						(A)in subsection
			 (a)—
							(i)by
			 redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4),
			 respectively; and
							(ii)by
			 striking shall— and
			 inserting
								
									shall—(1)give preference to
				applications as set forth in subsection (a)(3) of section
				333;
									;
							(B)in subsection
			 (b)(1), by striking subsection (a)(1)(A) and inserting
			 subsection (a)(2)(A); and
						(C)by striking
			 subsection (a)(1) each place it appears and inserting
			 subsection (a)(2).
						(3)Conforming
			 amendmentSection 338I(c)(3)(B)(ii) of the Public Health Service
			 Act (42 U.S.C. 254q-1(c)(3)(B)(ii)) is amended by striking section
			 333A(a)(1) and inserting section 333A(a)(2).
					(c)Reauthorization
			 of National Health Service Corps Scholarship Program and Loan Repayment
			 Program
					(1)Reauthorization
			 of appropriationsSection 338H(a) of the Public Health Service
			 Act (42 U.S.C. 254q(a)) is amended by striking $146,250,000 and
			 all that follows through the period and inserting $300,000,000 for each
			 of fiscal years 2008 through 2012..
					(2)Scholarships for
			 medical studentsSection 338H of such Act is further amended by
			 adding at the end the following:
						
							(d)Scholarships for
				Medical StudentsFor contracts for scholarships under this
				subpart to individuals who are accepted for enrollment, or enrolled, in a
				course of study or program described in section 338A(b)(1)(B) that leads to a
				degree in medicine, osteopathic medicine, dentistry, or mental health services,
				the Secretary shall, of the amounts appropriated under subsection (a) for a
				fiscal year, obligate the greater of 10 percent or such amount as necessary to
				fund ongoing activities related to such
				contracts.
							.
					(d)Reauthorization
			 of Certain Programs Providing Grants for Health Professions Training for
			 Diversity
					(1)Grants for
			 centers of excellenceSection 736(h)(1) of the Public Health
			 Service Act (42 U.S.C. 293(h)(1)) is amended by striking
			 $26,000,000 and all that follows through 2002 and
			 inserting $50,000,000 for each of fiscal years 2008 through
			 2012.
					(2)Educational
			 assistance for individuals from disadvantaged backgroundsSection
			 740(c) of such Act (42 U.S.C. 293d(c)) is amended by striking
			 $29,400,000 and all that follows through 1999 through
			 2002. and inserting $50,000,000 for each of fiscal years 2008
			 through 2012..
					(e)Expansion of
			 Residency Training Programs and Primary Care Services Offered by Community
			 Health CentersPart C of title VII of the Public Health Service
			 Act (42 U.S.C. 293k et seq.) is amended—
					(1)by adding before
			 section 747 the following:
						
							IIn
				General
							;
				and
					(2)by adding after
			 section 748 the following:
						
							IIAdditional
				Programs
								749.Grants to
				expand medical residency training programs at community health centers
									(a)Program
				AuthorizedThe Secretary may make grants to community health
				centers—
										(1)to establish, at
				the centers, new or alternative-campus accredited medical residency training
				programs affiliated with a hospital or other health care facility; or
										(2)to fund new
				residency positions within existing accredited medical residency training
				programs at the centers and their affiliated partners.
										(b)Use of
				FundsAmounts from a grant under this section shall be used to
				cover the costs of establishing or expanding a medical residency training
				program described in subsection (a), including costs associated with—
										(1)curriculum
				development;
										(2)equipment
				acquisition;
										(3)recruitment,
				training, and retention of residents and faculty; and
										(4)residency
				stipends.
										(c)ApplicationsA
				community health center seeking a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
									(d)PreferenceIn
				selecting recipients for a grant under this section, the Secretary shall give
				preference to funding medical residency training programs focusing on primary
				health care.
									(e)DefinitionsIn
				this section:
										(1)The term
				accredited, as applied to a new or alternative-campus medical
				residency training program, means a program that is accredited by a recognized
				body or bodies approved for such purpose by the Accreditation Council for
				Graduate Medical Education, except that a new medical residency training
				program that, by reason of an insufficient period of operation, is not eligible
				for accreditation on or before the date of submission of an application under
				subsection (c) shall be deemed accredited if the Accreditation Council for
				Graduate Medical Education finds, after consultation with the appropriate
				accreditation body or bodies, that there is reasonable assurance that the
				program will meet the accreditation standards of such body or bodies prior to
				the date of graduation of the first entering class in that program.
										(2)The term
				community health center means a health center as defined in
				section 330.
										749A.Grants to
				improve delivery of primary care services in community health centers
									(a)Primary Care
				Access Grants
										(1)Program
				authorizedThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, may make grants to community
				health centers for the purpose of increasing the number of medical service
				providers associated with such centers.
										(2)GrantsA
				recipient of a grant under this subsection shall be eligible to receive such
				grants for a total of 5 fiscal years.
										(3)Use of
				fundsA recipient of a grant under this subsection shall use
				amounts from the grant for one or more of the following activities:
											(A)To recruit
				residents for medical residency training programs at the community health
				center.
											(B)To establish a
				multi-community physician mentoring program to encourage upper level residents
				to remain in the State or Territory in which the community health center and
				medical residency training program are located.
											(C)To enter into
				contracts for technical assistance for the purpose of recruiting or retaining
				primary health care staff.
											(D)To enter into
				contracts for technical assistance in preparing contracts with local providers
				of primary health care to provide services for medically underserved
				communities.
											(E)To enter into
				contracts for the development and implementation of strategies to identify and
				retain health care professionals and specialists, including oral and mental
				health providers, who are willing and able to provide direct actual service to
				the community health center on a referral basis.
											(4)ApplicationA
				community health center seeking a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
										(b)Grants for
				Primary Care Facility Capital Expenditures
										(1)Program
				authorizedThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, may make grants to community
				health centers for the purpose of increasing primary health care capabilities
				through the construction, expansion, or renovation of facilities.
										(2)GrantsA
				recipient of a grant under this subsection shall be eligible to receive such
				grants for a total of 5 fiscal years.
										(3)Use of
				fundsA recipient of a grant under this subsection shall use
				amounts from the grant for one or more of the following activities:
											(A)To acquire or lease
				facilities.
											(B)To construct new
				facilities.
											(C)To repair or
				modernize existing facilities.
											(D)To purchase or
				lease medical equipment.
											(c)DefinitionThe
				term community health center means a health center as defined in
				section 330.
									749B.Authorization
				of appropriationsThere is
				authorized to be appropriated $200,000,000 for fiscal year 2008 and such sums
				as may be necessary for each fiscal year thereafter to carry out this
				subpart.
								.
					(f)Interdisciplinary,
			 Community-Based Programs
					(1)Area health
			 education centersSection 751(a) of the Public Health Service Act
			 (42 U.S.C. 294a(a)) is amended—
						(A)in paragraph
			 (1)(A)—
							(i)in
			 clause (i), by inserting at the end before the semicolon the following:
			 , with an emphasis on such personnel who focus on primary
			 care;
							(ii)by
			 redesignating clauses (ii) through (vii) as clauses (iii) through (viii),
			 respectively; and
							(iii)by
			 inserting after clause (i) the following:
								
									(ii)foster and
				provide community-based training and education for health professions students
				in underserved communities and among underserved populations, including but not
				limited to the National Health Service Corps, community and migrant health
				centers, rural health clinics, critical access hospitals, tribal health
				clinics, and public health departments;
									;
				and
							(B)by adding at the
			 end the following:
							
								(3)Point of service
				enhancement grants
									(A)In
				generalThe Secretary may award grants to entities receiving an
				award under paragraph (1) or (2) to improve the effectiveness of the programs
				operated by such entities or to enable the entities to respond to changes
				affecting such entities arising since the date of the receipt of the award
				under paragraph (1) or (2).
									(B)ApplicationTo
				receive an award under this paragraph, an entity described under subparagraph
				(A) shall submit to the Secretary an application at such time, in such manner,
				and containing such information as the Secretary may require, including an
				explanation of the changes affecting such entity arising since the date of the
				receipt by the entity of the award under paragraph (1) or (2), such as changes
				in the demographics of the area served, the needs of the population served, and
				the situations encountered by such population and such
				entity.
									.
						(2)Authorization of
			 appropriationsSection 757 of the Public Health Service Act (42
			 U.S.C. 294g) is amended—
						(A)in subsection (a),
			 by striking $55,600,000 and all that follows through
			 2002 and inserting $125,000,000 for fiscal year 2008 and
			 such sums as may be necessary for each of fiscal years 2009 through
			 2012;
						(B)by striking
			 subsection (b) and inserting the following:
							
								(b)Allocation
									(1)In
				generalOf the amounts appropriated under subsection (a) that the
				Secretary makes available for each fiscal year to carry out section 751, the
				Secretary shall obligate—
										(A)for awards under
				paragraph (1) of section 751(a), not more than 25 percent of such amounts in
				each fiscal year; and
										(B)for awards under
				paragraphs (2) and (3) of section 751(a), not less than 60 percent of such
				amounts in each fiscal year.
										;
				and
						(C)in subsection (c),
			 by—
							(i)striking the
			 subsection designation and heading and inserting the following:
								
									(c)Sense of the
				CongressIt is the sense of the Congress
				that—
									.
							(ii)striking
			 paragraph (1); and
							(iii)in
			 paragraph (2), by—
								(I)striking the
			 paragraph designation and all that follows through Congress
			 that—; and
								(II)redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2) and indenting
			 appropriately.
								207.Loan Repayment
			 Program of the Centers for Disease Control and PreventionSection 317F(c) of the
			 Public Health Service Act (42 U.S.C.
			 247b–7(c)) is amended—
				(1)by
			 striking and after 1994,; and
				(2)by inserting
			 before the period the following: $750,000 for fiscal year 2008, and such
			 sums as may be necessary for each of the fiscal years 2009 through
			 2013..
				208.Strengthening
			 and expanding rural health provider networksSection 330A of the
			 Public Health Service Act (42 U.S.C.
			 254c) is amended—
				(1)in subsection (h),
			 by adding at the end the following:
					
						(4)Rural minority,
				border, and Indian populationsIn making grants under this
				section, the Director of the Office of Rural Health Policy of the Health
				Resources and Services Administration, in coordination with the Director of the
				Indian Health Service and the Deputy Assistant Secretary for Minority Health,
				shall make grants to entities that serve rural minority, border, and Indian
				populations.
						(5)Diversity Health
				training programsThe Director of the Office of Rural Health
				Policy of the Health Resources and Services Administration, in coordination
				with the Director of the Indian Health Service and the Deputy Assistant
				Secretary for Minority Health, shall coordinate the awarding of grants under
				this section with the awarding of grants and contracts under section 765 to
				connect and integrate diversity health training
				programs.
						;
				and
				(2)in subsection (j),
			 by striking and such sums as may be necessary for each of fiscal years
			 2003 through 2006 and inserting , such sums as may be necessary
			 for each of fiscal years 2008 through 2010, and $60,000,000 for each of fiscal
			 years 2011 through 2015.
				209.McNair
			 Postbaccalaureate Achievement programSection 402E of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–15) is amended by striking subsection (f) and inserting the
			 following:
				
					(f)Collaboration in
				Health profession Diversity training programsThe Secretary of
				Education shall coordinate with the Secretary of Health and Human Services to
				ensure that there is collaboration between the goals of the program under this
				section and programs of the Health Resources and Services Administration that
				promote health workforce diversity. The Secretary of Education shall take such
				measures as may be necessary to encourage participants in programs under this
				section to consider health profession careers.
					(g)FundingFrom
				amounts appropriated pursuant to the authority of section 402A(f), the
				Secretary shall, to the extent practicable, allocate funds for projects
				authorized by this section in an amount which is not less than $31,000,000 for
				each of the fiscal years 2008 through
				2014.
					.
			210.Ensuring
			 proportional representation of interests of rural areas on MedPAC
				(a)In
			 generalSection 1805(c)(2) of the Social Security Act (42 U.S.C.
			 1395b–6(c)(2)) is amended—
					(1)in subparagraph
			 (A), by inserting consistent with subparagraph (E) after
			 rural representatives; and
					(2)by adding at the
			 end the following new subparagraph:
						
							(E)Proportional
				representation of interests of rural areasIn order to provide a balance between urban
				and rural representatives under subparagraph (A), the proportion of members who
				represent the interests of health care providers and Medicare beneficiaries
				located in rural areas shall be no less than the proportion, of the total
				number of Medicare beneficiaries, who reside in rural
				areas.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to appointments made to the Medicare Payment Advisory Commission after
			 the date of the enactment of this Act.
				IIIData collection
			 and reporting
			301.Amendment to
			 the Public Health Service
			 Act
				(a)PurposeIt
			 is the purpose of this section to promote data collection, analysis, and
			 reporting by race, ethnicity, and primary language among federally supported
			 health programs.
				(b)AmendmentTitle
			 XXX of the Public Health Service Act,
			 as amended by title II of this Act, is further amended by adding at the end the
			 following:
					
						BStrengthening data
				collection, improving data analysis, and expanding data reporting
							3031.Data on race,
				ethnicity, and primary language
								(a)Requirements
									(1)In
				generalEach health-related program operated by or that receives
				funding or reimbursement, in whole or in part, either directly or indirectly
				from the Department of Health and Human Services shall—
										(A)require the
				collection, by the agency or program involved, of data on the race, ethnicity,
				and primary language of each applicant for and recipient of health-related
				assistance under such program—
											(i)using, at a
				minimum, the categories for race and ethnicity described in the 1997 Office of
				Management and Budget Standards for Maintaining, Collecting, and Presenting
				Federal Data on Race and Ethnicity;
											(ii)using the
				standards developed under subsection (e) for the collection of language
				data;
											(iii)collecting data
				for additional population groups if such groups can be aggregated into the
				minimum race and ethnicity categories; and
											(iv)where
				practicable, through self-report;
											(B)with respect to
				the collection of the data described in subparagraph (A) for applicants and
				recipients who are minors or otherwise legally incapacitated, require
				that—
											(i)such data be
				collected from the parent or legal guardian of such an applicant or recipient;
				and
											(ii)the preferred
				language of the parent or legal guardian of such an applicant or recipient be
				collected;
											(C)systematically
				analyze such data using the smallest appropriate units of analysis feasible to
				detect racial and ethnic disparities in health and health care and when
				appropriate, for men and women separately, and report the results of such
				analysis to the Secretary, the Director of the Office for Civil Rights, the
				Committee on Health, Education, Labor, and Pensions and the Committee on
				Finance of the Senate, and the Committee on Energy and Commerce and the
				Committee on Ways and Means of the House of Representatives;
										(D)provide such data
				to the Secretary on at least an annual basis; and
										(E)ensure that the
				provision of assistance to an applicant or recipient of assistance is not
				denied or otherwise adversely affected because of the failure of the applicant
				or recipient to provide race, ethnicity, and primary language data.
										(2)Rules of
				constructionNothing in this subsection shall be construed
				to—
										(A)permit the use of
				information collected under this subsection in a manner that would adversely
				affect any individual providing any such information; and
										(B)require health
				care providers to collect data.
										(b)Protection of
				dataThe Secretary shall ensure (through the promulgation of
				regulations or otherwise) that all data collected pursuant to subsection (a) is
				protected—
									(1)under the same
				privacy protections as the Secretary applies to other health data under the
				regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the
				privacy of individually identifiable health information and other protections;
				and
									(2)from all
				inappropriate internal use by any entity that collects, stores, or receives the
				data, including use of such data in determinations of eligibility (or continued
				eligibility) in health plans, and from other inappropriate uses, as defined by
				the Secretary.
									(c)National plan of
				the data CouncilThe Secretary shall develop and implement a
				national plan to ensure the collection of data in a culturally appropriate and
				competent manner, and to improve the collection, analysis, and reporting of
				racial, ethnic, and primary language data at the Federal, State, territorial,
				Tribal, and local levels, including data to be collected under subsection (a).
				The Data Council of the Department of Health and Human Services, in
				consultation with the National Committee on Vital Health Statistics, the Office
				of Minority Health, and other appropriate public and private entities, shall
				make recommendations to the Secretary concerning the development,
				implementation, and revision of the national plan. Such plan shall include
				recommendations on how to—
									(1)implement
				subsection (a) while minimizing the cost and administrative burdens of data
				collection and reporting;
									(2)expand awareness
				among Federal agencies, States, territories, Indian tribes, health providers,
				health plans, health insurance issuers, and the general public that data
				collection, analysis, and reporting by race, ethnicity, and primary language is
				legal and necessary to assure equity and non-discrimination in the quality of
				health care services;
									(3)ensure that future
				patient record systems have data code sets for racial, ethnic, and primary
				language identifiers and that such identifiers can be retrieved from clinical
				records, including records transmitted electronically;
									(4)improve health and
				health care data collection and analysis for more population groups if such
				groups can be aggregated into the minimum race and ethnicity categories,
				including exploring the feasibility of enhancing collection efforts in States
				for racial and ethnic groups that comprise a significant proportion of the
				population of the State;
									(5)provide
				researchers with greater access to racial, ethnic, and primary language data,
				subject to privacy and confidentiality regulations; and
									(6)safeguard and
				prevent the misuse of data collected under subsection (a).
									(d)Compliance with
				StandardsData collected under subsection (a) shall be obtained,
				maintained, and presented (including for reporting purposes) in accordance with
				the 1997 Office of Management and Budget Standards for Maintaining, Collecting,
				and Presenting Federal Data on Race and Ethnicity (at a minimum).
								(e)Language
				collection StandardsNot later than 1 year after the date of
				enactment of this title, the Deputy Assistant Secretary for Minority Health, in
				consultation with the Office for Civil Rights of the Department of Health and
				Human Services, shall develop and disseminate Standards for the Classification
				of Federal Data on Preferred Written and Spoken Language.
								(f)Technical
				assistance for the collection and reporting of data
									(1)In
				generalThe Secretary may, either directly or through grant or
				contract, provide technical assistance to enable a health care program or an
				entity operating under such program to comply with the requirements of this
				section.
									(2)Types of
				assistanceAssistance provided under this subsection may include
				assistance to—
										(A)enhance or upgrade
				computer technology that will facilitate racial, ethnic, and primary language
				data collection and analysis;
										(B)improve methods
				for health data collection and analysis including additional population groups
				beyond the Office of Management and Budget categories if such groups can be
				aggregated into the minimum race and ethnicity categories;
										(C)develop mechanisms
				for submitting collected data subject to existing privacy and confidentiality
				regulations; and
										(D)develop
				educational programs to inform health insurance issuers, health plans, health
				providers, health-related agencies, and the general public that data collection
				and reporting by race, ethnicity, and preferred language are legal and
				essential for eliminating health and health care disparities.
										(g)Analysis of
				racial and ethnic dataThe Secretary, acting through the Director
				of the Agency for Healthcare Research and Quality and in coordination with the
				Administrator of the Centers for Medicare & Medicaid Services, shall
				provide technical assistance to agencies of the Department of Health and Human
				Services in meeting Federal standards for race, ethnicity, and primary language
				data collection and analysis of racial and ethnic disparities in health and
				health care in public programs by—
									(1)identifying
				appropriate quality assurance mechanisms to monitor for health
				disparities;
									(2)specifying the
				clinical, diagnostic, or therapeutic measures which should be monitored;
									(3)developing new
				quality measures relating to racial and ethnic disparities in health and health
				care;
									(4)identifying the
				level at which data analysis should be conducted; and
									(5)sharing data with
				external organizations for research and quality improvement purposes.
									(h)ReportNot
				later than 2 years after the date of enactment of this title, and biennially
				thereafter, the Secretary shall submit to the appropriate committees of
				Congress a report on the effectiveness of data collection, analysis, and
				reporting on race, ethnicity, and primary language under the programs and
				activities of the Department of Health and Human Services and under other
				Federal data collection systems with which the Department interacts to collect
				relevant data on race and ethnicity. The report shall evaluate the progress
				made in the Department with respect to the national plan under subsection (c)
				or subsequent revisions thereto.
								(i)DefinitionIn
				this section, the term health-related program mean a
				program—
									(1)under the
				Social Security Act (42 U.S.C. 301 et
				seq.) that pay for health care and services; and
									(2)under this Act
				that provide Federal financial assistance for health care, biomedical research,
				health services research, and programs designed to improve the public’s
				health.
									(j)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
								3032.Provisions
				relating to Native Americans
								(a)Establishment of
				epidemiology centersThe Secretary shall establish an
				epidemiology center in each service area to carry out the functions described
				in subsection (b). Any new center established after the date of the enactment
				of the Health Equity and Accountability Act of 2007 may be operated under a
				grant authorized by subsection (d), but funding under such a grant shall not be
				divisible.
								(b)Functions of
				centersIn consultation with and upon the request of Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations, each service area
				epidemiology center established under this subsection shall, with respect to
				such service area—
									(1)collect data
				relating to, and monitor progress made toward meeting, each of the health
				status objectives of the Service, the Indian Tribes, Tribal Organizations, and
				Urban Indian Organizations in the service area;
									(2)evaluate existing
				delivery systems, data systems, and other systems that impact the improvement
				of Indian health;
									(3)assist Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations in identifying
				their highest priority health status objectives and the services needed to
				achieve such objectives, based on epidemiological data;
									(4)make
				recommendations for the targeting of services needed by the populations
				served;
									(5)make
				recommendations to improve health care delivery systems for Indians and Urban
				Indians;
									(6)provide requested
				technical assistance to Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations in the development of local health service priorities and
				incidence and prevalence rates of disease and other illness in the community;
				and
									(7)provide disease
				surveillance and assist Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to promote public health.
									(c)Technical
				assistanceThe Director of the Centers for Disease Control and
				Prevention shall provide technical assistance to the centers in carrying out
				the requirements of this subsection.
								(d)Grants for
				studies
									(1)In
				generalThe Secretary may make grants to Indian Tribes, Tribal
				Organizations, Urban Indian Organizations, and eligible intertribal consortia
				to conduct epidemiological studies of Indian communities.
									(2)Eligible
				intertribal consortiaAn intertribal consortium is eligible to
				receive a grant under this subsection if—
										(A)the intertribal
				consortium is incorporated for the primary purpose of improving Indian health;
				and
										(B)the intertribal
				consortium is representative of the Indian Tribes or urban Indian communities
				in which the intertribal consortium is located.
										(3)ApplicationsAn
				application for a grant under this subsection shall be submitted in such manner
				and at such time as the Secretary shall prescribe.
									(4)RequirementsAn
				applicant for a grant under this subsection shall—
										(A)demonstrate the
				technical, administrative, and financial expertise necessary to carry out the
				functions described in paragraph (5);
										(B)consult and
				cooperate with providers of related health and social services in order to
				avoid duplication of existing services; and
										(C)demonstrate
				cooperation from Indian tribes or Urban Indian Organizations in the area to be
				served.
										(5)Use of
				fundsA grant awarded under paragraph (1) may be used—
										(A)to carry out the
				functions described in subsection (b);
										(B)to provide
				information to and consult with tribal leaders, urban Indian community leaders,
				and related health staff on health care and health service management issues;
				and
										(C)in collaboration
				with Indian Tribes, Tribal Organizations, and urban Indian communities, to
				provide the Service with information regarding ways to improve the health
				status of Indians.
										(e)Access to
				informationAn epidemiology center operated by a grantee pursuant
				to a grant awarded under subsection (d) shall be treated as a public health
				authority for purposes of the Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033), as such entities are defined
				in part 164.501 of title 45, Code of Federal Regulations (or a successor
				regulation). The Secretary shall grant such grantees access to and use of data,
				data sets, monitoring systems, delivery systems, and other protected health
				information in the possession of the
				Secretary.
								.
				302.Collection of
			 race and ethnicity data by the Social Security AdministrationPart A of title XI of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq.) is amended by adding at the end the following:
				
					1150A.Collection of
				race and ethnicity data by the Social Security Administration
						(a)RequirementThe
				Commissioner of Social Security, in consultation with the Administrator of the
				Centers for Medicare & Medicaid Services, shall—
							(1)require the
				collection of data on the race, ethnicity, and primary language of all
				applicants for social security account numbers or benefits under title II or
				part A of title XVIII and all individuals with respect to whom the Commissioner
				maintains records of wages and self-employment income in accordance with
				reports received by the Commissioner or the Secretary of the Treasury—
								(A)using, at a
				minimum, the categories for race and ethnicity described in the 1997 Office of
				Management and Budget Standards for Maintaining, Collecting, and Presenting
				Federal Data on Race and Ethnicity and available language standards; and
								(B)where practicable,
				collecting data for additional population groups if such groups can be
				aggregated into the minimum race and ethnicity categories;
								(2)with respect to
				the collection of the data described in paragraph (1) for applicants who are
				under 18 years of age or otherwise legally incapacitated, require that—
								(A)such data be
				collected from the parent or legal guardian of such an applicant; and
								(B)the primary
				language of the parent or legal guardian of such an applicant or recipient be
				used;
								(3)require that such
				data be uniformly analyzed and reported at least annually to the Commissioner
				of Social Security;
							(4)be responsible for
				storing the data reported under paragraph (3);
							(5)ensure
				transmission to the Centers for Medicare & Medicaid Services and other
				Federal health agencies;
							(6)provide such data
				to the Secretary on at least an annual basis; and
							(7)ensure that the
				provision of assistance to an applicant is not denied or otherwise adversely
				affected because of the failure of the applicant to provide race, ethnicity,
				and primary language data.
							(b)Protection of
				dataThe Commissioner of Social Security shall ensure (through
				the promulgation of regulations or otherwise) that all data collected pursuant
				subsection (a) is protected—
							(1)under the same
				privacy protections as the Secretary applies to health data under the
				regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the
				privacy of individually identifiable health information and other protections;
				and
							(2)from all
				inappropriate internal use by any entity that collects, stores, or receives the
				data, including use of such data in determinations of eligibility (or continued
				eligibility) in health plans, and from other inappropriate uses, as defined by
				the Secretary.
							(c)Rule of
				constructionNothing in this section shall be construed to permit
				the use of information collected under this section in a manner that would
				adversely affect any individual providing any such information.
						(d)Technical
				assistanceThe Secretary may, either directly or by grant or
				contract, provide technical assistance to enable any health entity to comply
				with the requirements of this section.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through
				2013.
						.
			303.Revision of
			 HIPAA claims standards
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall revise the regulations
			 promulgated under part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.),
			 as added by the Health Insurance Portability
			 and Accountability Act of 1996 (Public Law 104–191), relating to the
			 collection of data on race, ethnicity, and primary language in a health-related
			 transaction to require—
					(1)the use, at a
			 minimum, of the categories for race and ethnicity described in the 1997 Office
			 of Management and Budget Standards for Maintaining, Collecting, and Presenting
			 Federal Data on Race and Ethnicity;
					(2)the establishment
			 of a new data code set for primary language; and
					(3)the designation of
			 the racial, ethnic, and primary language code sets as required
			 for claims and enrollment data.
					(b)DisseminationThe
			 Secretary of Health and Human Services shall disseminate the new standards
			 developed under subsection (a) to all health entities that are subject to the
			 regulations described in such subsection and provide technical assistance with
			 respect to the collection of the data involved.
				(c)ComplianceThe
			 Secretary of Health and Human Services shall require that health entities
			 comply with the new standards developed under subsection (a) not later than 2
			 years after the final promulgation of such standards.
				304.National Center
			 for Health StatisticsSection
			 306(n) of the Public Health Service
			 Act (42 U.S.C. 242k(n)) is amended—
				(1)in paragraph (1),
			 by striking 2003 and inserting 2012;
				(2)in
			 paragraph (2), in the first sentence, by striking 2003 and
			 inserting 2012; and
				(3)in paragraph (3),
			 by striking 2002 and inserting 2012.
				305.Geo-access
			 studyThe Administrator of the
			 Substance Abuse and Mental Health Services Administration shall—
				(1)conduct a study
			 to—
					(A)determine which
			 geographic areas of the United States have shortages of specialty mental health
			 providers; and
					(B)assess the
			 preparedness of speciality mental health providers to deliver culturally and
			 linguistically appropriate services; and
					(2)submit a report to
			 the Congress on the results of such study.
				306.Racial, ethnic,
			 and linguistic data collected by the Federal Government
				(a)Collection;
			 submissionNot later than 90 days after the date of the enactment
			 of this Act, and January 31st of each year thereafter, each department, agency,
			 and office of the Federal Government that has collected racial, ethnic, or
			 linguistic data during the preceding calendar year shall submit such data to
			 the Secretary of Health and Human Services.
				(b)Analysis; public
			 availability; reportingNot later than April 30, 2008, and each
			 April 30th thereafter, the Secretary of Health and Human Services, acting
			 through the Director of the National Center on Minority Health and Health
			 Disparities and the Deputy Assistant Secretary for Minority Health,
			 shall—
					(1)collect and analyze
			 the racial, ethnic, and linguistic data submitted under subsection (a) for the
			 preceding calendar year;
					(2)make publicly
			 available such data and the results of such analysis; and
					(3)submit a report to
			 the Congress on such data and analysis.
					307.Health
			 information technology grants
				(a)AuthorityThe
			 Deputy Assistant Secretary for Minority Health, in coordination with the Office
			 of the National Coordinator for Health Information Technology, the Health
			 Resources and Services Administration, the Substance Abuse and Mental Health
			 Services Administration, and the National Center on Minority Health and Health
			 Disparities, may award grants to appropriate entities for the purpose of
			 ensuring appropriate and best practices to collect appropriate data and
			 documents on the reduction of health disparities.
				(b)Use of
			 fundsA grant received under subsection (a) shall be used to
			 achieve the purpose described in such subsection through one or more of the
			 following:
					(1)Purchasing new, or
			 enhancing existing, health information technology.
					(2)Providing support
			 and training to providers concerning such technology.
					(3)Conducting outreach
			 and education on health information technology and its benefits to patients,
			 physicians, allied health professionals, and advocacy groups in medically
			 underserved communities (as defined in section 799B of the Public Health
			 Service Act (42 U.S.C. 295p)).
					(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $20,000,000 for each of fiscal years 2008 through 2013.
				308.Study of health
			 information technology in medically underserved communities
				(a)StudyThe National Coordinator for Health
			 Information Technology shall conduct a study on the development and
			 implementation of health information technology in medically underserved
			 communities. The study shall—
					(1)identify barriers
			 to successful implementation of health information technology in these
			 communities;
					(2)examine the impact
			 of health information technology on providing quality care and reducing the
			 cost of care to these communities;
					(3)examine urban and rural community health
			 systems and determine the impact that health information technology may have on
			 the capacity of primary health providers; and
					(4)assess the
			 feasibility and the costs of associated with the use of health information
			 technology in these communities.
					(b)ReportNot later than 18 months after the date of
			 the enactment of this Act, the National Coordinator for Health Information
			 Technology shall submit to the Congress a report on the study conducted under
			 subsection (a) and shall include in such report such recommendations for
			 legislation or administrative action as the Coordinator determines
			 appropriate.
				309.Health
			 information technology in medically underserved communitiesThe National Coordinator for Health
			 Information Technology shall—
				(1)identify sources of funds that will be made
			 available to promote and support the planning and adoption of health
			 information technology in medically underserved communities (as defined in
			 section 799B of the Public Health Service Act (42 U.S.C. 295p)), including in
			 urban and rural areas, either through grants or technical assistance;
				(2)coordinate with
			 the funding sources to help such communities connect to identified funding;
			 and
				(3)collaborate with
			 the Agency for Healthcare Research and Quality, the Health Resources and
			 Services Administration, and other Federal agencies to support technical
			 assistance, knowledge dissemination, and resource development, to such
			 communities seeking to plan for and adopt technology and establish electronic
			 health information networks across providers.
				310.Data collection
			 and analysis grants to minority-serving institutions
				(a)AuthorityThe Secretary of Health and Human Services,
			 acting through the Center on Minority Health and Health Disparities and the
			 Office of Minority Health, may award grants to access and analyze racial and
			 ethnic, and where possible, primary language data to monitor and report on
			 progress to reduce and eliminate racial and ethnic disparities in health and
			 health care.
				(b)Eligible
			 entityIn this section, the term eligible entity
			 means a historically Black college or university, an Hispanic-serving
			 institution, a tribal college or university, or an Asian American and Pacific
			 Islander-serving institution with an accredited public health, health policy,
			 or health services research program.
				311.Health information
			 technology grants for rural health care providersTitle II of the Public Health Service Act is
			 amended by adding at the end the following new part:
				
					DHealth Information
				Technology Grants
						271.Grants to
				facilitate the widespread adoption of interoperable health information
				technology in rural areas
							(a)Competitive
				grants to eligible entities in rural areas
								(1)In
				generalThe Secretary may award competitive grants to eligible
				entities in rural areas to facilitate the purchase and enhance the utilization
				of qualified health information technology systems to improve the quality and
				efficiency of health care.
								(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
									(A)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
									(B)submit to the
				Secretary a strategic plan for the implementation of data sharing and
				interoperability measures;
									(C)be a rural health
				care provider;
									(D)adopt any applicable core interoperability
				guidelines (endorsed under other provisions of law);
									(E)agree to notify
				patients if their individually identifiable health information is wrongfully
				disclosed;
									(F)demonstrate
				significant financial need; and
									(G)provide matching
				funds in accordance with paragraph (4).
									(3)Use of
				fundsAmounts received under a grant under this subsection shall
				be used to facilitate the purchase and enhance the utilization of qualified
				health information technology systems and training personnel in the use of such
				technology.
								(4)Matching
				requirementTo be eligible for a grant under this subsection an
				entity shall contribute non-Federal contributions to the costs of carrying out
				the activities for which the grant is awarded in an amount equal to $1 for each
				$3 of Federal funds provided under the grant.
								(5)Limit on grant
				amountIn no case shall the
				payment amount under this subsection with respect to the purchase or enhanced
				utilization of qualified health information technology for a rural health care
				provider, in addition to the amount of any loan made to the provider from a
				grant to a State under subsection (b) for such purpose, exceed 100 percent of
				the provider’s costs for such purchase or enhanced utilization (taking into
				account costs for training, implementation, and maintenance).
								(6)Preference in
				awarding grantsIn awarding grants to eligible entities under
				this subsection, the Secretary shall give preference to each of the following
				types of applicants:
									(A)An entity that is
				located in a frontier or other rural underserved area as determined by the
				Secretary.
									(B)An entity that
				will link, to the extent practicable, the qualified health information system
				to a local or regional health information plan or plans.
									(C)A rural health care provider that is a
				nonprofit hospital or a Federally qualified health center.
									(D)A rural health care provider that is an
				individual practice or group practice.
									(b)Authorization of
				appropriations
								(1)In
				generalFor the purpose of
				carrying out this section, there is authorized to be appropriated $20,000,000
				for fiscal year 2008, $30,000,000 for fiscal year 2009, and such sums as may be
				necessary, but not to exceed $30,000,000 for each of fiscal years 2010 through
				2012.
								(2)AvailabilityAmounts appropriated under paragraph (1)
				shall remain available through fiscal year 2011.
								(c)DefinitionsIn
				this section:
								(1)Federally
				qualified health centerThe
				term Federally qualified health center has the meaning given that
				term in section 1861(aa)(4) of the Social Security Act (42 U.S.C.
				1395x(aa)(4)).
								(2)Group
				practiceThe term group practice has the meaning
				given that term in section 1877(h)(4) of the Social Security Act (42 U.S.C.
				1395nn(h)(4)).
								(3)Health care
				providerThe term
				health care provider means a hospital, skilled nursing facility,
				home health agency (as defined in subsection (o) of section 1861 of the Social
				Security Act, 42 U.S.C. 1395x), health care clinic, rural health clinic,
				Federally qualified health center, group practice, a pharmacist, a pharmacy, a
				laboratory, a physician (as defined in subsection (r) of such section), a
				practitioner (as defined in section 1842(b)(18)(CC) of such Act, 42 U.S.C.
				1395u(b)(18)(CC)), a health facility operated by or pursuant to a contract with
				the Indian Health Service, and any other category of facility or clinician
				determined appropriate by the Secretary.
								(4)Health
				information; individually identifiable health informationThe
				terms health information and individually identifiable
				health information have the meanings given those terms in paragraphs (4)
				and (6), respectively, of section 1171 of the Social Security Act (42 U.S.C.
				1320d).
								(5)LaboratoryThe
				term laboratory has the meaning given that term in section
				353.
								(6)PharmacistThe term pharmacist has the
				meaning given that term in section 804(a)(2) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 384(a)(2)).
								(7)Qualified health
				information technologyThe
				term qualified health information technology means a system or
				components of health information technology that meet any applicable core
				interoperability guidelines (endorsed under applicable provisions of law) when
				in use or that use interface software that allows for interoperability in
				accordance with such guidelines.
								(8)Rural
				areaThe term rural
				area has the meaning given such term for purposes of section
				1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)).
								(9)Rural health
				care providerThe term rural health care provider
				means a health care provider that is located in a rural
				area.
								.
			IVAccountability
			 and Evaluation
			AGeneral
			 provisions
				401.Federal agency
			 plan to eliminate disparities and improve the health of minority
			 populations
					(a)In
			 generalNot later than September 1, 2008, each Federal health
			 agency shall develop and implement a national strategic action plan to
			 eliminate disparities on the basis of race, ethnicity, and primary language and
			 improve the health and health care of minority populations, through programs
			 relevant to the mission of the agency.
					(b)PublicationEach
			 action plan described in paragraph (1) shall—
						(1)be
			 publicly reported in draft form for public review and comment;
						(2)include a response
			 to the review and comment described in paragraph (1) in the final plan;
						(3)include the agency
			 response to the 2002 Institute of Medicine report, Unequal
			 Treatment—Confronting Racial and Ethnic Disparities in Healthcare;
						(4)respond to data
			 and analyses presented in the National Healthcare Disparities Report and the
			 National Healthcare Quality Report published annually by the Agency for
			 Healthcare Research and Quality;
						(5)demonstrate
			 progress in meeting the Healthy People 2010 objectives; and
						(6)be updated,
			 including progress reports, for inclusion in an annual report to
			 Congress.
						402.Accountability
			 within the Department of Health and Human ServicesTitle
			 XXX of the Public Health Service Act,
			 as amended by titles II and III of this Act, is further amended by adding at
			 the end the following:
					
						CStrengthening
				accountability
							3041.Elevation of
				the Office of Civil Rights
								(a)In
				generalThe Secretary shall establish within the Office for Civil
				Rights an Office of Health Disparities, which shall be headed by a director to
				be appointed by the Secretary.
								(b)PurposeThe
				Office of Health Disparities shall ensure that the health programs, activities,
				and operations of health entities which receive Federal financial assistance
				are in compliance with title VI of the Civil Rights Act, which prohibits
				discrimination on the basis of race, color, or national origin. The activities
				of the Office shall include the following:
									(1)The development and implementation of an
				action plan to address racial and ethnic health care disparities, which shall
				address concerns relating to the Office for Civil Rights as released by the
				United States Commission on Civil Rights in the report entitled Health
				Care Challenge: Acknowledging Disparity, Confronting Discrimination, and
				Ensuring Equity (September, 1999) in conjunction with the reports by
				the Institute of Medicine entitled Unequal Treatment: Confronting Racial
				and Ethnic Disparities in Health Care, Crossing the Quality
				Chasm: A New Health System for the 21st Century, and In the
				Nation's Compelling Interest: Ensuring Diversity in the Health Care
				Workforce and other related reports by the Institute of Medicine. This
				plan shall be publicly disclosed for review and comment and the final plan
				shall address any comments or concerns that are received by the Office.
									(2)Investigative and
				enforcement actions against intentional discrimination and policies and
				practices that have a disparate impact on minorities.
									(3)The review of
				racial, ethnic, and primary language health data collected by Federal health
				agencies to assess health care disparities related to intentional
				discrimination and policies and practices that have a disparate impact on
				minorities.
									(4)Outreach and
				education activities relating to compliance with title VI of the Civil Rights
				Act.
									(5)The provision of
				technical assistance for health entities to facilitate compliance with title VI
				of the Civil Rights Act.
									(6)Coordination and
				oversight of activities of the civil rights compliance offices established
				under section 3042.
									(7)Ensuring
				compliance with the 1997 Office of Management and Budget Standards for
				Maintaining, Collecting, and Presenting Federal Data on Race, Ethnicity and the
				available language standards.
									(c)Funding and
				staffThe Secretary shall ensure the effectiveness of the Office
				of Health Disparities by ensuring that the Office is provided with—
									(1)adequate funding
				to enable the Office to carry out its duties under this section; and
									(2)staff with
				expertise in—
										(A)epidemiology;
										(B)statistics;
										(C)health quality
				assurance;
										(D)minority health and
				health disparities;
										(E)cultural and
				linguistic competency; and
										(F)civil
				rights.
										(d)ReportNot
				later than December 31, 2008, and annually thereafter, the Secretary, in
				collaboration with the Director of the Office for Civil Rights and the Director
				of the Office of Minority Health, shall submit a report to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives that includes—
									(1)the number of
				cases filed, broken down by category;
									(2)the number of
				cases investigated and closed by the office;
									(3)the outcomes of
				cases investigated;
									(4)the staffing
				levels of the office including staff credentials;
									(5)the number of
				other lingering and emerging cases in which civil rights inequities can be
				demonstrated; and
									(6)the number of
				cases remaining open and an explanation for their open status.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
								3042.Establishment
				of Health Program offices for Civil Rights within Federal Health and human
				services agencies
								(a)In
				generalThe Secretary shall establish civil rights compliance
				offices in each agency within the Department of Health and Human Services that
				administers health programs.
								(b)Purpose of
				officesEach office established under subsection (a) shall ensure
				that recipients of Federal financial assistance under Federal health programs
				administer their programs, services, and activities in a manner that—
									(1)does not
				discriminate, either intentionally or in effect, on the basis of race, national
				origin, language, ethnicity, sex, age, or disability; and
									(2)promotes the
				reduction and elimination of disparities in health and health care based on
				race, national origin, language, ethnicity, sex, age, and disability.
									(c)Powers and
				dutiesThe offices established in subsection (a) shall have the
				following powers and duties:
									(1)The establishment
				of compliance and program participation standards for recipients of Federal
				financial assistance under each program administered by an agency within the
				Department of Health and Human Services including the establishment of
				disparity reduction standards to encompass disparities in health and health
				care related to race, national origin, language, ethnicity, sex, age, and
				disability.
									(2)The development and
				implementation of program-specific guidelines that interpret and apply
				Department of Health and Human Services guidance under title VI of the
				Civil Rights Act of 1964 to each
				Federal health program administered by the agency.
									(3)The development of
				a disparity-reduction impact analysis methodology that shall be applied to
				every rule issued by the agency and published as part of the formal rulemaking
				process under sections 555, 556, and 557 of title 5, United States Code.
									(4)Oversight of data
				collection, analysis, and publication requirements for all recipients of
				Federal financial assistance under each Federal health program administered by
				the agency, and compliance with the 1997 Office of Management and Budget
				Standards for Maintaining, Collecting, and Presenting Federal Data on Race and
				Ethnicity and the available language standards.
									(5)The conduct of
				publicly available studies regarding discrimination within Federal health
				programs administered by the agency as well as disparity reduction initiatives
				by recipients of Federal financial assistance under Federal health
				programs.
									(6)Annual reports to
				the Committee on Health, Education, Labor, and Pensions and the Committee on
				Finance of the Senate and the Committee on Energy and Commerce and the
				Committee on Ways and Means of the House of Representatives on the progress in
				reducing disparities in health and health care through the Federal programs
				administered by the agency.
									(d)Relationship to
				Office for Civil Rights in the Department of Justice
									(1)Department of
				Health and Human ServicesThe Office for Civil Rights in the
				Department of Health and Human Services shall provide standard-setting and
				compliance review investigation support services to the Civil Rights Compliance
				Office for each agency.
									(2)Department of
				JusticeThe Office for Civil Rights in the Department of Justice
				shall continue to maintain the power to institute formal proceedings when an
				agency Office for Civil Rights determines that a recipient of Federal financial
				assistance is not in compliance with the disparity reduction standards of the
				agency.
									(e)DefinitionIn
				this section, the term Federal health programs mean
				programs—
									(1)under the
				Social Security Act (42 U.S.C. 301 et
				seq.) that pay for health care and services; and
									(2)under this Act
				that provide Federal financial assistance for health care, biomedical research,
				health services research, and programs designed to improve the public’s
				health.
									.
				403.Office of
			 Minority HealthSection 1707
			 of the Public Health Service Act (42
			 U.S.C. 300u–6) is amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)DutiesWith
				respect to improving the health of racial and ethnic minority groups, the
				Secretary, acting through the Deputy Assistant Secretary for Minority Health
				(in this section referred to as the Deputy Assistant Secretary),
				shall carry out the following:
								(1)Establish,
				implement, monitor, and evaluate short-range and long-range goals and
				objectives and oversee all other activities within the Public Health Service
				that relate to disease prevention, health promotion, service delivery, and
				research concerning minority groups. The heads of each of the agencies of the
				Service shall consult with the Deputy Assistant Secretary to ensure the
				coordination of such activities.
								(2)Oversee all
				activities within the Department of Health and Human Services that relate to
				reducing or eliminating disparities in health and health care in racial and
				ethnic minority populations and in rural and underserved communities, including
				coordinating—
									(A)the design of
				programs, support for programs, and the evaluation of programs;
									(B)the monitoring of
				trends in health and health care;
									(C)research
				efforts;
									(D)the training of
				health providers; and
									(E)information and
				education programs and campaigns.
									(3)Enter into
				interagency and intra-agency agreements with other agencies of the Public
				Health Service.
								(4)Ensure that the
				Federal health agencies and the National Center for Health Statistics collect
				data on the health status and health care of each minority group, using at a
				minimum the categories specified in the 1997 OMB Standards for Maintaining,
				Collecting, and Presenting Federal Data on Race and Ethnicity as required under
				subtitle B and available language standards.
								(5)Provide technical
				assistance to States, local agencies, territories, Indian tribes, and entities
				for activities relating to the elimination of racial and ethnic disparities in
				health and health care.
								(6)Support a national
				minority health resource center to carry out the following:
									(A)Facilitate the
				exchange of information regarding matters relating to health information,
				health promotion and wellness, preventive health services, clinical trials,
				health information technology, and education in the appropriate use of health
				services.
									(B)Facilitate timely
				access to culturally and linguistically appropriate information.
									(C)Assist in the
				analysis of such information.
									(D)Provide technical
				assistance with respect to the exchange of such information (including
				facilitating the development of materials for such technical
				assistance).
									(7)Carry out programs
				to improve access to health care services for individuals with limited English
				proficiency, including developing and carrying out programs to provide
				bilingual or interpretive services through the development and support of the
				Robert T. Matsui Center for Cultural and Linguistic Competence in Health Care
				as provided for in section 3003.
								(8)Carry out programs
				to improve access to health care services and to improve the quality of health
				care services for individuals with low functional health literacy. As used in
				the preceding sentence, the term functional health literacy means
				the ability to obtain, process, and understand basic health information and
				services needed to make appropriate health decisions.
								(9)Advise in matters
				related to the development, implementation, and evaluation of health
				professions education on decreasing disparities in health care outcomes, with
				focus on cultural competency as a method of eliminating disparities in health
				and health care in racial and ethnic minority populations.
								(10)Assist health
				care professionals, community and advocacy organizations, academic centers and
				public health departments in the design and implementation of programs that
				will improve the quality of health outcomes by strengthening the
				provider-patient
				relationship.
								;
					(2)by
			 redesignating subsections (f) through (h) as subsections (g) through (i) ,
			 respectively;
					(3)by inserting after
			 subsection (d) the following:
						
							(f)Preparation of
				health professionals to provide health care to minority
				populationsThe Secretary, in collaboration with the Director of
				the Bureau of Health Professions and the Deputy Assistant Secretary for
				Minority Health, shall require that health professional schools that receive
				Federal funds train future health professionals to provide culturally and
				linguistically appropriate health care to diverse
				populations.
							;
				and
					(4)by striking
			 subsection (i) (as so redesignated) and inserting the following:
						
							(i)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $100,000,000 for fiscal year 2008, and
				such sums as may be necessary for each of fiscal years 2009 through
				2013.
							.
					404.Establishment
			 of the Indian Health Service as an agency of the Public Health Service
					(a)Establishment
						(1)In
			 generalIn order to more effectively and efficiently carry out
			 the responsibilities, authorities, and functions of the United States to
			 provide health care services to Indians and Indian tribes, as are or may be
			 hereafter provided by Federal statute or treaties, there is established within
			 the Public Health Service of the Department of Health and Human Services the
			 Indian Health Service.
						(2)Assistant
			 Secretary of Indian HealthThe Service shall be administered by
			 an Assistant Secretary of Indian Health, who shall be appointed by the
			 President, by and with the advice and consent of the Senate. The Assistant
			 Secretary shall report to the Secretary. Effective with respect to an
			 individual appointed by the President, by and with the advice and consent of
			 the Senate the term of service of the Assistant Secretary shall be 4 years. An
			 Assistant Secretary may serve more than 1 term.
						(b)AgencyThe
			 Service shall be an agency within the Public Health Service of the Department,
			 and shall not be an office, component, or unit of any other agency of the
			 Department.
					(c)Functions and
			 dutiesThe Secretary shall carry out through the Assistant
			 Secretary of the Service—
						(1)all functions
			 which were, on the day before the date of enactment of the Indian Health Care
			 Amendments of 1988, carried out by or under the direction of the individual
			 serving as Director of the Service on such day;
						(2)all functions of
			 the Secretary relating to the maintenance and operation of hospital and health
			 facilities for Indians and the planning for, and provision and utilization of,
			 health services for Indians;
						(3)all health
			 programs under which health care is provided to Indians based upon their status
			 as Indians which are administered by the Secretary, including programs
			 under—
							(A)the
			 Indian Health Care Improvement
			 Act;
							(B)the Act of
			 November 2, 1921 (25 U.S.C. 13);
							(C)the Act of August
			 5, 1954 (42 U.S.C. 2001, et seq.);
							(D)the Act of August
			 16, 1957 (42 U.S.C. 2005 et seq.);
							(E)the
			 Indian Self-Determination Act (25
			 U.S.C. 450f, et seq.); and
							(F)title XXX of the
			 Public Health Service Act, as added
			 by this Act; and
							(4)all scholarship
			 and loan functions carried out under title I of the
			 Indian Health Care Improvement
			 Act.
						(d)Authority
						(1)In
			 generalThe Secretary, acting through the Assistant Secretary,
			 shall have the authority—
							(A)except to the
			 extent provided for in paragraph (2), to appoint and compensate employees for
			 the Service in accordance with title 5, United States Code;
							(B)to enter into
			 contracts for the procurement of goods and services to carry out the functions
			 of the Service; and
							(C)to manage, expend,
			 and obligate all funds appropriated for the Service.
							(2)Personnel
			 actionsNotwithstanding any other provision of law, the
			 provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25 U.S.C.
			 472), shall apply to all personnel actions taken with respect to new positions
			 created within the Service as a result of its establishment under subsection
			 (a).
						(e)Rate of
			 pay
						(1)Positions at
			 level IVSection 5315 of title 5, United States Code, is amended
			 by striking the following: Assistant Secretaries of Health and Human
			 Services (6). and inserting Assistant Secretaries of Health and
			 Human Services (7)..
						(2)Positions at
			 level vSection 5316 of such title is amended by striking the
			 following: Director, Indian Health Service, Department of Health and
			 Human Services..
						(f)Duties of
			 Assistant Secretary for Indian HealthSection 601 of the
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1661) is amended in subsection (a)—
						(1)by inserting
			 (1) after (a);
						(2)in the second
			 sentence of paragraph (1), as so designated, by striking a
			 Director, and inserting the Assistant Secretary for Indian
			 Health,;
						(3)by striking the
			 third sentence of paragraph (1), as so designated, and all that follows through
			 the end of the subsection (a) of such section and inserting the following:
			 The Assistant Secretary for Indian Health shall carry out the duties
			 specified in paragraph (2).; and
						(4)by adding after
			 paragraph (1) the following:
							
								(2)The Assistant
				Secretary for Indian Health shall—
									(A)report directly to
				the secretary concerning all policy and budget-related matters affecting Indian
				health;
									(B)collaborate with
				the Assistant Secretary for Health concerning appropriate matters of Indian
				health that affect the agencies of the Public Health Service;
									(C)advise each
				Assistant Secretary of the Department of Health and Human Services concerning
				matters of Indian health with respect to which that Assistant Secretary has
				authority and responsibility;
									(D)advise the heads
				of other agencies and programs of the Department of Health and Human Services
				concerning matters of Indian health with respect to which those heads have
				authority and responsibility; and
									(E)coordinate the
				activities of the Department of Health and Human Services concerning matters of
				Indian
				health.
									.
						(g)Continued
			 Service by incumbentThe individual serving in the position of
			 Director of the Indian Health Service on the date preceding the date of
			 enactment of this Act may serve as Assistant Secretary for Indian Health, at
			 the pleasure of the President after the date of enactment of this Act.
					(h)Conforming
			 amendments
						(1)Amendments to
			 Indian Health Care Improvement
			 ActThe Indian Health
			 Care Improvement Act (25 U.S.C. 1601 et seq.) is amended—
							(A)in section
			 601—
								(i)in
			 subsection (c), by striking Director of the Indian Health
			 Service both places it appears and inserting Assistant Secretary
			 for Indian Health; and
								(ii)in
			 subsection (d), by striking Director of the Indian Health
			 Service and inserting Assistant Secretary for Indian
			 Health; and
								(B)in section
			 816(c)(1), by striking Director of the Indian Health Service and
			 inserting Assistant Secretary for Indian Health.
							(2)Amendments to
			 other provisions of lawThe following provisions are each amended
			 by striking Director of the Indian Health Service each place it
			 appears and inserting Assistant Secretary for Indian
			 Health:
							(A)Section 203(a)(1)
			 of the Rehabilitation Act of 1973 (29
			 U.S.C. 763(a)(1)).
							(B)Subsections (b)
			 and (e) of section 518 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1377 (b) and (e)).
							(C)Section 803B(d)(1)
			 of the Native American Programs Act of 1974 (42 U.S.C. 2991b–2(d)(1)).
							(i)ReferencesReference
			 in any other Federal law, Executive order, rule, regulation, or delegation of
			 authority, or any document of or relating to the Director of the Indian Health
			 Service shall be deemed to refer to the Assistant Secretary for Indian
			 Health.
					(j)DefinitionsFor
			 purposes of this section, the definitions contained in section 4 of the
			 Indian Health Care Improvement Act
			 shall apply.
					405.Establishment
			 of individual offices of minority health within agencies of the Public Health
			 ServiceTitle XVII of the
			 Public Health Service Act (42 U.S.C.
			 300u et seq.) is amended by inserting after section 1707 the following
			 section:
					
						1707A.
							Individual offices of Minority Health within public Health
		  Service
							(a)In
				generalThe head of each agency specified in subsection (b)(1)
				shall establish within the agency an office to be known as the Office of
				Minority Health. Each such Office shall be headed by a director, who shall be
				appointed by the head of the agency within which the Office is established, and
				who shall report directly to the head of the agency. The head of such agency
				shall carry out this section (as this section relates to the agency) acting
				through such Director.
							(b)Specified
				agencies
								(1)In
				generalThe agencies referred to in subsection (a) are the
				following:
									(A)The Centers for
				Disease Control and Prevention.
									(B)The Health
				Resources and Services Administration.
									(C)The Substance
				Abuse and Mental Health Services Administration; and
									(D)The Administration
				on Aging.
									(c)CompositionThe
				head of each specified agency shall ensure that the officers and employees of
				the minority health office of the agency are, collectively, experienced in
				carrying out community-based health programs for each of the various racial and
				ethnic minority groups that are present in significant numbers in the United
				States.
							(d)DutiesEach
				Director of a minority health office shall establish and monitor the programs
				of the specified agency of such office in order to carry out the
				following:
								(1)Determine the
				extent to which the purposes of the programs are being carried out with respect
				to racial and ethnic minority groups;
								(2)Determine the
				extent to which members of such groups are represented among the Federal
				officers and employees who administer the programs; and
								(3)Make
				recommendations to the head of such agency on carrying out the programs with
				respect to such groups. In the case of programs that provide services, such
				recommendations shall include recommendations toward ensuring that—
									(A)the services are
				equitably delivered with respect to racial and ethnic minority groups;
									(B)the programs
				provide the services in the language and cultural context that is most
				appropriate for the individuals for whom the services are intended; and
									(C)the programs
				utilize racial and ethnic minority community-based organizations to deliver
				services.
									(e)Biennial reports
				to SecretaryThe head of each specified agency shall submit to
				the Secretary for inclusion in each biennial report describing—
								(1)the extent to which
				the minority health office of the agency employs individuals who are members of
				racial and ethnic minority groups, including a specification by minority group
				of the number of such individuals employed by such office.
								(f)Funding
								(1)AllocationsOf
				the amounts appropriated for a specified agency for a fiscal year, the
				Secretary must designate an appropriate amount of funds for the purpose of
				carrying out activities under this section through the minority health office
				of the agency. In reserving an amount under the preceding sentence for a
				minority health office for a fiscal year, the Secretary shall reduce, by
				substantially the same percentage, the amount that otherwise would be available
				for each of the programs of the designated agency involved.
								(2)Availability of
				funds for staffingThe purposes for which amounts made available
				under paragraph may be expended by a minority health office include the costs
				of employing staff for such
				office.
								.
				406.Office of
			 Minority Health at the Centers for Medicare & Medicaid Services
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall establish within the
			 Centers for Medicare & Medicaid Services an Office of Minority Health
			 (referred to in this section as the Office).
					(b)DutiesThe
			 Office shall be responsible for the coordination and facilitation of activities
			 of the Centers for Medicare & Medicaid Services to improve minority health
			 and health care and to reduce racial and ethnic disparities in health and
			 health care, which shall include—
						(1)creating a
			 strategic plan, which shall be made available for public review, to improve the
			 health and health care of Medicare, Medicaid, and SCHIP beneficiaries;
						(2)promoting
			 agency-wide policies relating to health care delivery and financing that could
			 have a beneficial impact on the health and health care of minority
			 populations;
						(3)assisting health
			 plans, hospitals, and other health entities in providing culturally and
			 linguistically appropriate health care services;
						(4)increasing
			 awareness and outreach activities for minority health care consumers and
			 providers about the causes and remedies for health and health care
			 disparities;
						(5)developing grant
			 programs and demonstration projects to identify, implement and evaluate
			 innovative approaches to improving the health and health care of minority
			 beneficiaries in the Medicare, Medicaid, and SCHIP programs;
						(6)considering
			 incentive programs relating to reimbursement that would reward health entities
			 for providing quality health care for minority populations using established
			 benchmarks for quality of care;
						(7)collaborating with
			 the compliance office to ensure compliance with the anti-discrimination
			 provisions under title VI of the Civil Rights
			 Act of 1964;
						(8)identifying
			 barriers to enrollment in public programs under the jurisdiction of the Centers
			 for Medicare & Medicaid Services;
						(9)monitoring and
			 evaluating on a regular basis the success of minority health programs and
			 initiatives;
						(10)publishing an
			 annual report about the activities of the Centers for Medicare & Medicaid
			 Services relating to minority health improvement; and
						(11)other activities
			 determined appropriate by the Secretary of Health and Human Services.
						(c)StaffThe
			 staff at the Office shall include—
						(1)one or more
			 individuals with expertise in minority health and racial and ethnic health
			 disparities; and
						(2)one or more
			 individuals with expertise in health care financing and delivery in underserved
			 communities.
						(d)CoordinationIn
			 carrying out its duties under this section, the Office shall coordinate
			 with—
						(1)the Office of
			 Minority Health in the Office of the Secretary of Health and Human
			 Services;
						(2)the National
			 Centers for Minority Health and Health Disparities in the National Institutes
			 of Health; and
						(3)the Office of
			 Minority Health in the Centers for Disease Control and Prevention.
						(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $10,000,000 for fiscal year 2008, and
			 such sums may be necessary for each of fiscal years 2009 through 2014.
					407.Office of
			 Minority Affairs at the Food and Drug AdministrationChapter IX of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 391 et seq.) is amended by adding at the end the following:
					
						910.Office of
				Minority Affairs
							(a)In
				generalNot later than 60 days after the date of enactment of
				this section, the Secretary shall establish within the Office of the
				Commissioner of Food and Drugs an Office of Minority Affairs (referred to in
				this section as the Office).
							(b)DutiesThe
				Office shall be responsible for the coordination and facilitation of activities
				of the Food and Drug Administration to improve minority health and health care
				and to reduce racial and ethnic disparities in health and health care, which
				shall include—
								(1)promoting policies
				in the development and review of medical products that reduce racial and ethnic
				disparities in health and health care;
								(2)encouraging
				appropriate data collection, analysis, and dissemination of racial and ethnic
				differences using, at a minimum, the categories described in the 1997 Office of
				Management and Budget standards, in response to different therapies in both
				adult and pediatric populations;
								(3)providing, in
				coordination with other appropriate government agencies, education, training,
				and support to increase participation of minority patients and physicians in
				clinical trials;
								(4)collecting and
				analyzing data using, at a minimum, the categories described in the 1997 Office
				of Management and Budget standards, on the number of participants from minority
				racial and ethnic backgrounds in clinical trials used to support medical
				product approvals;
								(5)the identification
				of methods to reduce language and literacy barriers; and
								(6)publishing an
				annual report about the activities of the Food and Drug Administration
				pertaining to minority health.
								(c)StaffThe
				staff of the Office shall include—
								(1)one or more
				individuals with expertise in the design and conduct of clinical trials of
				drugs, biological products, and medical devices; and
								(2)one or more
				individuals with expertise in therapeutic classes or disease states for which
				medical evidence suggests a difference based on race or ethnicity.
								(d)CoordinationIn
				carrying out its duties under this section, the Office shall coordinate
				with—
								(1)the Office of
				Minority Health in the Office of the Secretary of Health and Human
				Services;
								(2)the National
				Center for Minority Health and Health Disparities in the National Institutes of
				Health; and
								(3)the Office of
				Minority Health in the Centers for Disease Control and Prevention.
								(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2008 through
				2013.
							.
				408.Safety and
			 effectiveness of drugs with respect to racial and ethnic background
					(a)In
			 generalChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 adding after section 505B the following:
						
							505C.Safety and
				effectiveness of drugs with respect to racial and ethnic background
								(a)Pre-Approval
				studiesIf there is evidence that there may be a disparity on the
				basis of racial or ethnic background as to the safety or effectiveness of a
				drug, then—
									(1)(A)the investigations
				required under section 505(b)(1)(A) shall include adequate and well-controlled
				investigations of the disparity; or
										(B)the evidence required under section
				351(a) of the Public Health Service
				Act for approval of a biologics license application for the drug
				shall include adequate and well-controlled investigations of the disparity;
				and
										(2)if the
				investigations confirm that there is a disparity, the labeling of the drug
				shall include appropriate information about the disparity.
									(b)Post-Market
				studies
									(1)In
				generalIf there is evidence that there may be a disparity on the
				basis of racial or ethnic background as to the safety or effectiveness of a
				drug for which there is an approved application under section 505 or a license
				under section 351 of the Public Health Service
				Act, the Secretary may by order require the holder of the approved
				application or license to conduct, by a date specified by the Secretary,
				post-marketing studies to investigate the disparity.
									(2)LabelingIf
				the Secretary determines that the post-market studies confirm that there is a
				disparity described in paragraph (1), the labeling of the drug shall include
				appropriate information about the disparity.
									(3)Study
				designThe Secretary may specify all aspects of study design,
				including the number of studies and study participants, in the order requiring
				post-market studies of the drug.
									(4)Modifications of
				study designThe Secretary may by order modify any aspect of the
				study design as necessary after issuing an order under paragraph (1).
									(5)Study
				resultsThe results from studies required under paragraph (1)
				shall be submitted to the Secretary as supplements to the drug application or
				biological license application.
									(c)DisparityThe
				term evidence that there may be a disparity on the basis of racial or
				ethnic background for adult and pediatric populations as to the safety or
				effectiveness of a drug includes—
									(1)evidence that
				there is a disparity on the basis of racial or ethnic background as to safety
				or effectiveness of a drug in the same chemical class as the drug;
									(2)evidence that
				there is a disparity on the basis of racial or ethnic background in the way the
				drug is metabolized; and
									(3)other evidence as
				the Secretary may determine.
									(d)Applications
				under Section 505(b)(2) and
				505(j)
									(1)In
				generalA drug for which an application has been submitted or
				approved under section 505(j) shall not be considered ineligible for approval
				under that section or misbranded under section 502 on the basis that the
				labeling of the drug omits information relating to a disparity on the basis of
				racial or ethnic background as to the safety or effectiveness of the drug,
				whether derived from investigations or studies required under this section or
				derived from other sources, when the omitted information is protected by patent
				or by exclusivity under clause (iii) or (iv) of section 505(j)(5)(B).
									(2)LabelingNotwithstanding
				clauses (iii) and (iv) of section 505(j)(5)(B), the Secretary may require that
				the labeling of a drug approved under section 505(j) that omits information
				relating to a disparity on the basis of racial or ethnic background as to the
				safety or effectiveness of the drug include a statement of any appropriate
				contraindications, warnings, or precautions related to the disparity that the
				Secretary considers
				necessary.
									.
					(b)EnforcementSection
			 502 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
						
							(y)If it is a drug and the holder of the
				approved application under section 505 or license under section 351 of the
				Public Health Service Act for the
				drug has failed to complete the investigations or studies, or comply with any
				other requirement, of section
				505C.
							.
					(c)Drug
			 feesSection 736(a)(1)(A)(ii) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 379h) is amended by adding after are required the
			 following: , including supplements required under section
			 505C.
					409.United States
			 Commission on Civil Rights
					(a)Coordination
			 within Department of Justice of activities regarding Health
			 disparitiesSection 3 of the Civil Rights Commission Act of 1983
			 (42 U.S.C. 1975a) is amended—
						(1)in paragraph
			 (1)(B), by striking and at the end;
						(2)in paragraph (2),
			 in the matter after and below subparagraph (D), by striking the period and
			 inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(3)shall, with
				respect to activities carried out in health care and correctional facilities
				toward the goal of eliminating health disparities between the general
				population and members of racial or ethnic minority groups, coordinate such
				activities of—
									(A)the Office for
				Civil Rights within the Department of Justice;
									(B)the Office of
				Justice Programs within the Department of Justice;
									(C)the Office for
				Civil Rights within the Department of Health and Human Services; and
									(D)the Office of
				Minority Health within the Department of Health and Human Services (headed by
				the Deputy Assistant Secretary for Minority
				Health).
									.
						(b)Authorization of
			 appropriationsSection 5 of the Civil Rights Commission Act of
			 1983 (42 U.S.C. 1975c) is amended by striking the first sentence and inserting
			 the following: For the purpose of carrying out this Act, there are
			 authorized to be appropriated $30,000,000 for fiscal year 2008, and such sums
			 as may be necessary for each of the fiscal years 2009 through
			 2013..
					410.Sense of
			 Congress concerning full funding of activities to eliminate racial and ethnic
			 health disparities
					(a)FindingsCongress
			 makes the following findings:
						(1)The health status
			 of the American populace is declining and the United States currently ranks
			 below most industrialized nations in health status measured by longevity,
			 sickness, and mortality.
						(2)Racial and ethnic
			 minority populations tend have the poorest health status and face substantial
			 cultural, social, and economic barriers to obtaining quality health
			 care.
						(3)Efforts to improve
			 minority health have been limited by inadequate resources (funding, staffing,
			 and stewardship) and accountability.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)funding should be
			 doubled by fiscal year 2008 for the National Center for Minority Health
			 Disparities, the Office of Civil Rights in the Department of Health and Human
			 Services, the National Institute of Nursing Research, and the Office of
			 Minority Health;
						(2)adequate funding
			 by fiscal year 2008, and subsequent funding increases, should be provided for
			 health professions training programs, the Racial and Ethnic Approaches to
			 Community Health (REACH) at the Center for Disease Control and Prevention, the
			 Minority HIV/AIDS Initiative, and the Excellence Centers to Eliminate
			 Ethnic/Racial Disparities (EXCEED) Program at the Agency for Healthcare
			 Research and Quality;
						(3)current and
			 newly-created health disparity elimination incentives, programs, agencies, and
			 departments under this Act (and the amendments made by this Act) should receive
			 adequate staffing and funding by fiscal year 2008; and
						(4)stewardship and
			 accountability should be provided to Congress and the President for measurable
			 and sustainable progress toward health disparity elimination.
						411.Guidelines for
			 disease screening for minority patients
					(a)In
			 generalThe Secretary, acting through the Director of the Agency
			 for Healthcare Research and Quality, shall convene a series of meetings to
			 develop guidelines for disease screening for minority patient populations which
			 have a higher than average risk for many chronic diseases and cancers.
					(b)ParticipantsIn
			 convening meetings under subsection (a), the Secretary shall ensure that
			 meeting participants include representatives of—
						(1)professional
			 societies and associations;
						(2)minority health
			 organizations;
						(3)health care
			 researchers and providers, including those with expertise in minority
			 health;
						(4)Federal health
			 agencies, including the Office of Minority Health and the National Institutes
			 of Health; and
						(5)other experts
			 determined appropriate by the Secretary.
						(c)DiseasesScreening
			 guidelines for minority populations shall be developed under subsection (a)
			 for—
						(1)hypertension;
						(2)hypercholesterolemia;
						(3)diabetes;
						(4)cardiovascular
			 disease;
						(5)cancers, including
			 breast, prostate, colon, cervical, and lung cancer;
						(6)asthma;
						(7)diabetes;
						(8)kidney
			 diseases;
						(9)eye diseases and
			 disorders, including glaucoma;
						(10)HIV/AIDS and
			 sexually transmitted diseases;
						(11)uterine
			 fibroids;
						(12)autoimmune
			 disease;
						(13)mental health
			 conditions;
						(14)dental health
			 conditions and oral diseases;
						(15)environmental and
			 related health illnesses and conditions;
						(16)Sickle cell
			 disease;
						(17)violence and
			 injury prevention and control;
						(18)genetic and
			 related conditions;
						(19)heart disease and
			 stroke;
						(20)tuberculosis;
						(21)chronic
			 obstructive pulmonary disease; and
						(22)other diseases
			 determined appropriate by the Secretary.
						(d)DisseminationNot
			 later than 24 months after the date of enactment of this title, the Secretary
			 shall publish and disseminate to health care provider organizations the
			 guidelines developed under subsection (a).
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section, sums as may be necessary for each of fiscal years 2008
			 through 2013.
					412.National center
			 for minority health and health disparities reauthorization
					(a)In
			 generalSection 485E of the
			 Public Health Service Act (42 U.S.C. 287c-31) is amended—
						(1)by striking
			 subsection (e) and inserting the following:
							
								(e)Duties of the
				Director
									(1)Interagency
				coordination of minority health and health disparities
				activitiesWith respect to minority health and health
				disparities, the Director of the Center shall plan, coordinate, and evaluate
				research and other activities conducted or supported by the agencies of the
				National Institutes of Health. In carrying out the preceding sentence, the
				Director of the Center shall evaluate the minority health and health disparity
				activities of each of such agencies and shall provide for the timely periodic
				re-evaluation of such activities.
									(2)ConsultationsThe
				Director of the Center shall carry out this subpart (including developing and
				revising the plan and budget required in subsection (f)) in consultation with
				the Directors of the agencies (or a designee of the Directors) of the National
				Institutes of Health, with the advisory councils of the agencies, and with the
				advisory council established under section (j).
									(3)Coordination of
				activitiesThe Director of the Center shall act as the primary
				Federal official with responsibility for coordinating all minority health
				disparities research and other health disparities research conducted or
				supported by the National Institutes of Health and shall—
										(A)represent the
				health disparities research program of the National Institutes of Health
				including the minority health disparities research program at all relevant
				executive branch task forces, committees, and planning activities;
										(B)maintain
				communications with all relevant Public Health Service agencies, including the
				Indian Health Service and various other departments of the Federal Government,
				to ensure the timely transmission of information concerning advances in
				minority health disparities research and other health disparities research
				between these various agencies for dissemination to affected communities and
				health care providers;
										(C)undertake research
				to further refine and develop the conceptual, definitional, and methodological
				issues involved in health disparities research and to further the understanding
				of the cause of disparities; and
										(D)engage with
				national and community-based organizations and health provider groups, led by
				and serving racial and ethnic minorities, to—
											(i)increase
				education, awareness, and participation with respect to the Center’s activities
				and areas of research focus; and
											(ii)accelerate the
				translation of research findings into programs including those carried out by
				community-based
				organizations.
											;
						(2)in subsection
			 (f)—
							(A)by striking the
			 subsection heading and inserting the following: Comprehensive Plan for Research; Budget
			 Estimate; Allocation of Appropriations.—;
							(B)in paragraph
			 (1)—
								(i)by striking the
			 paragraph designation, the paragraph heading, the matter preceding subparagraph
			 (A), and subparagraph (A) and inserting the following:
									
										(1)In
				generalSubject to the provisions of this section and other
				applicable law, the Director of the Center, in consultation with the Director
				of NIH, the Directors of the other agencies of the National Institutes of
				Health, and the advisory council established under subsection (j) shall—
											(A)annually review and
				revise a comprehensive plan (referred to in this section as the
				plan) and budget for the conduct and support of all minority health and
				health disparities research and other health disparities research activities of
				the agencies of the National Institutes of Health that includes time-based
				targeted objectives with measurable outcomes and assure that the annual review
				and revision of the plan uses an established trans-NIH process subject to
				timely review, approval, and
				dissemination;
											;
								(ii)in subparagraph
			 (D), by striking , with respect to amounts appropriated for activities
			 of the Center,;
								(iii)by striking
			 subparagraph (F) and inserting the following:
									
										(F)ensure that the
				plan and budget are presented to and considered by the Director in a clear and
				timely process during the formulation of the overall annual budget for the
				National Institutes of
				Health;
										;
								(iv)by redesignating
			 subparagraphs (G) and (H) as subparagraphs (I) and (J), respectively;
			 and
								(v)by inserting after
			 subparagraph (F), the following:
									
										(G)annually submit to
				the Congress a report on the progress made with respect to the plan;
										(H)create and
				implement a plan for the systematic review of research activities supported by
				the National Institutes of Health that are within the mission of both the
				Center and other agencies of the National Institutes of Health, by establishing
				mechanisms for—
											(i)tracking minority
				health and health disparity research conducted within the agencies and
				assessing the appropriateness of this research with regard to the overall goals
				and objectives of the plan;
											(ii)the early
				identification of applications and proposals for grants, contracts, and
				cooperative agreements supporting extramural training, research, and
				development, that are submitted to the agencies and that are within the mission
				of the Center;
											(iii)providing the
				Center with the written descriptions and scientific peer review results of such
				applications and proposals;
											(iv)enabling the
				agencies to consult with the Director of the Center prior to final approval of
				such applications and proposals; and
											(v)reporting to the
				Director of the Center all such applications and proposals that are approved
				for funding by the agencies;
											;
				and
								(C)in paragraph
			 (2)—
								(i)in subparagraph
			 (D), by striking and at the end;
								(ii)in subparagraph
			 (E), by striking the period and inserting ; and; and
								(iii)by adding at the
			 end the following:
									
										(F)the number and type
				of personnel needs of the
				Center.
										;
								(3)in subsection
			 (h)—
							(A)in paragraph (1),
			 by striking endowments at centers of excellence under section
			 736. and inserting the
			 following:
								
									endowments
			 at—(A)centers of
				excellence under section 736; and
									(B)centers of
				excellence under section 485F.
									;
				and
							(B)in paragraph
			 (2)(A), by striking average and inserting median;
			 and
							(4)by inserting after
			 subsection (j), the following:
							
								(k)Representation
				of Minorities Among ResearchersThe Secretary, in collaboration
				with the Director of the Center, shall determine, by means of the collection
				and reporting of aggregated and disaggregated data, the extent to which racial
				and ethnic minority groups are represented among senior physicians and
				scientists of the national research institutes and among physicians and
				scientists conducting research with funds provided by such institutes, and as
				appropriate, carry out activities to increase the extent of such
				representation, including developing a pipeline of minority researchers
				interested in the study of health and health disparities, as well as attracting
				minority scientists in social and behavioral science fields who can bring their
				expertise to the study of health disparities.
								(l)Cancer
				ResearchThe Secretary, in collaboration with the Director of the
				Center, shall designate and support a cancer prevention, control, and
				population science center to address the significantly elevated rate of
				morbidity and mortality from cancer in racial and ethnic minority populations.
				Such designated center shall be housed within an existing, stand-alone cancer
				center at a minority-serving institution that has a demonstrable commitment to
				and expertise in cancer research in the basic, clinical, and population
				sciences.
								.
						(b)Authorization of
			 appropriations
						(1)In
			 generalTo carry out section 485E of the Public Health Service
			 Act (42 U.S.C.287c–31), as amended by subsection (a), there are authorized to
			 be appropriated $240,000,000 for fiscal year 2008 and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.
						(2)ExpenditureThe
			 Director of the National Center on Minority Health and Health Disparities shall
			 expend amounts appropriated for activities under such section 485E in
			 accordance with such section and other applicable law and in collaboration with
			 the Director of National Institutes of Health and the directors of other
			 institutes and centers of the National Institutes of Health.
						(3)ManagementAll
			 amounts expended for minority health and health disparities research activities
			 under this subsection shall be reported programmatically to and approved by the
			 Director of the National Center on Minority Health and Health Disparities under
			 such section 485E, in accordance with the plan described under subsection
			 (f)(1)(A) of such section 485E.
						BImproving
			 environmental justice
				421.Codification of
			 executive order 12898
					(a)In
			 generalThe President of the United States is authorized and
			 directed to execute, administer, and enforce as a matter of Federal law the
			 provisions of Executive Order 12898, dated February 11, 1994, (Federal
			 Actions To Address Environmental Justice In Minority Populations and Low-Income
			 Populations) with such modifications as are provided in this
			 section.
					(b)Definition of
			 environmental justiceFor purposes of carrying out the provisions
			 of Executive Order 12898, the following definitions shall apply:
						(1)The term
			 environmental justice means the fair treatment and meaningful
			 involvement of all people regardless of race, color, national origin,
			 educational level, or income with respect to the development, implementation,
			 and enforcement of environmental laws and regulations in order to ensure
			 that—
							(A)minority and
			 low-income communities have access to public information relating to human
			 health and environmental planning, regulations, and enforcement; and
							(B)no minority or
			 low-income population is forced to shoulder a disproportionate burden of the
			 negative human health and environmental impacts of pollution or other
			 environmental hazard.
							(2)The term
			 fair treatment means policies and practices that ensure that no
			 group of people, including racial, ethnic, or socioeconomic groups bear
			 disproportionately high and adverse human health or environmental effects
			 resulting from Federal agency programs, policies, and activities.
						(c)Judicial review
			 and rights of actionThe provisions of section 6–609 of Executive
			 Order 12898 shall not apply for purposes of this Act.
					422.Implementation
			 of recommendations by environmental protection agency
					(a)Inspector
			 general recommendationsThe Administrator of the Environmental
			 Protection Agency shall, as promptly as practicable, carry out each of the
			 following recommendations of the Inspector General of the agency as set forth
			 in Report No. 2006–P-00034 entitled EPA needs to conduct environmental
			 justice reviews of its programs, policies and activities:
						(1)The recommendation
			 that the Agency’s program and regional offices identify which programs,
			 policies, and activities need environmental justice reviews and require these
			 offices to establish a plan to complete the necessary reviews.
						(2)The recommendation
			 that the Administrator of the Agency ensure that these reviews determine
			 whether the programs, policies, and activities may have a disproportionately
			 high and adverse health or environmental impact on minority and low-income
			 populations.
						(3)The recommendation
			 that each program and regional office develop specific environmental justice
			 review guidance for conducting environmental justice reviews.
						(4)The recommendation
			 that the Administrator designate a responsible office to compile results of
			 environmental justice reviews and recommend appropriate actions.
						(b)Gao
			 recommendationsIn developing rules under laws administered by
			 the Environmental Protection Agency, the Administrator of the Agency shall, as
			 promptly as practicable, carry out each of the following recommendations of the
			 Comptroller General of the United States as set forth in GAO Report numbered
			 GAO–05-289 entitled EPA Should Devote More Attention to Environmental
			 Justice when Developing Clean Air Rules:
						(1)The recommendation
			 that the Administrator ensure that workgroups involved in developing a rule
			 devote attention to environmental justice while drafting and finalizing the
			 rule.
						(2)The recommendation
			 that the Administrator enhance the ability of such workgroups to identify
			 potential environmental justice issues through such steps as providing
			 workgroup members with guidance and training to helping them identify potential
			 environmental justice problems and involving environmental justice coordinators
			 in the workgroups when appropriate.
						(3)The recommendation
			 that the Administrator improve assessments of potential environmental justice
			 impacts in economic reviews by identifying the data and developing the modeling
			 techniques needed to assess such impacts.
						(4)The recommendation
			 that the Administrator direct appropriate Agency officers and employees to
			 respond fully when feasible to public comments on environmental justice,
			 including improving the Agency’s explanation of the basis for its conclusions,
			 together with supporting data.
						(c)2004 inspector
			 general reportThe Administrator of the Environmental Protection
			 Agency shall, as promptly as practicable, carry out each of the following
			 recommendations of the Inspector General of the Agency as set forth in the
			 report entitled EPA Needs to Consistently Implement the Intent of the
			 Executive Order on Environmental Justice (Report No.
			 2004–P–00007):
						(1)The recommendation
			 that the Agency clearly define the mission of the Office of Environmental
			 Justice (OEJ) and provide Agency staff with an understanding of the roles and
			 responsibilities of the Office.
						(2)The recommendation
			 that the Agency establish (through issuing guidance or a policy statement from
			 the Administrator) specific time frames for the development of definitions,
			 goals, and measurements regarding environmental justice and provide the regions
			 and program offices a standard and consistent definition for a minority and
			 low-income community, with instructions on how the Agency will implement and
			 operationalize environmental justice into the Agency’s daily activities.
						(3)The recommendation
			 that the Agency ensure the comprehensive training program currently under
			 development includes standard and consistent definitions of the key
			 environmental justice concepts (such as low-income,
			 minority, and disproportionately impacted) and
			 instructions for implementation of those concepts.
						(d)ReportThe
			 Administrator shall submit an initial report to Congress within 6 months after
			 the enactment of this Act regarding the Administrator’s strategy for
			 implementing the recommendations referred to in subsections (a), (b), and (c).
			 Thereafter, the Administrator shall provide semi-annual reports to Congress
			 regarding the Administrator’s progress in implementing such recommendations and
			 modifying the Administrator’s emergency management procedures to incorporate
			 environmental justice in the Agency’s Incident Command Structure (in accordance
			 with the December 18, 2006, letter from the Deputy Administrator to the Acting
			 Inspector General of the agency).
					423.Grant
			 program
					(a)DefinitionsIn
			 this section:
						(1)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention, acting in collaboration with the Administrator of the
			 Environmental Protection Agency and the Director of the National Institute of
			 Environmental Health Sciences.
						(2)Eligible
			 entityThe term eligible entity means a State or
			 local community that—
							(A)bears a
			 disproportionate burden of exposure to environmental health hazards;
							(B)has established a
			 coalition—
								(i)with
			 not less than 1 community-based organization; and
								(ii)with not less
			 than 1—
									(I)public health
			 entity;
									(II)health care
			 provider organization; or
									(III)academic
			 institution, including any minority-serving institution (including an
			 Hispanic-serving institution, a historically Black college or university, and a
			 tribal college or university);
									(C)ensures planned
			 activities and funding streams are coordinated to improve community health;
			 and
							(D)submits an
			 application in accordance with subsection (c).
							(b)EstablishmentThe
			 Director shall establish a grant program under which eligible entities shall
			 receive grants to conduct environmental health improvement activities.
					(c)ApplicationTo
			 receive a grant under this section, an eligible entity shall submit an
			 application to the Director at such time, in such manner, and accompanied by
			 such information as the Director may require.
					(d)Cooperative
			 agreementsAn eligible entity may use a grant under this
			 section—
						(1)to promote
			 environmental health; and
						(2)to address
			 environmental health disparities.
						(e)Amount of
			 cooperative agreement
						(1)In
			 generalThe Director shall award grants to eligible entities at
			 the 2 different funding levels described in this subsection.
						(2)Level 1
			 cooperative agreements
							(A)In
			 generalAn eligible entity awarded a grant under this paragraph
			 shall use the funds to identify environmental health problems and solutions
			 by—
								(i)establishing a
			 planning and prioritizing council in accordance with subparagraph (B);
			 and
								(ii)conducting an
			 environmental health assessment in accordance with subparagraph (C).
								(B)Planning and
			 prioritizing council
								(i)In
			 generalA prioritizing and planning council established under
			 subparagraph (A)(i) (referred to in this paragraph as a PPC)
			 shall assist the environmental health assessment process and environmental
			 health promotion activities of the eligible entity.
								(ii)MembershipMembership
			 of a PPC shall consist of representatives from various organizations within
			 public health, planning, development, and environmental services and shall
			 include stakeholders from vulnerable groups such as children, the elderly,
			 disabled, and minority ethnic groups that are often not actively involved in
			 democratic or decision-making processes.
								(iii)DutiesA
			 PPC shall—
									(I)identify key
			 stakeholders and engage and coordinate potential partners in the planning
			 process;
									(II)establish a
			 formal advisory group to plan for the establishment of services;
									(III)conduct an
			 in-depth review of the nature and extent of the need for an environmental
			 health assessment, including a local epidemiological profile, an evaluation of
			 the service provider capacity of the community, and a profile of any target
			 populations; and
									(IV)define the
			 components of care and form essential programmatic linkages with related
			 providers in the community.
									(C)Environmental
			 health assessment
								(i)In
			 generalA PPC shall carry out an environmental health assessment
			 to identify environmental health concerns.
								(ii)Assessment
			 processThe PPC shall—
									(I)define the goals
			 of the assessment;
									(II)generate the
			 environmental health issue list;
									(III)analyze issues
			 with a systems framework;
									(IV)develop
			 appropriate community environmental health indicators;
									(V)rank the
			 environmental health issues;
									(VI)set priorities for
			 action;
									(VII)develop an
			 action plan;
									(VIII)implement the
			 plan; and
									(IX)evaluate progress
			 and planning for the future.
									(D)EvaluationEach
			 eligible entity that receives a grant under this paragraph shall evaluate,
			 report, and disseminate program findings and outcomes.
							(E)Technical
			 assistanceThe Director may provide such technical and other
			 non-financial assistance to eligible entities as the Director determines to be
			 necessary.
							(3)Level 2
			 cooperative agreements
							(A)Eligibility
								(i)In
			 generalThe Director shall award grants under this paragraph to
			 eligible entities that have already—
									(I)established
			 broad-based collaborative partnerships; and
									(II)completed
			 environmental assessments.
									(ii)No
			 level 1 requirementTo be eligible to receive a grant under this
			 paragraph, an eligible entity is not required to have successfully completed a
			 Level 1 Cooperative Agreement (as described in paragraph (2).
								(B)Use of grant
			 fundsAn eligible entity awarded a grant under this paragraph
			 shall use the funds to further activities to carry out environmental health
			 improvement activities, including—
								(i)addressing
			 community environmental health priorities in accordance with paragraph
			 (2)(C)(ii), including—
									(I)air
			 quality;
									(II)water
			 quality;
									(III)solid
			 waste;
									(IV)land use;
									(V)housing;
									(VI)food
			 safety;
									(VII)crime;
									(VIII)injuries;
			 and
									(IX)healthcare
			 services;
									(ii)building
			 partnerships between planning, public health, and other sectors, to address how
			 the built environment impacts food availability and access and physical
			 activity to promote healthy behaviors and lifestyles and reduce overweight and
			 obesity, asthma, respiratory conditions, dental, oral and mental health
			 conditions, and related co-morbidities;
								(iii)establishing
			 programs to address—
									(I)how environmental
			 and social conditions of work and living choices influence physical activity
			 and dietary intake; or
									(II)how those
			 conditions influence the concerns and needs of people who have impaired
			 mobility and use assistance devices, including wheelchairs and lower limb
			 prostheses; and
									(iv)convening
			 intervention programs that examine the role of the social environment in
			 connection with the physical and chemical environment in—
									(I)determining access
			 to nutritional food; and
									(II)improving
			 physical activity to reduce morbidity and increase quality of life.
									(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
						(1)$25,000,000 for
			 fiscal year 2008; and
						(2)such sums as may
			 be necessary for fiscal years 2009 through 2012.
						424.Additional
			 research on the relationship between the built environment and the health of
			 community residents
					(a)Definition of
			 eligible institutionIn this section, the term eligible
			 institution means a public or private nonprofit institution that submits
			 to the Secretary of Health and Human Services (in this section referred to as
			 the Secretary) and the Administrator of the Environmental
			 Protection Agency (in this section referred to as the
			 Administrator) an application for a grant under the grant
			 program authorized under subsection (b)(2) at such time, in such manner, and
			 containing such agreements, assurances, and information as the Secretary and
			 Administrator may require.
					(b)Research grant
			 program
						(1)Definition of
			 healthIn this section, the term health
			 includes—
							(A)levels of physical
			 activity;
							(B)consumption of
			 nutritional foods;
							(C)rates of
			 crime;
							(D)air, water, and
			 soil quality;
							(E)risk of
			 injury;
							(F)accessibility to
			 healthcare services; and
							(G)other indicators
			 as determined appropriate by the Secretary.
							(2)GrantsThe
			 Secretary, in collaboration with the Administrator, shall provide grants to
			 eligible institutions to conduct and coordinate research on the built
			 environment and its influence on individual and population-based health.
						(3)ResearchThe
			 Secretary shall support research that—
							(A)investigates and
			 defines the causal links between all aspects of the built environment and the
			 health of residents;
							(B)examines—
								(i)the
			 extent of the impact of the built environment (including the various
			 characteristics of the built environment) on the health of residents;
								(ii)the
			 variance in the health of residents by—
									(I)location (such as
			 inner cities, inner suburbs, and outer suburbs); and
									(II)population
			 subgroup (such as children, the elderly, the disadvantaged); or
									(iii)the
			 importance of the built environment to the total health of residents, which is
			 the primary variable of interest from a public health perspective;
								(C)is used to
			 develop—
								(i)measures to
			 address health and the connection of health to the built environment;
			 and
								(ii)efforts to link
			 the measures to travel and health databases; and
								(D)distinguishes
			 carefully between personal attitudes and choices and external influences on
			 observed behavior to determine how much an observed association between the
			 built environment and the health of residents, versus the lifestyle preferences
			 of the people that choose to live in the neighborhood, reflects the physical
			 characteristics of the neighborhood; and
							(E)(i)identifies or develops
			 effective intervention strategies to promote better health among residents with
			 a focus on behavioral interventions and enhancements of the built environment
			 that promote increased use by residents; and
								(ii)in developing the intervention
			 strategies under clause (i), ensures that the intervention strategies will
			 reach out to high-risk populations, including racial and ethnic minorities and
			 low-income urban and rural communities.
								(4)PriorityIn
			 providing assistance under the grant program authorized under paragraph (2),
			 the Secretary and the Administrator shall give priority to research that
			 incorporates—
							(A)Minority-serving
			 institutions as grantees;
							(B)interdisciplinary
			 approaches; or
							(C)the expertise of
			 the public health, physical activity, urban planning, and transportation
			 research communities in the United States and abroad.
							VImprovement of
			 Health Care Services
			501.Health
			 empowerment zones
				(a)Health
			 empowerment zone programs
					(1)GrantsThe
			 Secretary, acting through the Administrator of the Health Resources and
			 Services Administration and the Deputy Assistant Secretary for Minority Health,
			 and in cooperation with the Director of the Office of Community Services and
			 the Director of the National Center for Minority Health and Health Disparities,
			 shall make grants to partnerships of private and public entities to establish
			 health empowerment zone programs in communities that disproportionately
			 experience disparities in health status and health care for the purpose
			 described in paragraph (2).
					(2)Use of
			 funds
						(A)In
			 generalSubject to subparagraph (B), the purpose of a health
			 empowerment zone program under this section shall be to assist individuals,
			 businesses, schools, minority health associations, non-profit organizations,
			 community-based organizations, hospitals, health care clinics, foundations, and
			 other entities in communities that disproportionately experience disparities in
			 health status and health care which are seeking—
							(i)to
			 improve the health or environment of minority individuals in the community and
			 to reduce disparities in health status and health care by assisting individuals
			 in accessing Federal programs;
							(ii)to
			 coordinate the efforts of governmental and private entities regarding the
			 elimination of racial and ethnic disparities in health status and health care;
			 and
							(iii)to increase the
			 adoption and use of health information technology by providers in racial and
			 ethnic minority and rural communities to improve quality of care; enhance
			 minority and rural consumer awareness; understand, adopt, and use health
			 information technology to improve health literacy and health self-management;
			 and foster improved coordination of health services and care quality.
							(B)Medicare and
			 MedicaidA health empowerment zone program under this section
			 shall not provide any assistance (other than referral and follow-up services)
			 that is duplicative of programs under title XVIII or XIX of the
			 Social Security Act (42 U.S.C. 1395
			 and 1396 et seq.).
						(3)DistributionThe
			 Secretary shall make at least 1 grant per Health and Human Services region
			 under this section to a partnership for a health empowerment zone program in
			 communities that disproportionately experience disparities in health status and
			 health care that is located in a territory or possession of the United
			 States.
					(4)ApplicationTo
			 obtain a grant under this section, a partnership shall submit to the Secretary
			 an application in such form and in such manner as the Secretary may require. An
			 application under this paragraph shall—
						(A)demonstrate that
			 the communities to be served by the health empowerment zone program are those
			 that disproportionately experience disparities in health status and health
			 care;
						(B)set forth a
			 strategic plan for accomplishing the purpose described in paragraph (2),
			 by—
							(i)describing the
			 coordinated health, economic, human, community, and physical development plan
			 and related activities proposed for the community;
							(ii)describing the
			 extent to which local institutions and organizations have contributed and will
			 contribute to the planning process and implementation;
							(iii)identifying the
			 projected amount of Federal, State, local, and private resources that will be
			 available in the area and the private and public partnerships to be used
			 (including any participation by or cooperation with universities, colleges,
			 foundations, non-profit organizations, medical centers, hospitals, health
			 clinics, school districts, or other private and public entities);
							(iv)identifying the
			 funding requested under any Federal program in support of the proposed
			 activities;
							(v)identifying
			 benchmarks for measuring the success of carrying out the strategic plan;
							(vi)demonstrating the
			 ability to reach and service the targeted underserved minority community
			 populations in a culturally appropriate and linguistically responsive manner;
			 and
							(vii)demonstrating a
			 capacity and infrastructure to provide long-term community response that is
			 culturally appropriate and linguistically responsive to communities that
			 disproportionately experience disparities in health and health care; and
							(C)include such other
			 information as the Secretary may require.
						(5)PreferenceIn
			 awarding grants under this subsection, the Secretary shall give preference to
			 proposals from indigenous community entities that have an expertise in
			 providing culturally appropriate and linguistically responsive services to
			 communities that disproportionately experience disparities in health and health
			 care.
					(b)Federal
			 assistance for Health empowerment zone grant programsThe
			 Secretary, the Administrator of the Small Business Administration, the
			 Secretary of Agriculture, the Secretary of Education, the Secretary of Labor,
			 and the Secretary of Housing and Urban Development shall each—
					(1)where appropriate,
			 provide entity-specific technical assistance and evidence-based strategies to
			 communities that disproportionately experience disparities in health status and
			 health care to further the purposes served by a health empowerment zone program
			 established with a grant under subsection (a);
					(2)identify all
			 programs administered by the Department of Health and Human Services, Small
			 Business Administration, Department of Agriculture, Department of Education,
			 Department of Labor, and the Department of Housing and Urban Development,
			 respectively, that may be used to further the purpose of a health empowerment
			 zone program established with a grant under subsection (a); and
					(3)in administering
			 any program identified under paragraph (2), consider the appropriateness of
			 giving priority to any individual or entity located in communities that
			 disproportionately experience disparities in health status and health care
			 served by a health empowerment zone program established with a grant under
			 subsection (a), if such priority would further the purpose of the health
			 empowerment zone program.
					(c)Health
			 empowerment zone Coordinating Committee
					(1)EstablishmentFor
			 each health empowerment zone program established with a grant under subsection
			 (a), the Secretary acting through the Director of Office of Minority Health and
			 the Administrator of the Health Resources and Services Administration shall
			 establish a health empowerment zone coordinating committee.
					(2)DutiesEach
			 coordinating committee established, in coordination with the Deputy Assistant
			 Secretary for Minority Health and the Administrator of the Health Resources and
			 Services Administration, shall provide technical assistance and evidence-based
			 strategies to the grant recipient involved, including providing guidance on
			 research, strategies, health outcomes, program goals, management,
			 implementation, monitoring, assessment, and evaluation processes.
					(3)Membership
						(A)AppointmentThe
			 Deputy Assistant Secretary for Minority Health and the Administrator of the
			 Health Resources and Services Administration, in consultation with the
			 respective grant recipient shall appoint the members of each coordinating
			 committee.
						(B)CompositionThe
			 Deputy Assistant Secretary for Minority Health, and the Administrator of the
			 Health Resources and Services Administration shall ensure that each
			 coordinating committee established—
							(i)has
			 not more than 20 members;
							(ii)includes
			 individuals from communities that disproportionately experience disparities in
			 health status and health care;
							(iii)includes
			 community leaders and leaders of community-based organizations;
							(iv)includes
			 representatives of academia and lay and professional organizations and
			 associations including those having expertise in medicine (including dental and
			 oral medicine), technical, social, and behavioral science, health policy,
			 health information technology, advocacy, cultural and linguistic competency,
			 research management, and organization; and
							(v)represents a
			 reasonable cross-section of knowledge, views, and application of expertise on
			 societal, ethical, behavioral, educational, policy, legal, cultural,
			 linguistic, and technological workforce issues related to eliminating
			 disparities in health and health care.
							(C)Individual
			 qualificationsThe Deputy Assistant Secretary for Minority Health
			 and the Administrator of the Health Resources and Services Administration may
			 not appoint an individual to serve on a coordinating committee unless the
			 individual meets the following qualifications:
							(i)The
			 individual is not employed by the Federal Government.
							(ii)The
			 individual has appropriate experience, including experience in the areas of
			 community development, cultural and linguistic competency, reducing and
			 eliminating racial and ethnic disparities in health and health care, or
			 minority health.
							(D)SelectionIn
			 selecting individuals to serve on a coordinating committee, the Deputy
			 Assistant Secretary for Minority Health and the Administrator Health Resources
			 and Services Administration shall give due consideration to the recommendations
			 of the Congress, industry leaders, the scientific community (including the
			 Institute of Medicine), academia, community based non-profit organizations,
			 minority health and related organizations, the education community, State and
			 local governments, and other appropriate organizations.
						(E)ChairpersonThe
			 Deputy Assistant Secretary for Minority Health and the Administrator of the
			 Health Resources and Services Administration, in consultation with the members
			 of the coordinating committee involved, shall designate a chairperson of the
			 coordinating committee, who shall serve for a term of 3 years and who may be
			 reappointed at the expiration of each such term.
						(F)TermsEach
			 member of a coordinating committee shall be appointed for a term of 1 to 3
			 years in overlapping staggered terms, as determined by the Deputy Assistant
			 Secretary for Minority Health and the Administrator of the Health Resources and
			 Services Administration at the time of appointment, and may be reappointed at
			 the expiration of each such term.
						(G)VacanciesA
			 vacancy on a coordinating committee shall be filled in the same manner in which
			 the original appointment was made.
						(4)MeetingsA
			 coordinating committee shall meet at least twice each year, at the call of the
			 coordinating committee’s chairperson and in consultation with the Deputy
			 Assistant Secretary for Minority Health and the Administrator Health Resources
			 and Services Administration.
					(5)ReportEach
			 coordinating committee shall transmit to the Congress an annual report that,
			 with respect to the health empowerment zone program involved, includes the
			 following:
						(A)A review of the
			 program’s effectiveness in achieving stated goals and outcomes.
						(B)A review of the
			 program’s management and the coordination of the entities involved, including
			 the representation and involvement of communities experiencing health
			 disparities.
						(C)A review of the
			 activities in the program’s portfolio and components.
						(D)An identification
			 of policy issues raised by the program.
						(E)An assessment of
			 the program’s capacity, infrastructure, and number of underserved minority
			 communities engaged.
						(F)Recommendations
			 for new program goals, research areas, enhanced approaches, partnerships,
			 coordination and management mechanisms, and projects to be established to
			 achieve the program’s stated goals, to improve outcomes, monitoring, and
			 evaluation.
						(G)A review of the
			 degree of minority entity participation in the program, and an identification
			 of a strategy to increase such participation.
						(H)Any other reviews
			 or recommendations determined to be appropriate by the coordinating
			 committee.
						(d)ReportThe
			 Deputy Assistant Secretary for Minority Health and the Administrator of the
			 Health Resources and Services Administration shall submit a joint annual report
			 to the appropriate committees of Congress on the results of the implementation
			 of programs under this section.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, such sums as may be necessary for each of fiscal years 2008
			 through 2013.
				502.Amendment to the
			 Public Health Service
			 ActTitle XXX of
			 the Public Health Service Act, as
			 amended by titles II, III, and IV of this Act, is further amended by adding at
			 the end the following:
				
					DReconstruction and
				improvement grants for public health care facilities serving Pacific Islanders
				and the insular areas
						3051.Grant support
				for quality improvement initiatives
							(a)In
				generalThe Secretary, in collaboration with the Administrator of
				the Health Resources and Services Administration, the Director of the Agency
				for Healthcare Research and Quality, and the Administrator of the Centers for
				Medicare & Medicaid Services, shall award grants to eligible entities for
				the conduct of demonstration projects to improve the quality of and access to
				health care.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be a health
				center, hospital, health plan, health system, community clinic. or other health
				entity determined appropriate by the Secretary—
									(A)that, by legal
				mandate or explicitly adopted mission, provides patients with access to
				services regardless of their ability to pay;
									(B)that provides care
				or treatment for a substantial number of patients who are uninsured, are
				receiving assistance under a State program under title XIX of the
				Social Security Act, or are members of
				vulnerable populations, as determined by the Secretary; and
									(C)(i)with respect to which,
				not less than 50 percent of the entity’s patient population is made up of
				racial and ethnic minorities; or
										(ii)that—
											(I)serves a disproportionate percentage of
				local, minority racial and ethnic patients, or that has a patient population,
				at least 50 percent of which is limited English proficient; and
											(II)provides an assurance that amounts
				received under the grant will be used only to support quality improvement
				activities in the racial and ethnic population served; and
											(2)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
								(c)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				applicants under subsection (b)(2) that—
								(1)demonstrate an
				intent to operate as part of a health care partnership, network, collaborative,
				coalition, or alliance where each member entity contributes to the design,
				implementation, and evaluation of the proposed intervention; or
								(2)intend to use
				funds to carry out systemwide changes with respect to health care quality
				improvement, including—
									(A)improved systems
				for data collection and reporting;
									(B)innovative
				collaborative or similar processes;
									(C)group programs
				with behavioral or self-management interventions;
									(D)case management
				services;
									(E)physician or
				patient reminder systems;
									(F)educational
				interventions; or
									(G)other activities
				determined appropriate by the Secretary.
									(d)Use of
				fundsAn entity shall use amounts received under a grant under
				subsection (a) to support the implementation and evaluation of health care
				quality improvement activities or minority health and health care disparity
				reduction activities that include—
								(1)with respect to
				health care systems, activities relating to improving—
									(A)patient
				safety;
									(B)timeliness of
				care;
									(C)effectiveness of
				care;
									(D)efficiency of
				care;
									(E)patient
				centeredness; and
									(F)health information
				technology; and
									(2)with respect to
				patients, activities relating to—
									(A)staying
				healthy;
									(B)getting
				well;
									(C)living with
				illness or disability; and
									(D)coping with end of
				life issues.
									(e)Common data
				systemsThe Secretary shall provide financial and other technical
				assistance to grantees under this section for the development of common data
				systems.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
							3052.Centers of
				excellence
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall designate centers of
				excellence at public hospitals, and other health systems serving large numbers
				of minority patients, that—
								(1)meet the
				requirements of section 3051(b)(1);
								(2)demonstrate
				excellence in providing care to minority populations; and
								(3)demonstrate
				excellence in reducing disparities in health and health care.
								(b)RequirementsA
				hospital or health system that serves as a Center of Excellence under
				subsection (a) shall—
								(1)design, implement,
				and evaluate programs and policies relating to the delivery of care in
				racially, ethnically, and linguistically diverse populations;
								(2)provide training
				and technical assistance to other hospitals and health systems relating to the
				provision of quality health care to minority populations; and
								(3)develop activities
				for graduate or continuing medical education that institutionalize a focus on
				cultural competence training for health care providers.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through 2013.
							3053.Reconstruction
				and improvement grants for Public Health care facilities serving Pacific
				Islanders and the insular areas
							(a)In
				generalThe Secretary shall provide direct financial assistance
				to designated health care providers and community health centers in American
				Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United
				States Virgin Islands, Puerto Rico, and Hawaii for the purposes of
				reconstructing and improving health care facilities and services.
							(b)EligibilityTo
				be eligible to receive direct financial assistance under subsection (a), an
				entity shall be a public health facility or community health center located in
				American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands, the
				United States Virgin Islands, Puerto Rico, and Hawaii that—
								(1)is owned or
				operated by—
									(A)the government of
				American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands, the
				United States Virgin Islands, Puerto Rico, and Hawaii or a unit of local
				government; or
									(B)a nonprofit
				organization; and
									(2)(A)provides care or
				treatment for a substantial number of patients who are uninsured, receiving
				assistance under a State program under a title XVIII of the
				Social Security Act, or a State
				program under title XIX of such Act, or who are members of a vulnerable
				population, as determined by the Secretary; or
									(B)serves a disproportionate percentage
				of local, minority racial and ethnic patients.
									(c)ReportNot
				later than 180 days after the date of enactment of this title and annually
				thereafter, the Secretary shall submit to the Congress and the President a
				report that includes an assessment of health resources and facilities serving
				populations in American Samoa, Guam, and the Commonwealth of the Northern
				Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii. In
				preparing such report, the Secretary shall—
								(1)consult with and
				obtain information on all health care facilities needs from the entities
				described in subsection (b); and
								(2)include all
				amounts of Federal assistance received by each entity in the preceding fiscal
				year;
								(3)review the total
				unmet needs of each jurisdiction for health care facilities, including needs
				for renovation and expansion of existing facilities; and
								(4)include a
				strategic plan for addressing the needs of each jurisdiction identified in the
				report.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as necessary to carry out this
				section.
							.
			503.Optional
			 coverage of legal immigrants under the Medicaid program and SCHIP
				(a)Medicaid
			 programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is
			 amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
					(2)by
			 adding at the end the following new paragraph:
						
							(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, for
				undocumented residents who are lawfully residing in the United States
				(including battered undocumented residents described in section 431(c) of such
				Act) and who are otherwise eligible for such assistance, within either or both
				of the following eligibility categories:
									(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
									(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
									(B)In the case of a State that has
				elected to provide medical assistance to a category of undocumented residents
				under subparagraph (A), no debt shall accrue under an affidavit of support
				against any sponsor of such an undocumented resident on the basis of provision
				of assistance to such category and the cost of such assistance shall not be
				considered as an unreimbursed
				cost.
								.
					(b)SCHIPSection
			 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is amended by redesignating
			 subparagraphs (C) and (D) as subparagraph (D) and (E), respectively, and by
			 inserting after subparagraph (B) the following new subparagraph:
					
						(C)Section 1903(v)(4)
				(relating to optional coverage of categories of lawfully residing immigrant
				children), but only if the State has elected to apply such section to the
				category of children under title
				XIX.
						.
				(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007, and apply to medical assistance and child health assistance furnished
			 on or after such date.
				504.Border health
			 grants
				(a)Eligible entity
			 definedIn this section, the term eligible entity
			 means a State, public institution of higher education, local government, tribal
			 government, nonprofit health organization, community health center, or
			 community clinic receiving assistance under section 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b), that is located in the border area.
				(b)AuthorizationFrom
			 funds appropriated under subsection (f), the Secretary of Health and Human
			 Services (in this section referred to as the Secretary), acting
			 through the United States members of the United States-Mexico Border Health
			 Commission, shall award grants to eligible entities to address priorities and
			 recommendations to improve the health of border area residents that are
			 established by—
					(1)the United States
			 members of the United States-Mexico Border Health Commission;
					(2)the State border
			 health offices; and
					(3)the
			 Secretary.
					(c)ApplicationAn
			 eligible entity that desires a grant under subsection (b) shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(d)Use of
			 fundsAn eligible entity that receives a grant under subsection
			 (b) shall use the grant funds for—
					(1)programs relating
			 to—
						(A)maternal and child
			 health;
						(B)primary care and
			 preventative health;
						(C)public health and
			 public health infrastructure;
						(D)health education
			 and promotion;
						(E)oral
			 health;
						(F)mental and
			 behavioral health;
						(G)substance
			 abuse;
						(H)health conditions
			 that have a high prevalence in the border area;
						(I)medical and health
			 services research;
						(J)workforce training
			 and development;
						(K)community health
			 workers or promotoras;
						(L)health care
			 infrastructure problems in the border area (including planning and construction
			 grants);
						(M)health disparities
			 in the border area;
						(N)environmental
			 health; and
						(O)outreach and
			 enrollment services with respect to Federal programs (including programs
			 authorized under titles XIX and XXI of the Social
			 Security Act (42 U.S.C. 1396 and 1397aa)); and
						(2)other programs
			 determined appropriate by the Secretary.
					(e)Supplement, not
			 supplantAmounts provided to an eligible entity awarded a grant
			 under subsection (b) shall be used to supplement and not supplant other funds
			 available to the eligible entity to carry out the activities described in
			 subsection (d).
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section, $200,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each succeeding fiscal year.
				505.Cancer
			 prevention and treatment demonstration for ethnic and racial
			 minorities
				(a)Demonstration
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct
			 demonstration projects (in this section referred to as demonstration
			 projects) for the purpose of developing models and evaluating methods
			 that—
						(A)improve the quality
			 of items and services provided to target individuals in order to facilitate
			 reduced disparities in early detection and treatment of cancer;
						(B)improve clinical
			 outcomes, satisfaction, quality of life, and appropriate use of
			 Medicare-covered services and referral patterns among those target individuals
			 with cancer;
						(C)eliminate
			 disparities in the rate of preventive cancer screening measures, such as pap
			 smears, prostate cancer screenings, and CT scans for lung cancer among target
			 individuals; and
						(D)promote
			 collaboration with community-based organizations to ensure cultural competency
			 of health care professionals and linguistic access for persons with limited
			 English proficiency.
						(2)Target
			 individual definedIn this section, the term target
			 individual means an individual of a racial and ethnic minority group, as
			 defined by section 1707 of the Public Health Service Act (42 U.S.C. 300u–6) who
			 is entitled to benefits under part A, and enrolled under part B, of title XVIII
			 of the Social Security Act.
					(b)Program
			 design
					(1)Initial
			 designNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall evaluate best practices in the private sector,
			 community programs, and academic research of methods that reduce disparities
			 among individuals of racial and ethnic minority groups in the prevention and
			 treatment of cancer and shall design the demonstration projects based on such
			 evaluation.
					(2)Number and
			 project areasNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall implement at least nine
			 demonstration projects, including the following:
						(A)Two projects for
			 each of the four following major racial and ethnic minority groups:
							(i)American Indians
			 and Alaska Natives, Eskimos and Aleuts.
							(ii)Asian
			 Americans.
							(iii)Blacks/African
			 Americans.
							(iv)Hispanic/Latino
			 Americans.
							(v)Native Hawaiians
			 and other Pacific Islanders.
							The two
			 projects must target different ethnic subpopulations.(B)One project within
			 the Pacific Islands or United States insular areas.
						(C)At least one
			 project each in a rural area and inner-city area.
						(3)Expansion of
			 projects; implementation of demonstration project resultsIf the
			 initial report under subsection (c) contains an evaluation that demonstration
			 projects—
						(A)reduce
			 expenditures under the Medicare program under title XVIII of the Social
			 Security Act; or
						(B)do not increase
			 expenditures under the Medicare program and reduce racial and ethnic health
			 disparities in the quality of health care services provided to target
			 individuals and increase satisfaction of beneficiaries and health care
			 providers;
						the
			 Secretary shall continue the existing demonstration projects and may expand the
			 number of demonstration projects.(c)Report to
			 congress
					(1)In
			 generalNot later than 2 years after the date the Secretary
			 implements the initial demonstration projects, and biannually thereafter, the
			 Secretary shall submit to Congress a report regarding the demonstration
			 projects.
					(2)Contents of
			 reportEach report under paragraph (1) shall include the
			 following:
						(A)A description of
			 the demonstration projects.
						(B)An evaluation
			 of—
							(i)the
			 cost-effectiveness of the demonstration projects;
							(ii)the
			 quality of the health care services provided to target individuals under the
			 demonstration projects; and
							(iii)beneficiary and
			 health care provider satisfaction under the demonstration projects.
							(C)Any other
			 information regarding the demonstration projects that the Secretary determines
			 to be appropriate.
						(d)Waiver
			 authorityThe Secretary shall waive compliance with the
			 requirements of title XVIII of the Social Security Act to such extent and for
			 such period as the Secretary determines is necessary to conduct demonstration
			 projects.
				506.Grants to
			 promote positive health behaviors in women and childrenPart P of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended by adding at the end the following:
				
					399R.Grants to
				promote positive health behaviors in women and children
						(a)Grants
				AuthorizedThe Secretary, in collaboration with the Director of
				the Centers for Disease Control and Prevention and other Federal officials
				determined appropriate by the Secretary, is authorized to award grants to
				eligible entities to promote positive health behaviors for women and children
				in target populations, especially racial and ethnic minority women and children
				in medically underserved communities.
						(b)Use of
				FundsGrants awarded pursuant to subsection (a) may be used to
				support community health workers—
							(1)to educate and
				provide outreach regarding enrollment in health insurance including the State
				Children’s Health Insurance Program under title XXI of the
				Social Security Act, Medicare under
				title XVIII of such Act, and Medicaid under title XIX of such Act;
							(2)to educate, guide,
				and provide outreach in a community setting regarding health problems prevalent
				among women and children and especially among racial and ethnic minority women
				and children;
							(3)to educate, guide,
				and provide experiential learning opportunities that target behavioral risk
				factors including—
								(A)poor
				nutrition;
								(B)physical
				inactivity;
								(C)being overweight
				or obese;
								(D)tobacco
				use;
								(E)alcohol and
				substance use;
								(F)injury and
				violence;
								(G)risky sexual
				behavior;
								(H)mental health
				problems;
								(I)dental and oral
				health problems; and
								(J)understanding
				informed consent;
								(4)to educate and
				guide regarding effective strategies to promote positive health behaviors
				within the family;
							(5)to promote
				community wellness and awareness; and
							(6)to educate and
				refer target populations to appropriate health care agencies and
				community-based programs and organizations in order to increase access to
				quality health care services, including preventive health services.
							(c)Application
							(1)In
				generalEach eligible entity that desires to receive a grant
				under subsection (a) shall submit an application to the Secretary, at such
				time, in such manner, and accompanied by such additional information as the
				Secretary may require.
							(2)ContentsEach
				application submitted pursuant to paragraph (1) shall—
								(A)describe the
				activities for which assistance under this section is sought;
								(B)contain an
				assurance that with respect to each community health worker program receiving
				funds under the grant awarded, such program provides training and supervision
				to community health workers to enable such workers to provide authorized
				program services;
								(C)contain an
				assurance that the applicant will evaluate the effectiveness of community
				health worker programs receiving funds under the grant;
								(D)contain an
				assurance that each community health worker program receiving funds under the
				grant will provide services in the cultural context most appropriate for the
				individuals served by the program;
								(E)contain a plan to
				document and disseminate project description and results to other States and
				organizations as identified by the Secretary; and
								(F)describe plans to
				enhance the capacity of individuals to utilize health services and
				health-related social services under Federal, State, and local programs
				by—
									(i)assisting
				individuals in establishing eligibility under the programs and in receiving the
				services or other benefits of the programs; and
									(ii)providing other
				services as the Secretary determines to be appropriate, that may include
				transportation and translation services.
									(d)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				those applicants—
							(1)who propose to
				target geographic areas—
								(A)with a high
				percentage of residents who are eligible for health insurance but are uninsured
				or underinsured; and
								(B)with a high
				percentage of families for whom English is not their primary language.
								(2)with experience in
				providing health or health-related social services to individuals who are
				underserved with respect to such services; and
							(3)with documented
				community activity and experience with community health workers.
							(e)Collaboration
				With Academic InstitutionsThe Secretary shall encourage community
				health worker programs receiving funds under this section to collaborate with
				academic institutions, including minority-serving institutions. Nothing in this
				section shall be construed to require such collaboration.
						(f)Quality Assurance
				and Cost-EffectivenessThe Secretary shall establish guidelines
				for assuring the quality of the training and supervision of community health
				workers under the programs funded under this section and for assuring the
				cost-effectiveness of such programs.
						(g)MonitoringThe
				Secretary shall monitor community health worker programs identified in approved
				applications and shall determine whether such programs are in compliance with
				the guidelines established under subsection (f).
						(h)Technical
				AssistanceThe Secretary may provide technical assistance to
				community health worker programs identified in approved applications with
				respect to planning, developing, and operating programs under the grant.
						(i)Report to
				Congress
							(1)In
				generalNot later than 4 years after the date on which the
				Secretary first awards grants under subsection (a), the Secretary shall submit
				to Congress a report regarding the grant project.
							(2)ContentsThe
				report required under paragraph (1) shall include the following:
								(A)A description of
				the programs for which grant funds were used.
								(B)The number of
				individuals served.
								(C)An evaluation
				of—
									(i)the effectiveness
				of these programs;
									(ii)the cost of these
				programs; and
									(iii)the impact of
				the project on the health outcomes of the community residents.
									(D)Recommendations
				for sustaining the community health worker programs developed or assisted under
				this section.
								(E)Recommendations
				regarding training to enhance career opportunities for community health
				workers.
								(j)DefinitionsIn
				this section:
							(1)Community health
				workerThe term community health worker means an
				individual who promotes health or nutrition within the community in which the
				individual resides—
								(A)by serving as a
				liaison between communities and health care agencies;
								(B)by providing
				guidance and social assistance to community residents;
								(C)by enhancing
				community residents’ ability to effectively communicate with health care
				providers;
								(D)by providing
				culturally and linguistically appropriate health or nutrition education;
								(E)by advocating for
				individual and community health, including dental, oral, mental, and
				environmental health, or nutrition needs; and
								(F)by providing
				referral and followup services.
								(2)Community
				settingThe term community setting means a home or a
				community organization located in the neighborhood in which a participant
				resides.
							(3)Eligible
				entityThe term eligible entity means—
								(A)a unit of State, territorial, local, or
				tribal government (including a federally recognized tribe or Alaska native
				villages); or
								(B)a community-based
				organization.
								(4)Medically
				underserved communityThe term medically underserved
				community means a community—
								(A)that has a
				substantial number of individuals who are members of a medically underserved
				population, as defined by section 330(b)(3); and
								(B)a significant
				portion of which is a health professional shortage area as designated under
				section 332.
								(5)SupportThe
				term support means the provision of training, supervision, and
				materials needed to effectively deliver the services described in subsection
				(b), reimbursement for services, and other benefits.
							(6)Target
				populationThe term target population means women of
				reproductive age, regardless of their current childbearing status and children
				under 21 years of age.
							(k)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2008, 2009, 2010, 2011,
				and
				2012.
						.
			507.Exception for
			 citizens of freely associated States
				(a)In
			 GeneralSection 402(a)(2) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended by
			 adding at the end the following:
					
						(M)Exception for
				citizens of freely associated statesWith respect to eligibility
				for benefits for the specified Federal programs described in paragraph (3),
				paragraph (1) shall not apply to any individual who lawfully resides in the
				United States (including territories and possessions of the United States) in
				accordance with—
							(i)section 141 of the
				Compact of Free Association between the Government of the United States and the
				Government of the Federated States of Micronesia, approved by Congress in the
				Compact of Free Association Amendments Act of 2003;
							(ii)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of the Republic of the Marshall Islands, approved by Congress in
				the Compact of Free Association Amendments Act of 2003; or
							(iii)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of Palau, approved by Congress in Public Law 99–658 (100 Stat.
				3672).
							.
				(b)Medicaid
			 ExceptionSection 402(b)(2) of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by
			 adding at the end the following:
					
						(G)Medicaid
				exceptions for citizens of freely associated statesWith respect
				to eligibility for benefits for the programs defined in subparagraphs (A) and
				(C) of paragraph (3) (relating to Medicaid), paragraph (1) shall not apply to
				any individual who lawfully resides in the United States (including territories
				and possessions of the United States) in accordance with a Compact of Free
				Association referred to in subsection
				(a)(2)(M).
						.
				(c)Qualified
			 AlienSection 431(b) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended—
					(1)in paragraph (6),
			 by striking or at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(8)an individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with a Compact of Free Association referred to
				in section
				402(a)(2)(M).
							.
					(d)Financial
			 Treatment Under MedicaidSection 1108 of the Social Security Act
			 (42 U.S.C. 1308) is amended—
					(1)in subsection (f),
			 by striking subsection (g) and inserting subsections (g)
			 and (h); and
					(2)by
			 adding at the end the following new subsection:
						
							(h)The limitations of
				subsections (f) and (g) shall not apply with respect to medical assistance
				provided to an individual described in section 431(b)(8) of the Personal
				Responsibility and Work Opportunity Reconciliation Act of
				1996.
							.
					(e)Increased
			 FMAPThe third sentence of section 1905(b) of the
			 Social Security Act (42 U.S.C.
			 1396d(b)) is amended by inserting before the period at the end the following:
			 and for services furnished to individuals described in section 431(b)(8)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of
			 1996.
				508.Medicare
			 graduate medical education
				(a)Clarification of
			 Congressional Intent Regarding the Counting of Residents in a Nonhospital
			 Setting
					(1)D-GMESection
			 1886(h)(4)(E) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(E)) is amended
			 by adding at the end the following new sentences: For purposes of the
			 preceding sentence, the term all, or substantially all, of the costs for
			 the training program means the stipends and benefits provided to the
			 resident and other amounts, if any, as determined by the hospital and the
			 entity operating the nonhospital setting. The hospital is not required to pay
			 the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
					(2)IMESection
			 1886(d)(5)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended by adding at the end the following new sentences: For purposes
			 of the preceding sentence, the term all, or substantially all, of the
			 costs for the training program means the stipends and benefits provided
			 to the resident and other amounts, if any, as determined by the hospital and
			 the entity operating the nonhospital setting. The hospital is not required to
			 pay the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2008.
					(b)Clarification of
			 eligibility of a nonrural hospital that has a training program with an
			 integrated rural track
					(1)In
			 generalSection 1886(h)(4)(H) of the Social Security Act (42
			 U.S.C. 1395ww(h)(4)(H)) is amended—
						(A)in clause (iv), by
			 inserting (as defined in clause (v)) after an integrated
			 rural track; and
						(B)by adding at the
			 end the following new clause:
							
								(v)Definition of
				accredited training program with an integrated rural trackFor
				purposes of clause (iv), the term accredited training program with an
				integrated rural track means an accredited medical residency training
				program located in an urban area which offers a curriculum for all residents in
				the program that includes the following characteristics:
									(I)A minimum of 3
				block months of rural rotations. During such 3 block months, the resident is in
				a rural area for 4 weeks or a month.
									(II)A stated mission
				for training rural physicians.
									(III)A minimum of 3
				months of obstetrical training, or an equivalent longitudinal
				experience.
									(IV)A minimum of 4
				months of pediatric training that includes neonatal, ambulatory, inpatient, and
				emergency experiences through rotations, or an equivalent longitudinal
				experience.
									(V)A minimum of 2
				months of emergency medicine rotations, or an equivalent longitudinal
				experience.
									.
						(2)Effective
			 dateThe amendments made by this subsection apply with respect
			 to—
						(A)payments to
			 hospitals under section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) for cost reporting periods beginning on or after January 1, 2008;
			 and
						(B)payments to
			 hospitals under section 1886(d)(5)(B)(v) of such Act (42 U.S.C.
			 1395ww(d)(5)(B)(v)) for discharges occurring on or after January 1,
			 2008.
						509.HIV/AIDS
			 reduction in racial and ethnic minority communities
				(a)Expanded
			 fundingThe Secretary, in collaboration with the Director of the
			 Office of Minority Health, the Director of the Centers for Disease Control and
			 Prevention, the Administrator of the Health Resources and Services
			 Administration, and the Administrator of the Substance Abuse and Mental Health
			 Services Administration, shall provide funds and carry out activities to expand
			 the Minority HIV/AIDS Initiative.
				(b)Use of
			 fundsThe additional funds made available under this section may
			 be used, through the Minority AIDS Initiative, to support the following
			 activities:
					(1)Providing
			 technical assistance and infrastructure support to reduce HIV/AIDS in minority
			 populations.
					(2)Increasing
			 minority populations’ access to HIV/AIDS prevention and care services.
					(3)Building strong
			 community programs and partnerships to address HIV prevention and the health
			 care needs of specific racial and ethnic minority populations.
					(c)Priority
			 interventionsWithin the racial and ethnic minority populations
			 referred to in subsection (b), priority in conducting intervention services
			 shall be given to—
					(1)women;
					(2)youth;
					(3)men who engage in
			 homosexual activity;
					(4)persons who engage
			 in intravenous drug abuse;
					(5)homeless
			 individuals; and
					(6)individuals
			 incarcerated or in the penal system.
					(d)Authorization of
			 appropriationsFor carrying out this section, there are
			 authorized to be appropriated $610,000,0000 for fiscal year 2008 and such sums
			 as may be necessary for each of fiscal years 2009 through 2012.
				510.Grants for
			 racial and ethnic approaches to community health
				(a)PurposeIt
			 is the purpose of this section to provide for the awarding of grants to assist
			 communities in mobilizing and organizing resources in support of effective and
			 sustainable programs that will reduce or eliminate disparities in health and
			 health care experienced by racial and ethnic minority individuals.
				(b)AuthorityThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, in consultation with the Office of Minority Health, shall award
			 grants to eligible entities to assist in designing, implementing, and
			 evaluating culturally and linguistically appropriate, evidence-based, and
			 community-driven sustainable strategies to eliminate racial and ethnic health
			 and health care disparities.
				(c)Eligible
			 EntitiesTo be eligible to receive a grant under this section, an
			 entity shall—
					(1)represent a
			 coalition—
						(A)whose principal
			 purpose is to develop and implement interventions to reduce or eliminate a
			 health or health care disparity in a targeted racial or ethnic minority group
			 in the community served by the coalition; and
						(B)that
			 includes—
							(i)at least 3 members
			 selected from among—
								(I)public health
			 departments;
								(II)community-based
			 organizations;
								(III)university and
			 research organizations;
								(IV)Indian tribes,
			 tribal organizations, urban Indian organizations, national or regional Indian
			 organizations, or the Indian Health Service;
								(V)organizations
			 serving Native Hawaiians;
								(VI)organizations
			 serving Pacific Islanders; and
								(VII)interested
			 public or private health care providers or organizations as deemed appropriate
			 by the Secretary; and
								(ii)at least 1 member
			 from a community-based organization that represents the targeted racial or
			 ethnic minority group; and
							(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require, which shall include—
						(A)a description of
			 the targeted racial or ethnic populations in the community to be served under
			 the grant;
						(B)a description of
			 at least 1 health disparity that exists in the racial or ethnic targeted
			 populations, including infant mortality, breast and cervical cancer screening
			 and management, cardiovascular disease, diabetes, child and adult immunization
			 levels, HIV/AIDS, hepatitis B, tuberculosis, or asthma, or other health
			 priority areas as designated by the Secretary; and
						(C)a demonstration of
			 a proven record of accomplishment of the coalition members in serving and
			 working with the targeted community.
						(d)SustainabilityThe
			 Secretary shall give priority to an eligible entity under this section if the
			 entity agrees that, with respect to the costs to be incurred by the entity in
			 carrying out the activities for which the grant was awarded, the entity (and
			 each of the participating partners in the coalition represented by the entity)
			 will maintain its expenditures of non-Federal funds for such activities at a
			 level that is not less than the level of such expenditures during the fiscal
			 year immediately preceding the first fiscal year for which the grant is
			 awarded.
				(e)NonduplicationFunds
			 provided through this grant program should supplement, not supplant, existing
			 Federal funding, and the funds should not be used to duplicate the activities
			 of the other health disparity grant programs in this Act.
				(f)Technical
			 AssistanceThe Secretary may, either directly or by grant or
			 contract, provide any entity that receives a grant under this section with
			 technical and other non-financial assistance necessary to meet the requirements
			 of this section.
				(g)DisseminationThe
			 Secretary shall encourage and enable grantees to share best practices,
			 evaluation results, and reports using the Internet, conferences, and other
			 pertinent information regarding the projects funded by this section, including
			 the outreach efforts of the Office of Minority Health and the Centers for
			 Disease Control and Prevention. Such information shall be publicly available,
			 and posted on the Internet website of relevant Government agencies.
				(h)Administrative
			 BurdensThe Secretary shall make every effort to minimize
			 duplicative or unnecessary administrative burdens on grantees.
				511.Critical access
			 hospital improvements
				(a)Clarification of
			 payment for clinical laboratory tests furnished by critical access
			 hospitals
					(1)In
			 generalSection 1834(g)(4) of the Social Security Act (42 U.S.C. 1395m(g)(4)) is
			 amended—
						(A)in the heading, by
			 striking no beneficiary
			 cost-sharing and inserting treatment of; and
						(B)by adding at the
			 end the following new sentence: “For purposes of the preceding sentence and
			 section 1861(mm)(3), clinical diagnostic laboratory services furnished by a
			 critical access hospital shall be treated as being furnished as part of
			 outpatient critical access services without regard to whether—
							
								(A)the individual
				with respect to whom such services are furnished is physically present in the
				critical access hospital at the time the specimen is collected;
								(B)such individual is
				registered as an outpatient on the records of, and receives such services
				directly from, the critical access hospital; or
								(C)payment is (or,
				but for this subsection, would be) available for such services under the fee
				schedule established under section
				1833(h).
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to cost
			 reporting periods beginning on or after October 1, 2008.
					(b)Elimination of
			 isolation Test for cost-based ambulance reimbursement
					(1)In
			 generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
						(A)in subparagraph
			 (B)—
							(i)by
			 striking owned and; and
							(ii)by
			 inserting (including when such services are provided by the entity under
			 an arrangement with the hospital) after hospital;
			 and
							(B)by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2008.
					(c)Provision of a
			 more flexible alternative to the CAH designation 25 inpatient bed limit
			 requirement
					(1)In
			 generalSection 1820(c)(2) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)) is amended—
						(A)in subparagraph
			 (B)(iii), by striking provides not more than and inserting
			 subject to subparagraph (F), provides not more than; and
						(B)by adding at the
			 end the following new subparagraph:
							
								(F)Alternative to 25
				inpatient bed limit requirement
									(i)In
				generalA State may elect to
				treat a facility, with respect to the designation of the facility for a cost
				reporting period, as satisfying the requirement of subparagraph (B)(iii)
				relating to a maximum number of acute care inpatient beds if the facility
				elects, in accordance with a method specified by the Secretary and before the
				beginning of the cost reporting period, to meet the requirement under clause
				(ii).
									(ii)Alternate
				requirementThe requirement under this clause, with respect to a
				facility and a cost reporting period, is that the total number of inpatient bed
				days described in subparagraph (B)(iii) during such period will not exceed
				7,300. For purposes of this subparagraph, an individual who is an inpatient in
				a bed in the facility for a single day shall be counted as one inpatient bed
				day.
									(iii)Withdrawal of
				electionThe option described in clause (i) shall not apply to a
				facility for a cost reporting period if the facility (for any two consecutive
				cost reporting periods during the previous 5 cost reporting periods) was
				treated under such option and had a total number of inpatient bed days for each
				of such two cost reporting periods that exceeded the number specified in such
				clause.
									.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to cost
			 reporting periods beginning on or after the date of the enactment of this
			 Act.
					512.Coverage of marriage
			 and family therapist services and mental health counselor services under part
			 B of the Medicare program
				(a)Coverage of
			 Services
					(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
						(A)in subparagraph
			 (Z), by striking and at the end;
						(B)in subparagraph
			 (AA), by inserting and at the end; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(BB)marriage and family therapist
				services (as defined in subsection (ccc)(1)) and mental health counselor
				services (as defined in subsection
				(ccc)(3));
								.
						(2)DefinitionsSection
			 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
						(ccc)Marriage and Family
		  Therapist Services; Marriage and Family Therapist; Mental Health Counselor
		  Services; Mental Health Counselor(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
								(2)The term marriage and family
				therapist means an individual who—
									(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
									(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
									(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage and family therapists, is licensed or certified as a marriage and
				family therapist in such State.
									(3)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
								(4)The term mental health
				counselor means an individual who—
									(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
									(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
									(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				mental health counselors or professional counselors, is licensed or certified
				as a mental health counselor or professional counselor in such
				State.
									.
					(3)Provision for
			 payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
						
							(v)marriage and
				family therapist services and mental health counselor
				services;
							.
					(4)Amount of
			 paymentSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
						(A)by striking
			 and (V) and inserting (V); and
						(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 marriage and family therapist services and mental health counselor services
			 under section 1861(s)(2)(BB), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
						(5)Exclusion of
			 marriage and family therapist services and mental health counselor services
			 from skilled nursing facility prospective payment systemSection
			 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by
			 inserting marriage and family therapist services (as defined in section
			 1861(ccc)(1)), mental health counselor services (as defined in section
			 1861(ccc)(3)), after qualified psychologist
			 services,.
					(6)Inclusion of
			 marriage and family therapists and mental health counselors as practitioners
			 for assignment of claimsSection 1842(b)(18)(C) of such Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
						
							(vii)A marriage and family therapist (as
				defined in section 1861(ccc)(2)).
							(viii)A mental health counselor (as
				defined in section
				1861(ccc)(4)).
							.
					(b)Coverage of
			 Certain Mental Health Services Provided in Certain Settings
					(1)Rural health
			 clinics and federally qualified health centersSection
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)), and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (ccc)(2)), or by a mental health counselor (as defined in subsection
			 (ccc)(4)),.
					(2)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting or one marriage and
			 family therapist (as defined in subsection (ccc)(2)) after
			 social worker.
					(c)Authorization of
			 Marriage and Family Therapists To Develop Discharge Plans for Post-Hospital
			 ServicesSection 1861(ee)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist
			 (as defined in subsection (ccc)(2)), after social
			 worker,.
				(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2008.
				513.Establishment of
			 rural community hospital (RCH) program
				(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C.
			 1395x), as amended by section 512, is amended by adding at the end of the
			 following new subsection:
					
						(ddd)Rural community Hospital; Rural Community Hospital
		  Services(1)The term rural
				community hospital means a hospital (as defined in subsection (e))
				that—
								(A)is located in a rural area (as defined
				in section 1886(d)(2)(D)) or treated as being so located pursuant to section
				1886(d)(8)(E);
								(B)subject to paragraph (2), has less
				than 51 acute care inpatient beds, as reported in its most recent cost
				report;
								(C)makes available 24-hour emergency care
				services;
								(D)subject to paragraph (3), has a
				provider agreement in effect with the Secretary and is open to the public as of
				January 1, 2008; and
								(E)applies to the Secretary for such
				designation.
								(2)For purposes of paragraph (1)(B),
				beds in a psychiatric or rehabilitation unit of the hospital which is a
				distinct part of the hospital shall not be counted.
							(3)Subparagraph (1)(D) shall not be
				construed to prohibit any of the following from qualifying as a rural community
				hospital:
								(A)A replacement facility (as defined by
				the Secretary in regulations in effect on January 1, 2008) with the same
				service area (as defined by the Secretary in regulations in effect on such
				date).
								(B)A facility obtaining a new provider
				number pursuant to a change of ownership.
								(C)A facility which has a binding written
				agreement with an outside, unrelated party for the construction,
				reconstruction, lease, rental, or financing of a building as of January 1,
				2008.
								(4)Nothing in this subsection shall be
				construed as prohibiting a critical access hospital from qualifying as a rural
				community hospital if the critical access hospital meets the conditions
				otherwise applicable to hospitals under subsection (e) and section 1866.
							(5)Nothing in this subsection shall be
				construed as prohibiting a rural community hospital participating in the
				demonstration program under Section 410A of the Medicare Prescription Drug,
				Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2313)
				from qualifying as a rural community hospital if the rural community hospital
				meets the conditions otherwise applicable to hospitals under subsection (e) and
				section
				1866.
							.
				(b)Payment
					(1)Inpatient
			 hospital servicesSection 1814 of the Social Security Act (42
			 U.S.C. 1395f) is amended by adding at the end the following new
			 subsection:
						
							(m)Payment for Inpatient Services Furnished in Rural Community
		  HospitalsThe amount of
				payment under this part for inpatient hospital services furnished in a rural
				community hospital, other than such services furnished in a psychiatric or
				rehabilitation unit of the hospital which is a distinct part, is, at the
				election of the hospital in the application referred to in section
				1861(ddd)(1)(E)—
								(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge, or
								(2)the amount of
				payment provided for under the prospective payment system for inpatient
				hospital services under section
				1886(d).
								.
					(2)Outpatient
			 servicesSection 1834 of such Act (42 U.S.C. 1395m) is amended by
			 adding at the end the following new subsection:
						
							(n)Payment for
				outpatient services furnished in rural community hospitalsThe
				amount of payment under this part for outpatient services furnished in a rural
				community hospital is, at the election of the hospital in the application
				referred to in section 1861(ddd)(1)(E)—
								(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge and any limitation under section 1861(v)(1)(U),
				or
								(2)the amount of
				payment provided for under the prospective payment system for covered OPD
				services under section
				1833(t).
								.
					(3)Exemption from
			 30-percent reduction in reimbursement for bad debtSection
			 1861(v)(1)(T) of such Act (42 U.S.C. 1395x(v)(1)(T)) is amended by inserting
			 (other than for a rural community hospital) after In
			 determining such reasonable costs for hospitals.
					(c)Beneficiary
			 cost-sharing for outpatient servicesSection 1834(n) of such Act
			 (as added by subsection (b)(2)) is amended—
					(1)by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively;
					(2)by
			 inserting (1) after (n); and
					(3)by adding at the
			 end the following:
						
							(2)The amounts of beneficiary
				cost-sharing for outpatient services furnished in a rural community hospital
				under this part shall be as follows:
								(A)For items and services that would have
				been paid under section 1833(t) if provided by a hospital, the amount of
				cost-sharing determined under paragraph (8) of such section.
								(B)For items and services that would have
				been paid under section 1833(h) if furnished by a provider or supplier, no
				cost-sharing shall apply.
								(C)For all other items and services, the
				amount of cost-sharing that would apply to the item or service under the
				methodology that would be used to determine payment for such item or service if
				provided by a physician, provider, or supplier, as the case may
				be.
								.
					(d)Conforming
			 amendments
					(1)Part a
			 paymentSection 1814(b) of such Act (42 U.S.C. 1395f(b)) is
			 amended in the matter preceding paragraph (1) by inserting other than
			 inpatient hospital services furnished by a rural community hospital,
			 after critical access hospital services,.
					(2)Part B
			 paymentSection 1833(a) of such Act (42 U.S.C. 1395l(a)) is
			 amended—
						(A)in paragraph (2),
			 in the matter before subparagraph (A), by striking and (I) and
			 inserting (I), and (K);
						(B)by striking
			 and at the end of paragraph (8);
						(C)by striking the
			 period at the end of paragraph (9) and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
							
								(10)in the case of
				outpatient services furnished by a rural community hospital, the amounts
				described in section
				1834(n).
								.
						(3)Technical
			 amendments
						(A)Consultation with
			 state agenciesSection 1863 of such Act (42 U.S.C. 1395z) is
			 amended by striking and (dd)(2) and inserting (dd)(2),
			 (mm)(1), and (ddd)(1).
						(B)Provider
			 agreementsSection 1866(a)(2)(A) of such Act (42 U.S.C.
			 1395cc(a)(2)(A)) is amended by inserting section 1834(n)(2),
			 after section 1833(b),.
						(e)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after October 1, 2007.
				514.Medicare remote
			 monitoring pilot projects
				(a)Pilot
			 projects
					(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall conduct pilot projects under title XVIII of the Social Security Act for
			 the purpose of providing incentives to home health agencies to utilize home
			 monitoring and communications technologies that—
						(A)enhance health
			 outcomes for Medicare beneficiaries; and
						(B)reduce
			 expenditures under such title.
						(2)Site
			 requirements
						(A)Urban and
			 RuralThe Secretary shall conduct the pilot projects under this
			 section in both urban and rural areas.
						(B)Site in a small
			 stateThe Secretary shall conduct at least 3 of the pilot
			 projects in a State with a population of less than 1,000,000.
						(3)Definition of
			 home health agencyIn this section, the term home health
			 agency has the meaning given that term in section 1861(o) of the Social
			 Security Act (42 U.S.C. 1395x(o)).
					(b)Medicare
			 beneficiaries within the scope of projectsThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 Medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
				(c)Incentives
					(1)Performance
			 targetsThe Secretary shall establish for each home health agency
			 participating in a pilot project under this section a performance target using
			 one of the following methodologies, as determined appropriate by the
			 Secretary:
						(A)Adjusted
			 historical performance targetThe Secretary shall establish for
			 the agency—
							(i)a
			 base expenditure amount equal to the average total payments made to the agency
			 under parts A and B of title XVIII of the Social Security Act for Medicare
			 beneficiaries determined to be within the scope of the pilot project in a base
			 period determined by the Secretary; and
							(ii)an
			 annual per capita expenditure target for such beneficiaries, reflecting the
			 base expenditure amount adjusted for risk and adjusted growth rates.
							(B)Comparative
			 performance targetThe Secretary shall establish for the agency a
			 comparative performance target equal to the average total payments under such
			 parts A and B during the pilot project for comparable individuals in the same
			 geographic area that are not determined to be within the scope of the pilot
			 project.
						(2)IncentiveSubject
			 to paragraph (3), the Secretary shall pay to each participating home care
			 agency an incentive payment for each year under the pilot project equal to a
			 portion of the Medicare savings realized for such year relative to the
			 performance target under paragraph (1).
					(3)Limitation on
			 expendituresThe Secretary shall limit incentive payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including incentive payments under this
			 subsection) do not exceed the amount that the Secretary estimates would have
			 been expended if the pilot projects under this section had not been
			 implemented.
					(d)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot projects under this section.
				(e)Report to
			 CongressNot later than 5 years after the date that the first
			 pilot project under this section is implemented, the Secretary shall submit to
			 Congress a report on the pilot projects. Such report shall contain a detailed
			 description of issues related to the expansion of the projects under subsection
			 (f) and recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
				(f)ExpansionIf
			 the Secretary determines that any of the pilot projects under this section
			 enhance health outcomes for Medicare beneficiaries and reduce expenditures
			 under title XVIII of the Social Security Act, the Secretary may initiate
			 comparable projects in additional areas.
				(g)Incentive
			 payments have no effect on other Medicare payments to agenciesAn
			 incentive payment under this section—
					(1)shall be in
			 addition to the payments that a home health agency would otherwise receive
			 under title XVIII of the Social Security Act for the provision of home health
			 services; and
					(2)shall have no
			 effect on the amount of such payments.
					515.Rural health quality
			 advisory commission and demonstration projects
				(a)Rural Health
			 Quality Advisory Commission
					(1)EstablishmentNot
			 later than 6 months after the date of the enactment of this section, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a commission to be known as the Rural
			 Health Quality Advisory Commission (in this section referred to as the
			 Commission).
					(2)Duties of
			 commission
						(A)National
			 planThe Commission shall develop, coordinate, and facilitate
			 implementation of a national plan for rural health quality improvement. The
			 national plan shall—
							(i)identify
			 objectives for rural health quality improvement;
							(ii)identify
			 strategies to eliminate known gaps in rural health system capacity and improve
			 rural health quality; and
							(iii)provide for
			 Federal programs to identify opportunities for strengthening and aligning
			 policies and programs to improve rural health quality.
							(B)Demonstration
			 projectsThe Commission shall design demonstration projects to
			 test alternative models for rural health quality improvement, including with
			 respect to both personal and population health.
						(C)MonitoringThe
			 Commission shall monitor progress toward the objectives identified pursuant to
			 paragraph (1)(A).
						(3)Membership
						(A)NumberThe
			 Commission shall be composed of 11 members appointed by the Secretary.
						(B)SelectionThe
			 Secretary shall select the members of the Commission from among individuals
			 with significant rural health care and health care quality expertise, including
			 expertise in clinical health care, health care quality research, population or
			 public health, or purchaser organizations.
						(4)Contracting
			 authoritySubject to the availability of funds, the Commission
			 may enter into contracts and make other arrangements, as may be necessary to
			 carry out the duties described in paragraph (2).
					(5)StaffUpon
			 the request of the Commission, the Secretary may detail, on a reimbursable
			 basis, any of the personnel of the Office of Rural Health Policy of the Health
			 Resources and Services Administration, the Agency for Health Care Quality and
			 Research, or the Centers for Medicare &amp; Medicaid Services to the
			 Commission to assist in carrying out this subsection.
					(6)Reports to
			 congressNot later than 1 year after the establishment of the
			 Commission, and annually thereafter, the Commission shall submit a report to
			 the Congress on rural health quality. Each such report shall include the
			 following:
						(A)An inventory of
			 relevant programs and recommendations for improved coordination and integration
			 of policy and programs.
						(B)An assessment of
			 achievement of the objectives identified in the national plan developed under
			 paragraph (2) and recommendations for realizing such objectives.
						(C)Recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
						(b)Rural Health
			 Quality Demonstration Projects
					(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this section, the Secretary, in consultation with the Rural Health Quality
			 Advisory Commission, the Office of Rural Health Policy of the Health Resources
			 and Services Administration, the Agency for Healthcare Research and Quality,
			 and the Centers for Medicare &amp; Medicaid Services, shall make grants to
			 eligible entities for 5 demonstration projects to implement and evaluate
			 methods for improving the quality of health care in rural communities. Each
			 such demonstration project shall include—
						(A)alternative
			 community models that—
							(i)will
			 achieve greater integration of personal and population health services;
			 and
							(ii)address safety,
			 effectiveness, patient- or community-centeredness, timeliness, efficiency, and
			 equity (the six aims identified by the Institute of Medicine of the National
			 Academies in its report entitled Crossing the Quality Chasm: A New
			 Health System for the 21st Century released on March 1, 2001);
							(B)innovative
			 approaches to the financing and delivery of health services to achieve rural
			 health quality goals; and
						(C)development of
			 quality improvement support structures to assist rural health systems and
			 professionals (such as workforce support structures, quality monitoring and
			 reporting, clinical care protocols, and information technology
			 applications).
						(2)Eligible
			 entitiesIn this subsection, the term eligible
			 entity means a consortium that—
						(A)shall
			 include—
							(i)at
			 least one health care provider or health care delivery system located in a
			 rural area; and
							(ii)at
			 least one organization representing multiple community stakeholders; and
							(B)may include other
			 partners such as rural research centers.
						(3)ConsultationIn
			 developing the program for awarding grants under this subsection, the Secretary
			 shall consult with the Administrator of the Agency for Healthcare Research and
			 Quality, rural health care providers, rural health care researchers, and
			 private and non-profit groups (including national associations) which are
			 undertaking similar efforts.
					(4)Expedited
			 waiversThe Secretary shall expedite the processing of any waiver
			 that—
						(A)is authorized under
			 title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.);
			 and
						(B)is necessary to
			 carry out a demonstration project under this subsection.
						(5)Demonstration
			 project sitesThe Secretary shall ensure that the 5 demonstration
			 projects funded under this subsection are conducted at a variety of sites
			 representing the diversity of rural communities in the Nation.
					(6)DurationEach
			 demonstration project under this subsection shall be for a period of 4
			 years.
					(7)Independent
			 evaluationThe Secretary shall enter into an arrangement with an
			 entity that has experience working directly with rural health systems for the
			 conduct of an independent evaluation of the program carried out under this
			 subsection.
					(8)ReportNot
			 later than one year after the conclusion of all of the demonstration projects
			 funded under this subsection, the Secretary shall submit a report to the
			 Congress on the results of such projects. The report shall include—
						(A)an evaluation of
			 patient access to care, patient outcomes, and an analysis of the cost
			 effectiveness of each such project; and
						(B)recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
						(c)Appropriation
					(1)In
			 generalOut of funds in the Treasury not otherwise appropriated,
			 there are appropriated to the Secretary to carry out this section $30,000,000
			 for the period of fiscal years 2008 through 2012.
					(2)Availability
						(A)In
			 generalFunds appropriated under paragraph (1) shall remain
			 available for expenditure through fiscal year 2012.
						(B)ReportFor
			 purposes of carrying out subsection (b)(8), funds appropriated under paragraph
			 (1) shall remain available for expenditure through fiscal year 2013.
						(3)ReservationOf
			 the amount appropriated under paragraph (1), the Secretary shall
			 reserve—
						(A)$5,000,000 to
			 carry out subsection (a); and
						(B)$25,000,000 to
			 carry out subsection (b), of which—
							(i)2
			 percent shall be for the provision of technical assistance to grant recipients;
			 and
							(ii)5
			 percent shall be for independent evaluation under subsection (b)(7).
							516.Rural health care
			 servicesSection 330A of the
			 Public Health Service Act (42 U.S.C. 254c) is amended to read as
			 follows:
				
					330A.Rural health
				care services outreach, rural health network development, Delta rural
				disparities and health systems development, and small rural health care
				provider quality improvement grant programs
						(a)PurposeThe
				purpose of this section is to provide for grants—
							(1)under subsection
				(b), to promote rural health care services outreach;
							(2)under subsection (c), to provide for the
				planning and implementation of integrated health care networks in rural
				areas;
							(3)under subsection (d), to assist rural
				communities in the Delta Region to reduce health disparities and to promote and
				enhance health system development; and
							(4)under subsection (e), to provide for the
				planning and implementation of small rural health care provider quality
				improvement activities.
							(b)Rural health care
				services outreach grants
							(1)GrantsThe Director of the Office of Rural Health
				Policy of the Health Resources and Services Administration may award grants to
				eligible entities to promote rural health care services outreach by expanding
				the delivery of health care services to include new and enhanced services in
				rural areas. The Director may award the grants for periods of not more than 3
				years.
							(2)EligibilityTo
				be eligible to receive a grant under this subsection for a project, an
				entity—
								(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
								(B)shall represent a
				consortium composed of members—
									(i)that include 3 or
				more independently-owned health care entities; and
									(ii)that may be
				nonprofit or for-profit entities; and
									(C)shall not
				previously have received a grant under this subsection for the same or a
				similar project, unless the entity is proposing to expand the scope of the
				project or the area that will be served through the project.
								(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of rural populations in the local community or region to be
				served;
								(C)a plan for
				quantifying how health care needs will be met through identification of the
				target population and benchmarks of service delivery or health status, such
				as—
									(i)quantifiable
				measurements of health status improvement for projects focusing on health
				promotion; or
									(ii)benchmarks of
				increased access to primary care, including tracking factors such as the number
				and type of primary care visits, identification of a medical home, or other
				general measures of such access;
									(D)a description of
				how the local community or region to be served will be involved in the
				development and ongoing operations of the project;
								(E)a plan for
				sustaining the project after Federal support for the project has ended;
								(F)a description of
				how the project will be evaluated;
								(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
								(H)other such
				information as the Director determines to be appropriate.
								(c)Rural health
				network development grants
							(1)Grants
								(A)In
				generalThe Director may award rural health network development
				grants to eligible entities to promote, through planning and implementation,
				the development of integrated health care networks that have combined the
				functions of the entities participating in the networks in order to—
									(i)achieve
				efficiencies and economies of scale;
									(ii)expand access to,
				coordinate, and improve the quality of the health care delivery system through
				development of organizational efficiencies;
									(iii)implement health
				information technology to achieve efficiencies, reduce medical errors, and
				improve quality;
									(iv)coordinate care
				and manage chronic illness; and
									(v)strengthen the
				rural health care system as a whole in such a manner as to show a quantifiable
				return on investment to the participants in the network.
									(B)Grant
				periodsThe Director may award such a rural health network
				development grant—
									(i)for a period of 3
				years for implementation activities; or
									(ii)for a period of 1 year for planning
				activities to assist in the initial development of an integrated health care
				network, if the proposed participants in the network do not have a history of
				collaborative efforts and a 3-year grant would be inappropriate.
									(2)EligibilityTo
				be eligible to receive a grant under this subsection, an entity—
								(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
								(B)shall represent a
				network composed of participants—
									(i)that include 3 or
				more independently-owned health care entities; and
									(ii)that may be
				nonprofit or for-profit entities; and
									(C)shall not
				previously have received a grant under this subsection (other than a 1-year
				grant for planning activities) for the same or a similar project.
								(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity, in
				consultation with the appropriate State office of rural health or another
				appropriate State entity, shall prepare and submit to the Director an
				application at such time, in such manner, and containing such information as
				the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
								(C)a description
				of—
									(i)the history of
				collaborative activities carried out by the participants in the network;
									(ii)the
				degree to which the participants are ready to integrate their functions;
				and
									(iii)how the local
				community or region to be served will benefit from and be involved in the
				activities carried out by the network;
									(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services across the continuum of care as a result of the
				integration activities carried out by the network, including a description
				of—
									(i)return on
				investment for the community and the network members; and
									(ii)other
				quantifiable performance measures that show the benefit of the network
				activities;
									(E)a plan for
				sustaining the project after Federal support for the project has ended;
								(F)a description of
				how the project will be evaluated;
								(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
								(H)other such
				information as the Director determines to be appropriate.
								(d)Delta rural
				disparities and health systems development grants
							(1)GrantsThe
				Director may award grants to eligible entities to support reduction of health
				disparities, improve access to health care, and enhance rural health system
				development in the Delta Region.
							(2)EligibilityTo be eligible to receive a grant under
				this subsection, an entity shall be a rural public or rural nonprofit private
				entity, a facility that qualifies as a rural health clinic under title XVIII of
				the Social Security Act, a public or nonprofit entity existing exclusively to
				provide services to migrant and seasonal farm workers in rural areas, or a
				tribal government whose grant-funded activities will be conducted within
				federally recognized tribal areas.
							(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
								(C)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of the Delta Region;
								(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
								(E)a description of
				how health disparities will be reduced or the health system will be
				improved;
								(F)a plan for
				sustaining the project after Federal support for the project has ended;
								(G)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided or how the health care system improves
				its performance;
								(H)a description of
				how the grantee will develop an advisory group made up of representatives of
				the communities to be served to provide guidance to the grantee to best meet
				community need; and
								(I)other such
				information as the Director determines to be appropriate.
								(e)Small rural
				health care provider quality improvement grants
							(1)GrantsThe
				Director may award grants to provide for the planning and implementation of
				small rural health care provider quality improvement activities. The Director
				may award the grants for periods of 1 to 3 years.
							(2)EligibilityTo
				be eligible for a grant under this subsection, an entity—
								(A)shall be—
									(i)a rural public or rural nonprofit private
				health care provider or provider of health care services, such as a rural
				health clinic; or
									(ii)another rural provider or network of small
				rural providers identified by the Director as a key source of local care;
				and
									(B)shall not
				previously have received a grant under this subsection for the same or a
				similar project.
								(3)PreferenceIn awarding grants under this subsection,
				the Director shall give preference to facilities that qualify as rural health
				clinics under title XVIII of the Social Security Act.
							(4)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
								(C)a description of
				the manner in which the project funded under the grant will assure continuous
				quality improvement in the provision of services by the entity;
								(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
								(E)a plan for
				sustaining the project after Federal support for the project has ended;
								(F)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided; and
								(G)other such
				information as the Director determines to be appropriate.
								(f)General
				requirements
							(1)Prohibited uses
				of fundsAn entity that receives a grant under this section may
				not use funds provided through the grant—
								(A)to build or
				acquire real property; or
								(B)for
				construction.
								(2)Coordination
				with other agenciesThe Director shall coordinate activities
				carried out under grant programs described in this section, to the extent
				practicable, with Federal and State agencies and nonprofit organizations that
				are operating similar grant programs, to maximize the effect of public dollars
				in funding meritorious proposals.
							(g)ReportNot
				later than September 30, 2010, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report on the progress and accomplishments
				of the grant programs described in subsections (b), (c), (d), and (e).
						(h)DefinitionsIn
				this section:
							(1)The term Delta Region has the
				meaning given to the term region in section 382A of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa).
							(2)The term
				Director means the Director of the Office of Rural Health Policy
				of the Health Resources and Services Administration.
							(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $40,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			517.Community
			 health center collaborative access expansionSection 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b) is amended by adding at the end the following:
				
					(s)Miscellaneous
				Provisions
						(1)Rule of
				construction with respect to rural health clinics
							(A)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a federally certified rural
				health clinic (as defined by section 1861(aa)(2) of the
				Social Security Act) for the delivery
				of primary health care services that are available at the rural health clinic
				to individuals who would otherwise be eligible for free or reduced cost care if
				that individual were able to obtain that care at the community health center.
				Such services may be limited in scope to those primary health care services
				available in that rural health clinic.
							(B)AssurancesIn
				order for a rural health clinic to receive funds under this section through a
				contract with a community health center under paragraph (1), such rural health
				clinic shall establish policies to ensure—
								(i)nondiscrimination
				based upon the ability of a patient to pay; and
								(ii)the establishment
				of a sliding fee scale for low-income
				patients.
								.
			518.Facilitating
			 the provision of telehealth services across State lines
				(a)In
			 generalFor purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across State
			 lines, the Secretary of Health and Human Services shall, in consultation with
			 representatives of States, physicians, health care practitioners, and patient
			 advocates, encourage and facilitate the adoption of provisions allowing for
			 multistate practitioner practice across State lines.
				(b)DefinitionsIn
			 subsection (a):
					(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
					(2)Physician,
			 practitionerThe terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
					(3)Medicare
			 programThe term Medicare program means the program
			 of health insurance administered by the Secretary of Health and Human Services
			 under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
					
